Exhibit 10.87

Execution Version

 

 

 

HIGHLY CONFIDENTIAL & TRADE SECRET

BLACKSTONE PROPERTY ASSOCIATES INTERNATIONAL-NQ L.P.

AMENDED AND RESTATED

AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP

Dated February 16, 2016

Effective as of July 28, 2015

THE EXEMPTED LIMITED PARTNERSHIP INTERESTS (THE “INTERESTS”) OF BLACKSTONE
PROPERTY ASSOCIATES INTERNATIONAL-NQ L.P. (THE “PARTNERSHIP”) HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), THE SECURITIES LAWS OF ANY STATE IN THE UNITED STATES OR ANY OTHER
APPLICABLE SECURITIES LAWS IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MUST BE
ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE
WITH (I) THE SECURITIES ACT, THE EXEMPTED LIMITED PARTNERSHIP ACT OF THE CAYMAN
ISLANDS, ANY APPLICABLE STATE SECURITIES LAWS, AND ANY OTHER APPLICABLE
SECURITIES LAWS; AND (II) THE TERMS AND CONDITIONS OF THIS AMENDED AND RESTATED
AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP. THE INTERESTS MAY NOT BE TRANSFERRED
OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS AND THIS AMENDED AND RESTATED
AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP. THEREFORE, PURCHASERS OF SUCH
INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I

  DEFINITIONS      1   

Section 1.1.

  Definitions      1   

Section 1.2.

  Terms Generally      21   

ARTICLE II

  GENERAL PROVISIONS      22   

Section 2.1.

  General Partner and Limited Partners      22   

Section 2.2.

  Formation; Name; Foreign Jurisdictions      22   

Section 2.3.

  Term      22   

Section 2.4.

  Purpose; Powers      23   

Section 2.5.

  Registered Office; Place of Business      25   

Section 2.6.

  Withdrawal of Initial Limited Partner      25   

ARTICLE III

  MANAGEMENT      26   

Section 3.1.

  General Partners      26   

Section 3.2.

  Limitations on Limited Partners      26   

Section 3.3.

  Partner Voting      26   

Section 3.4.

  Management      26   

Section 3.5.

  Responsibilities of Partners      29   

Section 3.6.

  Exculpation and Indemnification      29   

Section 3.7.

  Representations of Limited Partners.      31   

Section 3.8.

  Tax Representation      32   

ARTICLE IV

  CAPITAL OF THE PARTNERSHIP      32   

Section 4.1.

  Capital Contributions by Partners      32   

Section 4.2.

  Interest      40   

Section 4.3.

  Withdrawals of Capital      40   

ARTICLE V

  PARTICIPATION IN PROFITS AND LOSSES      40   

Section 5.1.

  General Accounting Matters      40   

Section 5.2.

  GP-Related Capital Accounts      42   

Section 5.3.

  GP-Related Profit Sharing Percentages      43   

Section 5.4.

  Allocations of GP-Related Net Income (Loss)      44   

Section 5.5.

  Liability of General Partners      45   

Section 5.6.

  Liability of Limited Partners      45   

Section 5.7.

  Repurchase Rights, etc.      45   

Section 5.8.

  Distributions      45   

Section 5.9.

  Business Expenses      52   

Section 5.10.

  Tax Capital Accounts; Tax Allocations.      53   

ARTICLE VI

  ADDITIONAL PARTNERS; WITHDRAWAL OF PARTNERS; SATISFACTION AND DISCHARGE OF
PARTNERSHIP INTERESTS; TERMINATION      53   

Section 6.1.

  Additional Partners      53   

Section 6.2.

  Withdrawal of Partners      54   

Section 6.3.

  GP-Related Partner Interests Not Transferable      55   

Section 6.4.

  General Partner Withdrawal; Transfer of General Partner’s Interest      56   

Section 6.5.

  Satisfaction and Discharge of a Withdrawn Partner’s GP-Related Partner
Interest      57   



--------------------------------------------------------------------------------

Section 6.6.

  Termination of the Partnership      62   

Section 6.7.

  Certain Tax Matters      63   

Section 6.8.

  Special Basis Adjustments      64   

ARTICLE VII

  CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS; ALLOCATIONS;
DISTRIBUTIONS      64   

Section 7.1.

  Capital Commitment Interests, etc.      64   

Section 7.2.

  Capital Commitment Capital Accounts.      65   

Section 7.3.

  Allocations.      66   

Section 7.4.

  Distributions.      66   

Section 7.5.

  Valuations      71   

Section 7.6.

  Disposition Election.      71   

Section 7.7.

  Capital Commitment Special Distribution Election.      71   

ARTICLE VIII

  WITHDRAWAL; ADMISSION OF NEW PARTNERS      72   

Section 8.1.

  Limited Partner Withdrawal; Repurchase of Capital Commitment Interests      72
  

Section 8.2.

  Transfer of Limited Partner’s Capital Commitment Interest      77   

Section 8.3.

  Compliance with Law      77   

ARTICLE IX

  DISSOLUTION      78   

Section 9.1.

  Dissolution      78   

Section 9.2.

  Final Distribution      78   

Section 9.3.

  Amounts Reserved Related to Capital Commitment Partner Interests.      79   

ARTICLE X

  MISCELLANEOUS      80   

Section 10.1.

  Submission to Jurisdiction; Waiver of Jury Trial      80   

Section 10.2.

  Ownership and Use of the Firm Name      81   

Section 10.3.

  Written Consent      82   

Section 10.4.

  Letter Agreements; Schedules      82   

Section 10.5.

  Governing Law      82   

Section 10.6.

  Successors and Assigns; Third Party Beneficiaries      82   

Section 10.7.

  Partner’s Will      83   

Section 10.8.

  Confidentiality      83   

Section 10.9.

  Notices      84   

Section 10.10.

  Counterparts      84   

Section 10.11.

  Power of Attorney      84   

Section 10.12.

  Cumulative Remedies      84   

Section 10.13.

  Legal Fees      84   

Section 10.14.

  Entire Agreement      85   



--------------------------------------------------------------------------------

BLACKSTONE PROPERTY ASSOCIATES INTERNATIONAL-NQ L.P.

AMENDED AND RESTATED AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP, dated
February 16, 2016 and with a deemed effective date of July 28, 2015, of
Blackstone Property Associates International-NQ L.P., a Cayman Islands exempted
limited partnership (the “Partnership”), by and between Blackstone Property
International Ltd., a Cayman Islands exempted company (the “Cayman GP”),
Blackstone Property International-NQ L.L.C., a Delaware limited liability
company (the “Delaware GP”, and, together with the Cayman GP, the “General
Partners” or, collectively, the “General Partner”), Mapcal Limited (the “Initial
Limited Partner”), as initial limited partner, and the limited partners listed
in the books and records of the Partnership, as limited partners.

WITNESSETH

WHEREAS, the Delaware GP as general partner, and the Initial Limited Partner,
entered into an Initial Exempted Limited Partnership Agreement dated July 22,
2015 (the “Original Agreement”) and formed an exempted limited partnership under
the laws of the Cayman Islands under the name of Blackstone Property Associates
International-NQ L.P.; and

WHEREAS, the parties hereto have executed this Agreement on February 16, 2016,
with a deemed effective date as between the parties July 28, 2015, and hereby
amend and restate the Original Agreement in its entirety with a deemed effective
date as between the parties July 28, 2015, and reflect the withdrawal of the
Initial Limited Partner as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and intending to be legally bound, the parties hereto hereby agree that the
Original Agreement shall be amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. Unless the context otherwise requires, the following
terms shall have the following meanings for purposes of this Agreement:

“Adjustment Amount” has the meaning set forth in Section 8.1(b).

“Advancing Party” has the meaning set forth in Section 7.1(b).

“Affiliate” when used with reference to another person means any person (other
than the Partnership), directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under common control with, such
other person, which may include, for greater certainty, endowment funds,
charitable programs and other similar and/or related vehicles or accounts
associated with or established by Blackstone and/or its affiliates, partners and
current and/or former employees.



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Agreement of Exempted Limited
Partnership, as it may be further amended, supplemented, restated or otherwise
modified from time to time.

“Alternative Vehicle” means any “Alternative Vehicle” (as defined in the BPPI
Main Fund Partnership Agreement and the BPPG Main Fund Partnership Agreement or
any other BPPG Agreements or BPPI Agreements).

“Applicable Collateral Percentage,” with respect to any Firm Collateral or
Special Firm Collateral, has the meaning set forth in the books and records of
the Partnership with respect thereto.

“Bankruptcy” means, with respect to any person, the occurrence of any of the
following events: (i) the filing of an application by such person for, or a
consent to, the appointment of a trustee or custodian of his or her assets;
(ii) the filing by such person of a voluntary petition in Bankruptcy or the
seeking of relief under Title 11 of the United States Code, as now constituted
or hereafter amended, or the filing of a pleading in any court of record
admitting in writing his or her inability to pay his or her debts as they become
due; (iii) the failure of such person to pay his or her debts as such debts
become due; (iv) the making by such person of a general assignment for the
benefit of creditors; (v) the filing by such person of an answer admitting the
material allegations of, or his or her consenting to, or defaulting in
answering, a Bankruptcy petition filed against him or her in any Bankruptcy
proceeding or petition seeking relief under Title 11 of the United States Code,
as now constituted or as hereafter amended; or (vi) the entry of an order,
judgment or decree by any court of competent jurisdiction adjudicating such
person a bankrupt or insolvent or for relief in respect of such person or
appointing a trustee or custodian of his or her assets and the continuance of
such order, judgment or decree unstayed and in effect for a period of 60
consecutive days.

“BCE Agreement” means the limited partnership agreement, limited liability
company agreement or other governing document of any limited partnership,
limited liability company or other entity named or referred to in the definition
of any of “BFREP,” “BFIP,” “BFGSO,” “BFCOMP” or “Other Blackstone Collateral
Entity,” as such limited partnership agreement, limited liability company
agreement or other governing document may be amended, supplemented, restated or
otherwise modified to date, and as such limited partnership agreement, limited
liability company agreement or other governing document may be further amended,
supplemented, restated or otherwise modified from time to time, and any Other
Blackstone Collateral Entity limited partnership agreement, limited liability
company agreement or other governing document.

“BCE Investment” means any direct or indirect investment by any Blackstone
Collateral Entity.

“BCOM” is the collective reference to (i) Blackstone Communications Partners I
L.P., a Delaware limited partnership and (ii) any other investment vehicle
established pursuant to Article 2 of the partnership agreement for the
partnership referred to in clause (i) above.

 

2



--------------------------------------------------------------------------------

“BCP VI” is the collective reference to (i) Blackstone Capital Partners VI L.P.,
a Delaware limited partnership and (ii) any Alternative Investment Vehicles or
Parallel Funds (each as defined in the partnership agreement for the partnership
referred to in clause (i) above).

“BCP VII” is the collective reference to (i) Blackstone Capital Partners VII
L.P., a Delaware limited partnership and (ii) any Alternative Investment
Vehicles or Parallel Funds (each as defined in the partnership agreement for the
partnership referred to in clause (i) above).

“BCTP” means (i) Blackstone Clean Technology Partners L.P., a Delaware limited
partnership and (ii) any other Alternative Investment Vehicles or Parallel Funds
(each as defined in the partnership agreement for the partnership referred to in
clause (i) above).

“BEP” means (i) Blackstone Energy Partners L.P. and Blackstone Energy Partners Q
L.P., each a Delaware limited partnership and (ii) any other Alternative
Investment Vehicles or Parallel Funds (each as defined in the partnership
agreement for the partnership referred to in clause (i) above).

“BEP II” means (i) Blackstone Energy Partners II L.P. and Blackstone Energy
Partners II.F L.P., each a Delaware limited partnership and (ii) any other
Alternative Investment Vehicles or Parallel Funds (each as defined in the
partnership agreement for the partnership referred to in clause (i) above).

“BFCOMP” means Blackstone Family Communications Partnership I L.P., Blackstone
Family Communications Partnership I-SMD L.P. and any other entity that is an
Affiliate thereof and has terms substantially similar to those of the foregoing
partnerships and is formed in connection with the participation by one or more
partners thereof directly or indirectly in investments in securities also
purchased by BCOM or any other funds with substantially similar investment
objectives to BCOM and that are sponsored or managed by an Affiliate of the
General Partner (which includes serving as general partner of such funds).

“BFGSO” means any entity formed to invest side-by-side with any GSO Fund and any
other entity that is an Affiliate thereof and that has terms substantially
similar to those of the foregoing partnerships or other entities and is formed
in connection with the participation by one or more partners or other equity
owners thereof directly or indirectly in investments in securities also
purchased by any GSO Fund or any other funds with substantially similar
investment objectives to any GSO Fund and that are sponsored or managed by an
Affiliate of the General Partner (which includes serving as general partner of
such funds).

“BFIP” means Blackstone Capital Associates II L.P., Blackstone Capital
Associates III L.P., Blackstone Family Investment Partnership II L.P.,
Blackstone Family Investment Partnership III L.P., Blackstone Family Investment
Partnership IV-A L.P.,

 

3



--------------------------------------------------------------------------------

Blackstone Family Investment Partnership IV-A - SMD L.P., Blackstone Family
Investment Partnership V L.P., Blackstone Family Investment Partnership V- SMD
L.P., Blackstone Family Investment Partnership VI L.P., Blackstone Family
Investment Partnership VI-SMD L.P., Blackstone Family Investment Partnership VII
- ESC L.P., Blackstone Family Cleantech Investment Partnership L.P., Blackstone
Family Cleantech Investment Partnership - SMD L.P., Blackstone Energy Family
Investment Partnership L.P., Blackstone Energy Family Investment Partnership -
SMD L.P., Blackstone Family Tactical Opportunities Investment Partnership L.P.,
Blackstone Family Tactical Opportunities Investment Partnership - SMD L.P.,
Blackstone Family Tactical Opportunities Investment Partnership (Cayman) L.P.,
Blackstone Family Tactical Opportunities Investment Partnership (Cayman) - SMD
L.P., Blackstone Energy Family Investment Partnership II L.P., and any other
entity that is an Affiliate thereof and has terms similar to those of the
foregoing partnerships and is formed in connection with the participation by one
or more of the partners thereof in investments in securities also purchased by
BCP VI, BCP VII, BCTP, BEP, BEP II, BTO or any other fund with substantially
similar investment objectives to BCP VI, BCP VII, BCTP, BEP, BEP II or BTO and
that are sponsored or managed by an Affiliate of the General Partner (which
includes serving as general partner of such funds).

“BFREP” means Blackstone Real Estate Capital Associates L.P., Blackstone Real
Estate Capital Associates II L.P., Blackstone Real Estate Capital Associates III
L.P., Blackstone Family Real Estate Partnership L.P., Blackstone Family Real
Estate Partnership II L.P., Blackstone Family Real Estate Partnership III L.P.,
Blackstone Family Real Estate Partnership International-A-SMD L.P., Blackstone
Family Real Estate Partnership IV-SMD L.P., Blackstone Family Real Estate
Partnership International II-SMD L.P., Blackstone Family Real Estate Partnership
V-SMD L.P., Blackstone Family Real Estate Partnership VI-SMD L.P., Blackstone
Family Real Estate Partnership VII-SMD L.P., Blackstone Family Real Estate
Partnership VIII-SMD L.P., Blackstone Family Real Estate Partnership Europe
III-SMD L.P., Blackstone Family Real Estate Special Situations Partnership - SMD
L.P., Blackstone Family Real Estate Special Situations Partnership Europe - SMD
L.P., Blackstone Real Estate Holdings L.P., Blackstone Real Estate Holdings II
L.P., Blackstone Real Estate Holdings III L.P., Blackstone Real Estate Holdings
International - A L.P., Blackstone Real Estate Holdings IV L.P., Blackstone Real
Estate Holdings International II L.P., Blackstone Real Estate Holdings V L.P.,
Blackstone Real Estate Holdings VI L.P., Blackstone Real Estate Holdings VII
L.P., Blackstone Real Estate Holdings Europe III L.P., Blackstone Real Estate
Holdings Europe IV L.P., Blackstone Real Estate Special Situations Holdings II
L.P., Blackstone Real Estate Special Situations Holdings Europe L.P., Blackstone
Family Real Estate Partnership Europe IV SMD L.P., Blackstone Real Estate
Holdings Europe IV ESC L.P., Blackstone Family Real Estate Partnership Asia -
SMD L.P., Blackstone Real Estate Holdings Asia - ESC L.P., Blackstone Real
Estate Holdings VII-ESC L.P., Blackstone Real Estate Holdings VIII-ESC L.P., and
any other entity that is an Affiliate thereof and that has terms substantially
similar to those of the foregoing partnerships and is formed in connection with
the participation by one or more partners thereof in real estate and real
estate-related investments also purchased by BREP VII, BREP VIII, the BREDS
Funds, BREP Europe IV or BREP Asia and any other funds with substantially
similar investment objectives to BREP VII, BREP VIII, the BREDS Funds, BREP
Europe IV, BREP Asia or BPP and that are sponsored or managed by an Affiliate of
the General Partner (which includes serving as general partner of such funds).

 

4



--------------------------------------------------------------------------------

“Blackstone” means collectively, The Blackstone Group L.P., a Delaware limited
partnership, and any Affiliate thereof (excluding any natural persons and any
portfolio companies of any Blackstone-sponsored fund).

“Blackstone Collateral Entity” means any limited partnership, limited liability
company or other entity named or referred to in the definition of any of
“BFREP,” “BFIP,” “BFGSO,” “BFCOMP” or “Other Blackstone Collateral Entity.”

“Blackstone Entity” means any partnership, limited liability company or other
entity (excluding any natural persons and any portfolio companies of any
Blackstone-sponsored fund) that is an Affiliate of The Blackstone Group L.P.

“BPP” is the collective reference to (i) Blackstone Property Partners L.P., a
Delaware limited partnership, (ii) any other Alternative Vehicles or Parallel
Funds (each as defined in the partnership agreement for the partnership referred
to in clause (i) above) or (iii) any other investment vehicle established
pursuant to Article 2 of the partnership agreement for the partnership referred
to in clause (i) above.

“BPPG” means (i) Blackstone Property Partners Global – NJ-NQ L.P., a Cayman
Islands exempted limited partnership, (ii) any Alternative Vehicles (as defined
in the BPPG Main Fund Partnership Agreement) relating to, or formed in
connection with, the partnership referred to in clause (i) of this definition or
(iii) any other investment vehicle established pursuant to Article 2 of the BPPG
Partnership Agreement.

“BPPG Agreements” is the collective reference to the BPPG Partnership Agreement
and any governing agreement of any of the partnerships or other entities
referred to in clause (ii) or (iii) of the definition of “BPPG.”

“BPPG Main Fund Partnership Agreement” means the Amended and Restated Agreement
of Exempted Limited Partnership of Blackstone Property Partners Global – NJ
L.P., dated October 23, 2015, as may be amended, supplemented, restated or
otherwise modified from time to time.

“BPPG Partnership Agreement” means the Amended and Restated Agreement of
Exempted Limited Partnership of Blackstone Property Partners Global – NJ-NQ
L.P., dated October 30, 2015, as may be amended, supplemented, restated or
otherwise modified from time to time.

“BPPI” means (i) Blackstone Property Partners International – A-NQ L.P., a
Cayman Islands exempted limited partnership, (ii) any Alternative Vehicles
relating to, or formed in connection with, the partnership referred to in clause
(i) of this definition, (iii) any other Parallel Funds (as defined in the BPPI
Partnership Agreement) relating to, or formed in connection with, the
partnership referred to in clause (i) of this definition or (iv) any other
investment vehicle established pursuant to Article 2 of the BPPI Partnership
Agreement.

 

5



--------------------------------------------------------------------------------

“BPPI Agreements” is the collective reference to the BPPI Partnership Agreement
and any governing agreement of any of the partnerships or other entities
referred to in clause (ii) or (iii) of the definition of “BPPI.”

“BPPI Main Fund Partnership Agreement” means the Amended and Restated Agreement
of Exempted Limited Partnership of Blackstone Property Partners International –
A L.P., dated July 15, 2015, as may be amended, supplemented, restated or
otherwise modified from time to time.

“BPPI Partnership Agreement” means the Amended and Restated Agreement of
Exempted Limited Partnership of Blackstone Property Partners International –
A-NQ L.P., dated July 28, 2015, as may be amended, supplemented, restated or
otherwise modified from time to time.

“BREDS Funds” shall mean the investment funds, vehicles and/or managed accounts
managed on a day-to-day basis primarily by personnel in the Blackstone Real
Estate Debt Strategies Group (including, without limitation, Blackstone Real
Estate Special Situations Fund II L.P., Blackstone Real Estate Special
Situations Fund II.1 L.P., Blackstone Real Estate Special Situations Fund II.2
L.P., Blackstone Real Estate Debt Strategies II L.P. Blackstone Real Estate Debt
Strategies II – AC L.P., Blackstone Real Estate Debt Strategies II – Gaussian
L.P., Blackstone Real Estate CMBS Fund L.P., Blackstone Real Estate Special
Situations Europe L.P., Blackstone Real Estate Special Situations Europe 1 L.P.,
Blackstone Real Estate Special Situations Europe 2 L.P., Blackstone Commercial
Real Estate Debt Fund L.P., Blackstone Real Estate Special Situations Fund L.P.
and, in each case, any alternative vehicles, feeder vehicles or subsidiaries
formed in connection therewith, any successor funds, any supplemental capital
vehicles or other vehicles formed in connection therewith (or are otherwise
related thereto) or in connection with any investments made thereby, and, in
each case, any vehicles formed in connection with Blackstone’s side-by-side or
additional general partner investments relating thereto).

“BREP VII” means (i) Blackstone Real Estate Partners VII L.P., Blackstone Real
Estate Partners VII.TE.1 L.P., Blackstone Real Estate Partners VII.TE.2 L.P.,
Blackstone Real Estate Partners VII.TE.3 L.P., Blackstone Real Estate Partners
VII.TE.4 L.P., Blackstone Real Estate Partners VII.TE.5 L.P., Blackstone Real
Estate Partners VII.TE.6 L.P., Blackstone Real Estate Partners VII.TE.7 L.P.,
Blackstone Real Estate Partners VII.TE.8 L.P. and Blackstone Real Estate
Partners VII.F L.P., each a Delaware limited partnership, (ii) any other
Alternative Vehicles, Parallel Funds or other Supplemental Capital Vehicles
(each as defined in the respective partnership agreements for the partnerships
referred to in clause (i) above) or (iii) any other investment vehicle
established pursuant to Article 2 of the respective partnership agreements for
any of the partnerships referred to in clause (i) above.

“BREP VIII” means (i) Blackstone Real Estate Partners VIII L.P., Blackstone Real
Estate Partners VIII.TE.1 L.P., Blackstone Real Estate Partners VIII.TE.2 L.P.
and Blackstone Real Estate Partners VIII.F L.P., each a Delaware limited
partnership, (ii) any other Alternative Vehicles, Parallel Funds or other
Supplemental Capital Vehicles (each

 

6



--------------------------------------------------------------------------------

as defined in the respective partnership agreements for the partnerships
referred to in clause (i) above) or (iii) any other investment vehicle
established pursuant to Article 2 of the respective partnership agreements for
any of the partnerships referred to in clause (i) above.

“BREP Asia” is the collective reference to (i) Blackstone Real Estate Partners
Asia L.P., a Cayman Islands exempted limited partnership, and Blackstone Real
Estate Partners Asia.F L.P., a Delaware limited partnership (ii) any other
Alternative Vehicles, Parallel Funds or other Supplemental Capital Vehicles
(each as defined in the partnership agreement for the partnership referred to in
clause (i) above), or (iii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

“BREP Europe IV” is the collective reference to (i) Blackstone Real Estate
Partners Europe IV L.P., a Cayman Islands exempted limited partnership, (ii) any
other Alternative Investment Vehicles, Parallel Funds or other Supplemental
Capital Vehicles (each as defined in the partnership agreement for the
partnership referred to in clause (i) above) or (iii) any other investment
vehicle established pursuant to Article 2 of the partnership agreement for the
partnership referred to in clause (i) above.

“BTO” shall mean (i) the investment funds, vehicles and/or managed accounts
managed on a day-to-day basis primarily by personnel in the Blackstone Tactical
Opportunities Program (including, without limitation, Blackstone Tactical
Opportunities Fund L.P. and Blackstone Tactical Opportunities Fund II L.P., each
a Delaware limited partnership), (ii) any alternative investment vehicles
relating to, or formed in connection with, any of the partnerships referred to
in clause (i) of this definition, (iii) any parallel fund, managed account or
other capital vehicle relating to, or formed in connection with, any of the
partnerships referred to in clause (i) of this definition, and (iv) any other
limited partnership, limited liability company or other entity (in each case,
whether now or hereafter established) of which Blackstone Tactical Opportunities
Associates L.L.C., Blackstone Tactical Opportunities Associates II L.L.C., BTOA
L.L.C. or BTOA II L.L.C. serves, directly or indirectly, as the manager or
managing member or in a similar capacity.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized or required by law to be closed in New York, New
York, United States or the Cayman Islands.

“Capital Commitment BPPG/BPPI Commitment” means the respective Capital
Commitment (as defined in the BPPG Main Fund Partnership Agreement and BPPI Main
Fund Partnership Agreement, as applicable), if any, of the Partnership to BPPG
or BPPI that relates solely to the Capital Commitment Interest, if any.

“Capital Commitment BPPG/BPPI Interest” means the respective Interest (as
defined in the BPPG Partnership Agreement and BPPI Partnership Agreement, as
applicable), if any, of the Partnership as a capital partner (and, if
applicable, a limited partner and/or a general partner) of BPPG or BPPI.

 

7



--------------------------------------------------------------------------------

“Capital Commitment BPPG/BPPI Investment” means the Partnership’s interest in a
specific investment of BPPG or BPPI, as applicable, held by the Partnership
through the Capital Commitment BPPG/BPPI Interest.

“Capital Commitment Capital Account” means, with respect to each Capital
Commitment Investment for each Partner, the account maintained for such Partner
to which are credited such Partner’s contributions to the Partnership with
respect to such Capital Commitment Investment and any net income allocated to
such Partner pursuant to Section 7.3 with respect to such Capital Commitment
Investment and from which are debited any distributions with respect to such
Capital Commitment Investment to such Partner and any net losses allocated to
such Partner with respect to such Capital Commitment Investment pursuant to
Section 7.3. In the case of any such distribution in kind, the Capital
Commitment Capital Accounts for the related Capital Commitment Investment shall
be adjusted as if the asset distributed had been sold in a taxable transaction
and the proceeds distributed in cash, and any resulting gain or loss on such
sale shall be allocated to the Partners participating in such Capital Commitment
Investment pursuant to Section 7.3.

“Capital Commitment Class A Interest” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Class B Interest” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Defaulting Party” has the meaning specified in
Section 7.4(g)(ii)(A).

“Capital Commitment Deficiency Contribution” has the meaning specified in
Section 7.4(g)(ii)(A).

“Capital Commitment Disposable Investment” has the meaning set forth in
Section 7.4(f).

“Capital Commitment Distributions” means, with respect to each Capital
Commitment Investment, all amounts of distributions received by the Partnership
with respect to such Capital Commitment Investment solely in respect of the
Capital Commitment BPPG/BPPI Interest, if any, less any costs, fees and expenses
of the Partnership with respect thereto and less reasonable reserves for payment
of costs, fees and expenses of the Partnership that are anticipated with respect
thereto, in each case which the General Partner may allocate to all or any
portion of such Capital Commitment Investment as it may determine in good faith
is appropriate.

“Capital Commitment Giveback Amount” has the meaning set forth in
Section 7.4(g)(i).

“Capital Commitment Interest” means the interest of a Partner in a specific
Capital Commitment Investment as provided herein.

 

8



--------------------------------------------------------------------------------

“Capital Commitment Investment” means any Capital Commitment BPPG/BPPI
Investment, but shall exclude any GP-Related Investment.

“Capital Commitment Liquidating Share” with respect to each Capital Commitment
Investment means, in the case of dissolution of the Partnership, the related
Capital Commitment Capital Account of a Partner (less amounts reserved in
accordance with Section 9.3) immediately prior to dissolution.

“Capital Commitment Net Income (Loss)” with respect to each Capital Commitment
Investment means all amounts of income received by the Partnership with respect
to such Capital Commitment Investment, including without limitation gain or loss
in respect of the disposition, in whole or in part, of such Capital Commitment
Investment, less any costs, fees and expenses of the Partnership allocated
thereto and less reasonable reserves for payment of costs, fees and expenses of
the Partnership anticipated to be allocated thereto.

“Capital Commitment Partner Interest” means a Partner’s exempted limited
partnership interest in the Partnership with respect to the Capital Commitment
BPPG/BPPI Interest.

“Capital Commitment Profit Sharing Percentage” with respect to each Capital
Commitment Investment means the percentage interest of a Partner in Capital
Commitment Net Income (Loss) from such Capital Commitment Investment set forth
in the books and records of the Partnership.

“Capital Commitment Recontribution Amount” has the meaning set forth in
Section 7.4(g)(i).

“Capital Commitment-Related Capital Contributions” has the meaning set forth in
Section 7.1(a)(ii).

“Capital Commitment-Related Commitment”, with respect to any Partner, means such
Partner’s commitment to the Partnership relating to such Partner’s Capital
Commitment Partner Interest, as set forth in the books and records of the
Partnership, including, without limitation, any such commitment that may be set
forth in such Partner’s Commitment Agreement or SMD Agreement, if any.

“Capital Commitment Special Distribution” has the meaning set forth in
Section 7.7(a).

“Capital Commitment Value” has the meaning set forth in Section 7.5.

“Carried Interest” means (i) “Carried Interest Distributions,” as defined in the
BPPG Partnership Agreement and BPPI Partnership Agreement, as applicable, and
(ii) any other carried interest distribution to a Fund GP pursuant to any BPPG
Agreement or BPPI Agreement, as applicable. In the case of each of (i) and
(ii) above, except as determined by the General Partner, the amount shall not be
less any costs, fees and expenses of the Partnership with respect thereto and
less reasonable reserves for payment

 

9



--------------------------------------------------------------------------------

of costs, fees and expenses of the Partnership that are anticipated with respect
thereto (in each case which the General Partner may allocate among all or any
portion of the GP-Related Investments as it determines in good faith is
appropriate).

“Carried Interest Give Back Percentage” means, for any Partner or Withdrawn
Partner, subject to Section 5.8(e), the percentage determined by dividing
(A) the aggregate amount of distributions received by such Partner or Withdrawn
Partner from the Partnership or any Other Fund GPs or their Affiliates in
respect of Carried Interest by (B) the aggregate amount of distributions made to
all Partners, Withdrawn Partners or any other person by the Partnership or any
Other Fund GP or any of their Affiliates (in any capacity) in respect of Carried
Interest. For purposes of determining any “Carried Interest Give Back
Percentage” hereunder, all Trust Amounts contributed to the Trust by the
Partnership or any Other Fund GPs on behalf of a Partner or Withdrawn Partner
(but not the Trust Income thereon) shall be deemed to have been initially
distributed or paid to the Partners and Withdrawn Partners as members, partners
or other equity owners of the Partnership or any of the Other Fund GPs or their
Affiliates.

“Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Partner in Carried Interest from such
GP-Related Investment set forth in the books and records of the Partnership.

“Cause” means the occurrence or existence of any of the following with respect
to any Partner, as determined fairly, reasonably, on an informed basis and in
good faith by the General Partner: (i) (w) any breach by any Partner of any
provision of any non-competition agreement, (x) any material breach of this
Agreement or any rules or regulations applicable to such Partner that are
established by the General Partner, (y) such Partner’s deliberate failure to
perform his or her duties to the Partnership or any of its Affiliates or
(z) such Partner’s committing to or engaging in any conduct or behavior that is
or may be harmful to the Partnership or any of its Affiliates in a material way
as determined by the General Partner; provided, that in the case of any of the
foregoing clauses (w), (x), (y) and (z), the General Partner has given such
Partner written notice (a “Notice of Breach”) within fifteen days after the
General Partner becomes aware of such action and such Partner fails to cure such
breach, failure to perform or conduct or behavior within fifteen days after
receipt of such Notice of Breach from the General Partner (or such longer
period, not to exceed an additional fifteen days, as shall be reasonably
required for such cure; provided, that such Partner is diligently pursuing such
cure); (ii) any act of actual fraud, misappropriation, dishonesty, embezzlement
or similar conduct against the Partnership or any of its Affiliates;
(iii) conviction (on the basis of a trial or by an accepted plea of guilty or
nolo contendere) of a felony under U.S. law or crime (including any misdemeanor
charge involving moral turpitude, false statements or misleading omissions,
forgery, wrongful taking, embezzlement, extortion or bribery), or a
determination by a court of competent jurisdiction, by a regulatory body or by a
self-regulatory body having authority with respect to securities laws, rules or
regulations of the applicable securities industry, that such Partner
individually has violated any applicable securities laws or any rules or
regulations thereunder, or any rules of any such self-regulatory body
(including, without limitation, any licensing requirement), if such conviction
or determination has a material adverse effect on (A) such Partner’s ability to

 

10



--------------------------------------------------------------------------------

function as a Partner of the Partnership, taking into account the services
required of such Partner and the nature of the business of the Partnership and
its Affiliates or (B) the business of the Partnership and its Affiliates or
(iv) becoming subject to an event described in Rule 506(d)(1)(i)-(viii) of
Regulation D under the Securities Act.

“Cayman GP” means Blackstone Property International Ltd., a Cayman Islands
exempted company and a general partner of the Partnership.

“CC Carried Interest” means, with respect to any Partner, the aggregate amount
of distributions or payments received by such Partner (in any capacity) from
Affiliates of the Partnership in respect of or relating to “carried interest”,
including the amount of any bonuses received by a Partner as an employee of an
Affiliate of the Partnership that relate to the amount of “carried interest”
received by an Affiliate of the Partnership. “CC Carried Interest” includes any
amount initially received by an Affiliate of the Partnership from any fund
(including BPPG, BPPI, any similar funds formed after the date hereof, and any
other private equity merchant banking, real estate or mezzanine funds, whether
or not in existence as of the date hereof) to which such Affiliate serves as
general partner (or other similar capacity) that exceeds such Affiliate’s pro
rata share of distributions from such fund based upon capital contributions
thereto (or the capital contributions to make the investment of such fund giving
rise to such “carried interest”).

“Clawback Adjustment Amount” has the meaning set forth in Section 5.8(e).

“Clawback Amount” means the “Clawback Amount” and the “Interim Clawback Amount,”
both as defined in Article One of the BPPG Partnership Agreement and BPPI
Partnership Agreement, as applicable, and any other clawback amount payable to
the limited partner of BPPG or limited partners of BPPI, as applicable, or to
BPPG pursuant to any BPPG Agreement or to BPPI pursuant to any BPPI Agreement,
as applicable.

“Clawback Provisions” means paragraphs 4.2.9 and 9.2.8 of the BPPG Partnership
Agreement and the BPPI Partnership Agreement, as applicable, and any other
similar provisions in any other BPPG Agreement or BPPI Agreement existing
heretofore or hereafter entered into.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor statute. Any reference herein to a particular provision
of the Code means, where appropriate, the corresponding provision in any
successor statute.

“Commitment Agreement” means the agreement between the Partnership or an
Affiliate thereof and a Partner, pursuant to which such Partner undertakes
certain obligations, including the obligation to make capital contributions
pursuant to Section 4.1 and/or Section 7.1. Each Commitment Agreement is hereby
incorporated by reference as between the Partnership and the relevant Partner.

“Contingent” means subject to repurchase rights and/or other requirements.

The term “control” when used with reference to any person means the power to
direct the management and policies of such person, directly or indirectly, by or
through

 

11



--------------------------------------------------------------------------------

stock or other equity ownership, agency or otherwise, or pursuant to or in
connection with an agreement, arrangement or understanding (written or oral)
with one or more other persons by or through stock or other equity ownership,
agency or otherwise; and the terms “controlling” and “controlled” shall have
meanings correlative to the foregoing.

“Controlled Entity” when used with reference to another person means any person
controlled by such other person.

“Covered Person” has the meaning set forth in Section 3.6(a).

“Deceased Partner” means any Partner or Withdrawn Partner who has died or who
suffers from Incompetence. For purposes hereof, references to a Deceased Partner
shall refer collectively to the Deceased Partner and the estate and heirs or
legal representative of such Deceased Partner, as the case may be, that have
received such Deceased Partner’s interest in the Partnership.

“Default Interest Rate” means the lower of (i) the sum of (a) the Prime Rate and
(b) 5% or (ii) the highest rate of interest permitted under applicable law.

“Delaware Arbitration Act” has the meaning set forth in Section 10.1(d).

“Delaware GP” means Blackstone Property International-NQ L.L.C., a Delaware
limited liability company and a general partner of the Partnership.

“Disabling Event” means (a) the Withdrawal of a General Partner, other than in
accordance with Section 6.4(a) or (b) a General Partner (i) makes an assignment
for the benefit of its creditors, (ii) files a voluntary petition in bankruptcy,
(iii) is adjudged a bankrupt or insolvent or has entered against it an order for
relief in any bankruptcy or insolvency proceeding, (iv) files a petition or
answer seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in a proceeding
described in clause (iv) or (vi) seeks, consents to, or acquiesces in, the
appointment of a trustee, receiver or liquidator of a General Partner or of all
or substantially all of its properties.

“Estate Planning Vehicle” has the meaning set forth in Section 6.3(a).

“Excess Holdback” has the meaning set forth in Section 4.1(d)(v)(A).

“Excess Holdback Percentage” has the meaning set forth in Section 4.1(d)(v)(A).

“Excess Tax-Related Amount” has the meaning set forth in Section 5.8(e).

“Existing Partner” means any Partner who is neither a Retaining Withdrawn
Partner nor a Deceased Partner.

“Final Event” means the death, Total Disability, Incompetence, Bankruptcy,
liquidation, dissolution or Withdrawal from the Partnership of any person who is
a Partner in accordance with the Partnership Act.

 

12



--------------------------------------------------------------------------------

“Firm Advances” has the meaning set forth in Section 7.1(b).

“Firm Collateral” means a Partner’s or Withdrawn Partner’s interest in one or
more partnerships or limited liability companies, in either case affiliated with
the Partnership, and certain other assets of such Partner or Withdrawn Partner,
in each case that has been pledged or made available to the Trustee(s) to
satisfy all or any portion of the Excess Holdback of such Partner or Withdrawn
Partner as more fully described in the books and records of the Partnership;
provided, that for all purposes hereof (and any other agreement (e.g., the Trust
Agreement) that incorporates the meaning of the term “Firm Collateral” by
reference), references to “Firm Collateral” shall include “Special Firm
Collateral”, excluding references to “Firm Collateral” in Section 4.1(d)(v) and
Section 4.1(d)(viii).

“Firm Collateral Realization” has the meaning set forth in Section 4.1(d)(v)(B).

“Fiscal Year” means a calendar year, or any other period chosen by the General
Partner.

“Fund GP” means the Partnership (only with respect to the GP-Related BPPG/BPPI
Interest) and the Other Fund GPs.

“GAAP” means U.S. generally accepted accounting principles.

“General Partner” or “General Partners” means the Cayman GP and/or the Delaware
GP, as applicable, and any person admitted to the Partnership as an additional
or substitute general partner of the Partnership in accordance with the
provisions of this Agreement (until such time as such person ceases to be a
general partner of the Partnership as provided herein or in the Partnership
Act).

“Giveback Amount” means the “Investment Specific Giveback Amount,” as such term
is defined in the BPPG Partnership Agreement and BPPI Partnership Agreement, as
applicable.

“Giveback Provisions” means paragraph 3.4.3 of the BPPG Partnership Agreement
and BPPI Partnership Agreement, as applicable, and any other similar provisions
in any other BPPG Agreement or BPPI Agreement, as applicable, existing
heretofore or hereafter entered into.

“GP-Related BPPG/BPPI Interest” means the exempted limited partnership interest
held by the Partnership in BPPG and BPPI, as applicable, in the Partnership’s
capacity as general partner of BPPG and BPPI, as applicable, excluding any
Capital Commitment BPPG/BPPI Interest.

“GP-Related BPPG/BPPI Investment” means the Partnership’s interest in an
Investment (for purposes of this definition, as defined in the BPPG Partnership
and BPPI Agreement, as applicable) in the Partnership’s capacity as the general
partner of BPPG and BPPI, as applicable, but does not include any Capital
Commitment Investment.

 

13



--------------------------------------------------------------------------------

“GP-Related Capital Account” has the meaning set forth in Section 5.2(a).

“GP-Related Capital Contributions” has the meaning set forth in Section 4.1(a).

“GP-Related Class A Interest” has the meaning set forth in Section 5.8(a)(ii).

“GP-Related Class B Interest” has the meaning set forth in Section 5.8(a)(ii).

“GP-Related Commitment”, with respect to any Partner, means such Partner’s
commitment to the Partnership relating to such Partner’s GP-Related Partner
Interest, as set forth in the books and records of the Partnership, including,
without limitation, any such commitment that may be set forth in such Partner’s
Commitment Agreement or SMD Agreement, if any.

“GP-Related Defaulting Party” has the meaning set forth in
Section 5.8(d)(ii)(A).

“GP-Related Deficiency Contribution” has the meaning set forth in
Section 5.8(d)(ii)(A).

“GP-Related Disposable Investment” has the meaning set forth in
Section 5.8(a)(ii).

“GP-Related Giveback Amount” has the meaning set forth in Section 5.8(d)(i)(A).

“GP-Related Investment” means any investment (direct or indirect) of the
Partnership in respect of the GP-Related BPPG/BPPI Interest (including, without
limitation, any GP-Related BPPG/BPPI Investment, but excluding any Capital
Commitment Investment).

“GP-Related Net Income (Loss)” has the meaning set forth in Section 5.1(b).

“GP-Related Partner Interest” of a Partner means all exempted limited
partnership interests of such Partner in the Partnership (other than such
Partner’s Capital Commitment Partner Interest), including, without limitation,
such Partner’s exempted limited partnership interest in the Partnership with
respect to the GP-Related BPPG/BPPI Interest and with respect to all GP-Related
Investments.

“GP-Related Profit Sharing Percentage” means the “Carried Interest Sharing
Percentage” and “Non-Carried Interest Sharing Percentage” of each Partner;
provided, that any references in this Agreement to GP-Related Profit Sharing
Percentages made (i) in connection with voting or voting rights or
(ii) GP-Related Capital Contributions with respect to GP-Related Investments
(including Section 5.3(b)) means the “Non-Carried Interest Sharing Percentage”
of each Partner; provided further, that the term “GP-Related Profit Sharing
Percentage” shall not include any Capital Commitment Profit Sharing Percentage.

 

14



--------------------------------------------------------------------------------

“GP-Related Recontribution Amount” has the meaning set forth in
Section 5.8(d)(i)(A).

“GP-Related Required Amounts” has the meaning set forth in Section 4.1(a).

“GP-Related Unallocated Percentage” has the meaning set forth in Section 5.3(b).

“GP-Related Unrealized Net Income (Loss)” attributable to any GP-Related
BPPG/BPPI Investment as of any date means the GP-Related Net Income (Loss) that
would be realized by the Partnership with respect to such GP-Related BPPG/BPPI
Investment if BPPG’s or BPPI’s (as applicable) entire portfolio of investments
were sold on such date for cash in an amount equal to their aggregate value on
such date (determined in accordance with Section 5.1(e)) and all distributions
payable by BPPG or BPPI, as applicable, to the Partnership pursuant to any BPPG
Agreement or BPPI Agreement, as applicable, with respect to such GP-Related
BPPG/BPPI Investment were made on such date. “GP-Related Unrealized Net Income
(Loss)” attributable to any other GP-Related Investment (other than any Capital
Commitment Investment) as of any date means the GP-Related Net Income (Loss)
that would be realized by the Partnership with respect to such GP-Related
Investment if such GP-Related Investment were sold on such date for cash in an
amount equal to its value on such date (determined in accordance with
Section 5.1(e)).

“GSO Fund” means (i) any of GSO Capital Opportunities Fund LP, GSO Capital
Opportunities Overseas Fund L.P., GSO Capital Opportunities Overseas Master Fund
L.P., GSO Liquidity Partners LP, GSO Liquidity Overseas Partners LP, Blackstone
/ GSO Capital Solutions Fund LP, Blackstone / GSO Capital Solutions Overseas
Fund L.P., Blackstone / GSO Capital Solutions Overseas Master Fund L.P., GSO
Capital Solutions Fund II LP, GSO Capital Solutions Overseas Feeder Fund II LP,
GSO European Senior Debt Fund LP, GSO European Senior Debt Feeder Fund LP, GSO
Targeted Opportunity Partners LP, GSO Targeted Opportunity Overseas Partners
L.P., GSO Targeted Opportunity Overseas Intermediate Partners L.P., GSO Targeted
Opportunity Master Partners L.P., GSO SJ Partners LP, GSO Capital Opportunities
Fund II LP, GSO Capital Opportunities Cayman Overseas Fund II LP, GSO NMERB LP,
GSO Energy Partners-A LP, GSO Palmetto Opportunistic Investment Partners LP, GSO
Foreland Co-Invest Holdings LP, GSO Bakken Holdings I LP or GSO Churchill
Partners LP, or (ii) any alternative vehicle or parallel fund relating to any of
the partnerships referred to in clause (i) above.

“Holdback” has the meaning set forth in Section 4.1(d)(i).

“Holdback Percentage” has the meaning set forth in Section 4.1(d)(i).

“Holdback Vote” has the meaning set forth in Section 4.1(d)(iv)(A).

“Holdings” means Blackstone Holdings IV L.P., a Québec société en commandite.

 

15



--------------------------------------------------------------------------------

“Incompetence” means, with respect to any Partner, the determination by the
General Partner in its sole discretion, after consultation with a qualified
medical doctor, that such Partner is incompetent to manage his or her person or
his or her property.

“Initial Holdback Percentages” has the meaning set forth in Section 4.1(d)(i).

“Initial Limited Partner” means Mapcal Limited.

“Interest” means a Partner’s exempted limited partnership interest in the
Partnership, including any interest that is held by a Retaining Withdrawn
Partner, and including any Partner’s GP-Related Partner Interest and Capital
Commitment Partner Interest.

“Investment” means any investment (direct or indirect) of the Partnership
designated by the General Partner from time to time as an investment in which
the Partners’ respective interests shall be established and accounted for on a
basis separate from the Partnership’s other businesses, activities and
investments, including (a) GP-Related Investments and (b) Capital Commitment
Investments.

“Investor Limited Partner” means any Limited Partner so designated at the time
of its admission as a partner of the Partnership.

“Investor Note” means a promissory note of a Partner evidencing indebtedness
incurred by such Partner to purchase a Capital Commitment Interest, the terms of
which were or are approved by the General Partner and which is secured by such
Capital Commitment Interest, all other Capital Commitment Interests of such
Partner and all other interests of such Partner in Blackstone Collateral
Entities; provided, that such promissory note may also evidence indebtedness
relating to other interests of such Partner in Blackstone Collateral Entities,
and such indebtedness shall be prepayable with Capital Commitment Net Income
(whether or not such indebtedness relates to Capital Commitment Investments) as
set forth in this Agreement, the Investor Note, the other BCE Agreements and any
documentation relating to Other Sources; provided further, that references to
“Investor Notes” herein refer to multiple loans made pursuant to such note,
whether made with respect to Capital Commitment Investments or other BCE
Investments, and references to an “Investor Note” refer to one such loan as the
context requires. In no way shall any indebtedness incurred to acquire Capital
Commitment Interests or other interests in Blackstone Collateral Entities be
considered part of the Investor Notes for purposes hereof if the Lender or
Guarantor is not the lender or guarantor with respect thereto.

“Issuer” means the issuer of any Security comprising part of an Investment.

“L/C” has the meaning set forth in Section 4.1(d)(vi).

“L/C Partner” has the meaning set forth in Section 4.1(d)(vi).

 

16



--------------------------------------------------------------------------------

“Lender or Guarantor” means Blackstone Holdings I L.P. in its capacity as lender
or guarantor under the Investor Notes, or any other Affiliate of the Partnership
that makes or guarantees loans to enable a Partner to acquire Capital Commitment
Interests or other interests in Blackstone Collateral Entities.

“Limited Partner” means any person who is shown on the books and records of the
Partnership as a Limited Partner of the Partnership, including any Special
Limited Partner and any Nonvoting Limited Partner.

“Liquidator” has the meaning set forth in Section 6.6.

“Loss Amount” has the meaning set forth in Section 5.8(e).

“Loss Investment” has the meaning set forth in Section 5.8(e).

“Majority in Interest of the Partners” on any date (a “vote date”) means one or
more persons who are Partners (including the General Partner and the Limited
Partners but excluding Nonvoting Limited Partners) on the vote date and who, as
of the last day of the most recent accounting period ending on or prior to the
vote date (or as of such later date on or prior to the vote date selected by the
General Partner as of which the Partners’ capital account balances can be
determined), have aggregate capital account balances representing at least a
majority in amount of the total capital account balances of all the persons who
are Partners (including the General Partner and the Limited Partners but
excluding Nonvoting Limited Partners) on the vote date.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Net Carried Interest Distribution” has the meaning set forth in Section 5.8(e).

“Net Carried Interest Distribution Recontribution Amount” has the meaning set
forth in Section 5.8(e).

“Net GP-Related Recontribution Amount” has the meaning set forth in
Section 5.8(d)(i)(A).

“Non-Carried Interest” means, with respect to each GP-Related Investment, all
amounts of distributions, other than Carried Interest (and other than Capital
Commitment Distributions) received by the Partnership with respect to such
GP-Related Investment, less any costs, fees and expenses of the Partnership with
respect thereto and less reasonable reserves for payment of costs, fees and
expenses of the Partnership that are anticipated with respect thereto, in each
case which the General Partner may allocate to all or any portion of the
GP-Related Investments as it may determine in good faith is appropriate.

“Non-Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Partner in Non-Carried Interest from
such GP-Related Investment set forth in the books and records of the
Partnership.

 

17



--------------------------------------------------------------------------------

“Non-Contingent” means generally not subject to repurchase rights or other
requirements.

“Nonvoting Limited Partner” has the meaning set forth in Section 6.1(a).

“Original Agreement” has the meaning set forth in the recitals.

“Other Blackstone Collateral Entity” means any Blackstone Entity (other than any
limited partnership, limited liability company or other entity named or referred
to in the definition of any of “BFIP,” “BFREP,” “BFGSO” or “BFCOMP”) in which
any limited partner interest, limited liability company interest, unit or other
interest is pledged to secure any Investor Note.

“Other Fund GPs” means the Delaware GP (only with respect to the Delaware GP’s
GP-Related Partner Interest in the Partnership) and any other entity (other than
the Partnership) through which any Partner, Withdrawn Partner or any other
person directly receives any amounts of Carried Interest, and any successor
thereto; provided, that this includes any other entity which has in its
organizational documents a provision which indicates that it is a “Fund GP” or
an “Other Fund GP”; provided further, that notwithstanding any of the foregoing,
neither Holdings nor any Estate Planning Vehicle established for the benefit of
family members of any Partner or of any member or partner of any Other Fund GP
shall be considered an “Other Fund GP” for purposes hereof.

“Other Sources” means (i) distributions or payments of CC Carried Interest
(which shall include amounts of CC Carried Interest which are not distributed or
paid to a Partner but are instead contributed to a trust (or similar
arrangement) to satisfy any “holdback” obligation with respect thereto) and
(ii) distributions from Blackstone Collateral Entities (other than the
Partnership) to such Partner.

“Parallel Fund” has the meaning set forth in Section 2.9 of the BPPI Main Fund
Partnership Agreement.

“Partner” means any person who is a partner of the Partnership, whether a
General Partner or a Limited Partner in whatsoever Partner Category.

“Partner Category” means the Existing Partners, Retaining Withdrawn Partners or
Deceased Partners, each referred to as a group for purposes hereof.

“Partnership” means Blackstone Property Associates International-NQ L.P., an
exempted limited partnership registered in the Cayman Islands.

“Partnership Act” means the Exempted Limited Partnership Law, 2014 of the Cayman
Islands, as it may be amended from time to time, and any successor to such
statute.

“Partnership Affiliate” has the meaning set forth in Section 3.4(c).

 

18



--------------------------------------------------------------------------------

“Partnership Affiliate Governing Agreement” has the meaning set forth in
Section 3.4(c).

“Pledgable Blackstone Interests” has the meaning set forth in Section
4.1(d)(v)(A).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate.

“Qualifying Fund” means any fund designated by the General Partner as a
“Qualifying Fund.”

“Repurchase Period” has the meaning set forth in Section 5.8(c).

“Required Rating” has the meaning set forth in Section 4.1(d)(vi).

“Retained Portion” has the meaning set forth in Section 7.6.

“Retaining Withdrawn Partner” means a Withdrawn Partner who has retained a
GP-Related Partner Interest, pursuant to Section 6.5(f) or otherwise. A
Retaining Withdrawn Partner shall be considered a Nonvoting Limited Partner for
all purposes hereof.

“Securities” means any debt or equity securities of an Issuer and its
subsidiaries and other Controlled Entities constituting part of an Investment,
including without limitation common and preferred stock, interests in limited
partnerships and interests in limited liability companies (including warrants,
rights, put and call options and other options relating thereto or any
combination thereof), notes, bonds, debentures, trust receipts and other
obligations, instruments or evidences of indebtedness, choses in action, other
property or interests commonly regarded as securities, interests in real
property, whether improved or unimproved, interests in oil and gas properties
and mineral properties, short-term investments commonly regarded as money-market
investments, bank deposits and interests in personal property of all kinds,
whether tangible or intangible.

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, or any successor statute.

“Settlement Date” has the meaning set forth in Section 6.5(a).

“SMD Agreements” means the agreements between the Partnership and/or one or more
of its Affiliates and certain of the Partners, pursuant to which each such
Partner undertakes certain obligations with respect to the Partnership and/or
its Affiliates. The SMD Agreements are hereby incorporated by reference as
between the Partnership and the relevant Partner.

“Special Firm Collateral” means interests in a Qualifying Fund or other assets
that have been pledged to the Trustee(s) to satisfy all or any portion of a
Partner’s or Withdrawn Partner’s Holdback obligation (excluding any Excess
Holdback) as more fully described in the books and records of the Partnership.

 

19



--------------------------------------------------------------------------------

“Special Firm Collateral Realization” has the meaning set forth in
Section 4.1(d)(viii)(B).

“Special Limited Partner” means any of the persons shown in the books and
records of the Partnership as a Special Limited Partner and any person admitted
to the Partnership as an additional Special Limited Partner in accordance with
the provisions of this Agreement.

“S&P” means Standard & Poor’s Ratings Group, and any successor thereto.

“Subject Investment” has the meaning set forth in Section 5.8(e).

“Subject Partner” has the meaning set forth in Section 4.1(d)(iv)(A).

“Successor in Interest” means any (i) shareholder of; (ii) trustee, custodian,
receiver or other person acting in any Bankruptcy or reorganization proceeding
with respect to; (iii) assignee for the benefit of the creditors of;
(iv) officer, director or partner of; (v) trustee or receiver, or former
officer, director or partner, or other fiduciary acting for or with respect to
the dissolution, liquidation or termination of; or (vi) other executor,
administrator, committee, legal representative or other successor or assign of,
any Partner, whether by operation of law or otherwise.

“Tax Matters Partner” has the meaning set forth in Section 6.7(b).

“TM” has the meaning set forth in Section 10.2.

“Total Disability” means the inability of a Limited Partner substantially to
perform the services required of such Limited Partner (in its capacity as such
or in any other capacity with respect to any Affiliate of the Partnership) for a
period of six consecutive months by reason of physical or mental illness or
incapacity and whether arising out of sickness, accident or otherwise.

“Transfer” has the meaning set forth in Section 8.2.

“Trust Account” has the meaning set forth in the Trust Agreement.

“Trust Agreement” means the Trust Agreement dated as of the date set forth
therein, as amended, supplemented, restated or otherwise modified from time to
time, among the Partners, the Trustee(s) and certain other persons that may
receive distributions in respect of or relating to Carried Interest from time to
time.

“Trust Amount” has the meaning set forth in the Trust Agreement.

“Trust Income” has the meaning set forth in the Trust Agreement.

 

20



--------------------------------------------------------------------------------

“Trustee(s)” has the meaning set forth in the Trust Agreement.

“Unadjusted Carried Interest Distributions” has the meaning set forth in
Section 5.8(e).

“Unallocated Capital Commitment Interests” has the meaning set forth in Section
8.1(f).

“U.S.” means the United States of America.

“Winding Up Event” has the meaning set forth in Section 9.1(a).

“Withdraw” or “Withdrawal” with respect to a Partner means a Partner ceasing to
be a partner of the Partnership (except as a Retaining Withdrawn Partner) for
any reason (including death, disability, removal, resignation or retirement,
whether such is voluntary or involuntary), unless the context shall limit the
type of withdrawal to a specific reason, and “Withdrawn” with respect to a
Partner means, as aforesaid, a Partner who has ceased to be a partner of the
Partnership.

“Withdrawal Date” means the date of the Withdrawal from the Partnership of a
Withdrawn Partner.

“Withdrawn Partner” means a Limited Partner whose GP-Related Partner Interest or
Capital Commitment Partner Interest in the Partnership has been terminated for
any reason, including the occurrence of an event specified in Section 6.2, and
shall include, unless the context requires otherwise, the estate or legal
representatives of any such Partner.

“W-8BEN” has the meaning set forth in Section 3.8.

“W-8BEN-E” has the meaning set forth in Section 3.8.

“W-8IMY” has the meaning set forth in Section 3.8.

“W-9” has the meaning set forth in Section 3.8.

Section 1.2. Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The term “person” includes individuals, partnerships (including
limited liability partnerships), companies (including limited liability
companies), joint ventures, corporations, trusts, governments (or agencies or
political subdivisions thereof) and other associations and entities. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.

 

21



--------------------------------------------------------------------------------

ARTICLE II

GENERAL PROVISIONS

Section 2.1. General Partner and Limited Partners. The Partners may be General
Partners or Limited Partners. The General Partners as of the date hereof are the
Cayman GP and the Delaware GP, subject to the provisions of Section 3.4. The
Limited Partners shall be as shown on the books and records of the Partnership
which shall be maintained in accordance with the Partnership Act. The books and
records of the Partnership contain the GP-Related Profit Sharing Percentage and
GP-Related Commitment of each Partner (including, without limitation, the
Delaware GP) with respect to the GP-Related Investments of the Partnership as of
the date hereof. The books and records of the Partnership contain the Capital
Commitment Profit Sharing Percentage and Capital Commitment-Related Commitment
of each Partner (including, without limitation, the Delaware GP) with respect to
the Capital Commitment Investments of the Partnership as of the date hereof. The
books and records of the Partnership shall be amended by the General Partner
from time to time, in accordance with the Partnership Act, to reflect additional
GP-Related Investments, additional Capital Commitment Investments, dispositions
by the Partnership of GP-Related Investments, dispositions by the Partnership of
Capital Commitment Investments, the GP-Related Profit Sharing Percentages of the
Partners (including, without limitation, the Delaware GP) as modified from time
to time, the Capital Commitment Profit Sharing Percentages of the Partners
(including, without limitation, the Delaware GP) as modified from time to time,
the admission of additional Partners, the Withdrawal of Partners, the transfer
or assignment of interests in the Partnership pursuant to the terms of this
Agreement and any other matters required by the Partnership Act. At the time of
admission of each additional Partner, the General Partner shall determine in its
sole discretion the GP-Related Investments and Capital Commitment Investments in
which such Partner shall participate and such Partner’s GP-Related Commitment,
Capital Commitment-Related Commitment, GP-Related Profit Sharing Percentage with
respect to each such GP-Related Investment and Capital Commitment Profit Sharing
Percentage with respect to each such Capital Commitment Investment. Each Partner
may have a GP-Related Partner Interest and/or a Capital Commitment Partner
Interest.

Section 2.2. Formation; Name; Foreign Jurisdictions. The Partnership was formed
by the Original Agreement and registered as an exempted limited partnership,
pursuant to the Partnership Act and is hereby continued as an exempted limited
partnership pursuant to the Partnership Act and shall conduct its activities
under the name of Blackstone Property Associates International-NQ L.P. The
General Partners shall have the power to change the name of the Partnership at
any time, subject to compliance with the requirements of the Partnership Act,
and shall thereupon file the requisite notice pursuant to the Partnership Act.
The General Partner is further authorized to execute and deliver and file any
other certificates (and any amendments and/or restatements thereof) necessary
for the Partnership to qualify to do business in a jurisdiction in which the
Partnership may wish to conduct business.

Section 2.3. Term. The term of the Partnership shall continue until December 31,
2065, unless earlier terminated, wound up and dissolved and terminated in
accordance with this Agreement and the Partnership Act.

 

22



--------------------------------------------------------------------------------

Section 2.4. Purpose; Powers. (a) The purposes of the Partnership shall be,
directly or indirectly through subsidiaries or Affiliates, subject to the
Partnership Act:

(i) to serve as the general partner of BPPG and BPPI (including any Alternative
Vehicle, Parallel Fund or other partnership included in the definitions of
“BPPG” and “BPPI”) and perform the functions of a general partner of BPPG and
BPPI (including any Alternative Vehicle, Parallel Fund or other partnership
included in the definitions of “BPPG” and “BPPI”) specified in the BPPG
Agreements and the BPPI Agreements;

(ii) to serve as, and hold the Capital Commitment BPPG/BPPI Interest as, a
capital partner (and, if applicable, a limited partner and/or a general partner)
of BPPG and BPPI (including any Alternative Vehicle, Parallel Fund or other
partnership included in the definitions of “BPPG” and “BPPI”) and perform the
functions of a capital partner (and, if applicable, a limited partner and/or a
general partner) of BPPG and BPPI (including any Alternative Vehicle, Parallel
Fund or other partnership included in the definitions of “BPPG” and “BPPI”)
specified in the BPPG Agreements and the BPPI Agreements;

(iii) to serve as a general partner or limited partner of other partnerships and
perform the functions of a general partner or limited partner specified in the
respective partnership agreements, as amended, supplemented, restated or
otherwise modified from time to time, of any such partnership;

(iv) to serve as a member, shareholder or other equity interest owner of limited
liability companies, other companies, corporations or other entities and perform
the functions of a member, shareholder or other equity interest owner specified
in the respective limited liability company agreement, charter or other
governing documents, as amended, supplemented, restated or otherwise modified
from time to time, of any such limited liability company, company, corporation
or other entity;

(v) to invest in Capital Commitment Investments and/or GP-Related Investments
and acquire and invest in Securities or other property (directly or indirectly
through BPPG and/or BPPI (including any Alternative Vehicle, Parallel Fund or
other partnership included in the definitions of “BPPG” and “BPPI”)), including,
without limitation, in connection with any action referred to in any of clauses
(i) through (iv) above;

(vi) to carry on such other businesses, perform such other services and make
such other investments as are deemed desirable by the General Partner and as are
permitted under the Partnership Act, the BPPG Agreement, the BPPI Agreement, and
any applicable partnership agreement, limited liability company agreement,
charter or other governing document referred to in clause (iii) or (iv) above,
in each case as the same may be amended, supplemented, restated or otherwise
modified from time to time;

(vii) any other lawful purpose; and

(viii) to do all things necessary, desirable, convenient or incidental thereto.

(b) In furtherance of its purposes, the General Partner on behalf of the
Partnership shall have all powers necessary, suitable or convenient for the
accomplishment of its

 

23



--------------------------------------------------------------------------------

purposes, alone or with others, as principal or agent, including the following,
provided, that the Partnership shall not undertake business with the public in
the Cayman Islands other than so far as may be necessary for the carrying on of
business exterior to the Cayman Islands:

(i) to be and become a general partner or limited partner of partnerships, a
member of limited liability companies, a holder of common and preferred stock of
corporations and/or an investor in the foregoing entities or other entities, in
connection with the making of Investments or the acquisition, holding or
disposition of Securities or other property or as otherwise deemed appropriate
by the General Partner in the conduct of the Partnership’s business, and to take
any action in connection therewith;

(ii) to acquire and invest in general partner or limited partner interests, in
limited liability company interests, in common and preferred stock of
corporations and/or in other interests in or obligations of the foregoing
entities or other entities and in Investments and Securities or other property
or direct or indirect interests therein, whether such Investments and Securities
or other property are readily marketable or not, and to receive, hold, sell,
dispose of or otherwise transfer any such partner interests, limited liability
company interests, stock, interests, obligations, Investments or Securities or
other property and any dividends and distributions thereon and to purchase and
sell, on margin, and be long or short, futures contracts and to purchase and
sell, and be long or short, options on futures contracts;

(iii) to buy, sell and otherwise acquire investments, whether such investments
are readily marketable or not;

(iv) to invest and reinvest the cash assets of the Partnership in money-market
or other short-term investments;

(v) to hold, receive, mortgage, pledge, lease, transfer, exchange or otherwise
dispose of, grant options with respect to, and otherwise deal in and exercise
all rights, powers, privileges and other incidents of ownership or possession
with respect to, all property held or owned by the Partnership;

(vi) to borrow or raise money from time to time and to issue promissory notes,
drafts, bills of exchange, warrants, bonds, debentures and other negotiable and
non-negotiable instruments and evidences of indebtedness, to secure payment of
the principal of any such indebtedness and the interest thereon by mortgage,
pledge, conveyance or assignment in trust of, or the granting of a security
interest in, the whole or any part of the property of the Partnership, whether
at the time owned or thereafter acquired, to guarantee the obligations of others
and to buy, sell, pledge or otherwise dispose of any such instrument or evidence
of indebtedness;

(vii) to lend any of its property or funds, either with or without security, at
any legal rate of interest or without interest;

(viii) to have and maintain one or more offices within or without the Cayman
Islands, and in connection therewith, to rent or acquire office space, engage
personnel and compensate them and do such other acts and things as may be
advisable or necessary in connection with the maintenance of such office or
offices;

 

24



--------------------------------------------------------------------------------

(ix) to open, maintain and close accounts, including margin accounts, with
brokers;

(x) to open, maintain and close bank accounts and draw checks and other orders
for the payment of moneys;

(xi) to engage accountants, auditors, custodians, investment advisers, attorneys
and any and all other agents and assistants, both professional and
nonprofessional, and to compensate any of them as may be necessary or advisable;

(xii) to form or cause to be formed and to own the stock of one or more
corporations, whether foreign or domestic, to form or cause to be formed and to
participate in partnerships and joint ventures, whether foreign or domestic, and
to form or cause to be formed and be a member or manager or both of one or more
limited liability companies;

(xiii) to enter into, make and perform all contracts, agreements and other
undertakings as may be necessary, convenient or advisable or incident to
carrying out its purposes;

(xiv) to sue and be sued, to prosecute, settle or compromise all claims against
third parties, to compromise, settle or accept judgment to claims against the
Partnership, and to execute all documents and make all representations,
admissions and waivers in connection therewith;

(xv) to distribute, subject to the terms of this Agreement, at any time and from
time to time to the Partners cash or investments or other property of the
Partnership, or any combination thereof; and

(xvi) to take such other actions necessary, desirable, convenient or incidental
thereto and to engage in such other businesses as may be permitted under Cayman
Islands and other applicable law.

Section 2.5. Registered Office; Place of Business. The Partnership shall
maintain a registered office at Maples Corporate Services Limited, PO Box 309,
Ugland House, Grand Cayman, KY1-1104, Cayman Islands. The Partnership shall
maintain an office and principal place of business at such place or places as
the General Partner specifies from time to time and as set forth in the books
and records of the Partnership. The name and address of the Partnership’s
registered agent is Maples Corporate Services Limited, PO Box 309, Ugland House,
Grand Cayman, KY1-1104, Cayman Islands. The General Partner may from time to
time change the registered agent or office by an amendment to the certificate of
limited partnership of the Partnership.

Section 2.6. Withdrawal of Initial Limited Partner. Upon the admission of one or
more additional Limited Partners to the Partnership, the Initial Limited Partner
shall

 

25



--------------------------------------------------------------------------------

(a) receive a return of any capital contribution made by it to the Partnership,
(b) withdraw as the Initial Limited Partner of the Partnership and (c) have no
further right, interest or obligation of any kind whatsoever as a Partner in the
Partnership; provided, that the effective date of such Withdrawal shall be
deemed as between the parties hereto to be July 28, 2015.

ARTICLE III

MANAGEMENT

Section 3.1. General Partners. The Cayman GP and the Delaware GP shall be the
“General Partners” subject to Section 3.4. A General Partner may not be removed
without its consent. The management, conduct and control of the business and
affairs of the Partnership shall be vested in the General Partners as provided
in Section 3.4.

Section 3.2. Limitations on Limited Partners. Except as may be expressly
required or permitted by the Partnership Act, Limited Partners as such shall
have no right to, and shall not, take part in the management, conduct or control
of the Partnership’s business or act for or bind the Partnership, and shall have
only the rights and powers granted to Limited Partners herein or in the
Partnership Act.

Section 3.3. Partner Voting.

(a) To the extent a Partner is entitled to vote with respect to any matter
relating to the Partnership, such Partner shall not be obligated to abstain from
voting on any matter (or vote in any particular manner) because of any interest
(or conflict of interest) of such Partner (or any Affiliate thereof) in such
matter.

(b) Meetings of the Partners may be called only by the General Partner.

Section 3.4. Management. (a) The General Partners shall have the powers, rights,
obligations and liabilities of a general partner pursuant to the Partnership Act
(including section 4(2) of the Partnership Act); and without limiting the
foregoing, the management, conduct, control and operation of the Partnership and
the formulation and execution of business and investment policy shall be vested
in the General Partners; provided that any provision of this Agreement to the
contrary notwithstanding, except as otherwise required by applicable law,
(i) the Cayman GP shall have exclusive power, authority, management, conduct,
control and operation with respect to the voting of securities of portfolio
companies of the Partnership, (ii) the Delaware GP shall have exclusive power,
authority, management, conduct, control and operation with respect to all
matters of any kind except the voting of securities of portfolio companies of
the Partnership and (iii) each reference in this Agreement to the “General
Partner” or “General Partners” in relation to the power, authority, management,
conduct, control and operation of the Partnership means the Delaware GP, unless
such reference relates to the power, authority, management, conduct, control and
operation of the Partnership with respect to the voting of securities of
portfolio companies of the Partnership, in which case, such reference to the
“General Partner” or “General Partners” means the Cayman GP. Subject to the
proviso to the immediately preceding sentence, the General Partners shall, in
the General Partners’ discretion, exercise all powers necessary and convenient
for the purposes of the Partnership, including those

 

26



--------------------------------------------------------------------------------

enumerated in Section 2.4, on behalf and in the name of the Partnership. All
decisions and determinations (howsoever described herein) to be made by the
General Partners pursuant to this Agreement shall be made in the General
Partners’ discretion, subject only to the express terms and conditions of this
Agreement.

(b) All outside business or investment activities of the Partners (including
outside directorships or trusteeships) shall be subject to such rules and
regulations as are established by the General Partner from time to time.

(c) Notwithstanding any provision in this Agreement to the contrary, the General
Partner on behalf of the Partnership is hereby authorized, without the need for
any further act, vote or consent of any person directly or indirectly through
one or more other entities, in the name and on behalf of the Partnership, on its
own behalf or in its capacity as a general partner, capital partner and/or
limited partner of BPPG or BPPI, or in the Partnership’s capacity as a general
partner or limited partner, member or other equity owner of any Partnership
Affiliate (as hereinafter defined), (i) to execute and deliver, and to perform
the Partnership’s obligations under the BPPG Agreements and the BPPI Agreements,
including, without limitation, serving as a general partner of BPPG and BPPI,
(ii) to execute and deliver, and to perform the Partnership’s obligations under,
the governing agreement, as amended, supplemented, restated or otherwise
modified (each a “Partnership Affiliate Governing Agreement”), of any other
partnership, limited liability company, other company, corporation or other
entity (each a “Partnership Affiliate”) of which the Partnership is to become a
general partner or limited partner, member, shareholder or other equity interest
owner, including, without limitation, serving as a general partner or limited
partner, member, shareholder or other equity interest owner of each Partnership
Affiliate, and (iii) to take any action, in the applicable capacity,
contemplated by or arising out of this Agreement, the BPPG Agreements, BPPI
Agreements or any Partnership Affiliate Governing Agreement (and any amendment,
supplement, restatement and/or other modification of any of the foregoing).

(d) The General Partners and any other person designated by the General
Partners, each acting individually, are hereby authorized and empowered, as an
authorized representative of the Partnership or as an authorized person of the
Delaware GP (within the meaning of the Delaware Limited Liability Company Act, 6
Del. C. §§ 18-101 et seq., as amended, or otherwise (the General Partners hereby
authorizing and ratifying any of the following actions):

(i) to execute and deliver and/or file (including any such action, directly or
indirectly through one or more other entities, in the name and on behalf of the
Partnership, on its own behalf or in its capacity as general partner, capital
partner and/or limited partner of BPPG or BPPI, or in the Partnership’s capacity
as general partner or limited partner, member, shareholder or other equity owner
of any Partnership Affiliate, any of the following):

 

  (A)

any agreement, certificate, instrument or other document of the Partnership,
BPPG, BPPI or any Partnership Affiliate (and any amendments, supplements,
restatements and/or other modifications thereof), including, without limitation,
the following: (I) the BPPG Agreements and BPPI Agreements and each Partnership
Affiliate Governing Agreement,

 

27



--------------------------------------------------------------------------------

  (II) subscription agreements and documents on behalf of BPPG, BPPI and/or the
Partnership, (III) side letters issued in connection with investments in BPPG or
BPPI on behalf of BPPG, BPPI and/or the Partnership and (IV) such other
agreements, certificates, instruments and other documents as may be necessary or
desirable in furtherance of the purposes of the Partnership, BPPG, BPPI or any
Partnership Affiliate (and any amendments, supplements, restatements and/or
other modifications of any of the foregoing referred to in (I) through (IV)
hereof);

 

  (B) the certificates of formation, certificates of limited partnership and/or
other organizational documents of the Partnership, BPPG, BPPI or any Partnership
Affiliate (and any amendments, supplements, restatements and/or other
modifications thereof); and

 

  (C) any other certificates, notices, applications or other documents (and any
amendments, supplements, restatements and/or other modifications thereof) to be
filed with any government or governmental or regulatory body, including, without
limitation, any such document that may be necessary for the Partnership, BPPG,
BPPI or any Partnership Affiliate to qualify to do business in a jurisdiction in
which the Partnership, BPPG, BPPI or such Partnership Affiliate desires to do
business;

(ii) to prepare or cause to be prepared, and to sign, execute and deliver and/or
file (including any such action, directly or indirectly through one or more
other entities, in the name and on behalf of the Partnership, on its own behalf
or in its capacity as a general partner, capital partner and/or limited partner
of BPPG or BPPI or in the Partnership’s capacity as a general partner or limited
partner, member, shareholder or other equity owner of any Partnership
Affiliate): (A) any certificates, forms, notices, applications or other
documents to be filed with any government or governmental or regulatory body on
behalf of the Partnership, BPPG, BPPI and/or any Partnership Affiliate, (B) any
certificates, forms, notices, applications or other documents that may be
necessary or advisable in connection with any bank account of the Partnership,
BPPG, BPPI or any Partnership Affiliate or any banking facilities or services
that may be utilized by the Partnership, BPPG, BPPI or any Partnership
Affiliate, and all checks, notes, drafts or other documents of the Partnership,
BPPG, BPPI or any Partnership Affiliate that may be required in connection with
any such bank account, banking facilities or services and (C) resolutions with
respect to any of the foregoing matters (which resolutions, when executed by any
person authorized as provided in this Section 3.4(d), each acting individually,
shall be deemed to have been duly adopted by the General Partner, the
Partnership, BPPG, BPPI or any Partnership Affiliate, as applicable, for all
purposes).

The authority granted to any person (other than the General Partner) in this
Section 3.4(d) may be revoked at any time by the General Partner by an
instrument in writing signed by the General Partner.

 

28



--------------------------------------------------------------------------------

Section 3.5. Responsibilities of Partners.

(a) Unless otherwise determined by the General Partner in a particular case,
each Limited Partner shall devote substantially all his or her time and
attention to the businesses of the Partnership and its Affiliates.

(b) All outside business or investment activities of the Partners (including
outside directorships or trusteeships), shall be subject to such rules and
regulations as are established by the General Partner from time to time.

(c) The General Partner may from time to time establish such other rules and
regulations applicable to Partners or other employees as the General Partner
deems appropriate, including rules governing the authority of Partners or other
employees to bind the Partnership to financial commitments or other obligations.

Section 3.6. Exculpation and Indemnification.

(a) Liability to Partners. Notwithstanding any other provision of this
Agreement, whether express or implied, to the fullest extent permitted by law,
no Partner nor any of such Partner’s representatives, agents or advisors nor any
partner, member, officer, employee, representative, agent or advisor of the
Partnership or any of its Affiliates (individually, a “Covered Person” and
collectively, the “Covered Persons”) shall be liable to the Partnership or any
other Partner for any act or omission (in relation to the Partnership, this
Agreement, any related document or any transaction or investment contemplated
hereby or thereby) taken or omitted by a Covered Person (other than any act or
omission constituting Cause), unless there is a final and non-appealable
judicial determination and/or determination of an arbitrator that such Covered
Person did not act in good faith and in what such Covered Person reasonably
believed to be in, or not opposed to, the best interests of the Partnership and
within the authority granted to such Covered Person by this Agreement, and, with
respect to any criminal act or proceeding, had reasonable cause to believe that
such Covered Person’s conduct was unlawful. Each Covered Person shall be
entitled to rely in good faith on the advice of legal counsel to the
Partnership, accountants and other experts or professional advisors, and no
action taken by any Covered Person in reliance on such advice shall in any event
subject such person to any liability to any Partner or the Partnership. To the
extent that, at law or in equity, a Partner has duties (including fiduciary
duties) and liabilities relating thereto to the Partnership or to another
Partner, to the fullest extent permitted by law, such Partner acting under this
Agreement shall not be liable to the Partnership or to any such other Partner
for its good faith reliance on the provisions of this Agreement. The provisions
of this Agreement, to the extent that they expand or restrict the duties and
liabilities of a Partner otherwise existing at law or in equity, are agreed by
the Partners, to the fullest extent permitted by law, to modify to that extent
such other duties and liabilities of such Partner.

(b) Indemnification. (i) To the fullest extent permitted by law, the Partnership
shall indemnify and hold harmless (but only to the extent of the Partnership’s
assets (including, without limitation, the remaining capital commitments of the
Partners)) each Covered Person from and against any and all claims, damages,
losses, costs, expenses and liabilities (including,

 

29



--------------------------------------------------------------------------------

without limitation, amounts paid in satisfaction of judgments, in compromises
and settlements, as fines and penalties and legal or other costs and reasonable
expenses of investigating or defending against any claim or alleged claim),
joint and several, of any nature whatsoever, known or unknown, liquidated or
unliquidated (collectively, for purposes of this Section 3.6, “Losses”), arising
from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative, in which the Covered Person may be
involved, or threatened to be involved, as a party or otherwise, by reason of
such Covered Person’s management of the affairs of the Partnership or which
relate to or arise out of or in connection with the Partnership, its property,
its business or affairs (other than claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, arising out of
any act or omission of such Covered Person constituting Cause); provided, that a
Covered Person shall not be entitled to indemnification under this
Section 3.6(b) with respect to any claim, issue or matter if there is a final
and non-appealable judicial determination and/or determination of an arbitrator
that such Covered Person did not act in good faith and in what such Covered
Person reasonably believed to be in, or not opposed to, the best interest of the
Partnership and within the authority granted to such Covered Person by this
Agreement, and, with respect to any criminal act or proceeding, had reasonable
cause to believe that such Covered Person’s conduct was unlawful; provided
further, that if such Covered Person is a Partner or a Withdrawn Partner, such
Covered Person shall bear its share of such Losses in accordance with such
Covered Person’s GP-Related Profit Sharing Percentage in the Partnership as of
the time of the actions or omissions that gave rise to such Losses. To the
fullest extent permitted by law, expenses (including legal fees) incurred by a
Covered Person (including, without limitation, the General Partner) in defending
any claim, demand, action, suit or proceeding may, with the approval of the
General Partner, from time to time, be advanced by the Partnership prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Partnership of a written undertaking by or on behalf of the Covered
Person to repay such amount to the extent that it shall be subsequently
determined that the Covered Person is not entitled to be indemnified as
authorized in this Section 3.6(b), and the Partnership and its Affiliates shall
have a continuing right of offset against such Covered Person’s
interests/investments in the Partnership and such Affiliates and shall have the
right to withhold amounts otherwise distributable to such Covered Person to
satisfy such repayment obligation. If a Partner institutes litigation against a
Covered Person which gives rise to an indemnity obligation hereunder, such
Partner shall be responsible, up to the amount of such Partner’s Interests and
remaining capital commitment, for such Partner’s pro rata share of the
Partnership’s expenses related to such indemnity obligation, as determined by
the General Partner. The General Partner on behalf of the Partnership may
purchase insurance, to the extent available at reasonable cost, to cover losses,
claims, damages or liabilities covered by the foregoing indemnification
provisions. Partners will not be personally obligated with respect to
indemnification pursuant to this Section 3.6(b). The General Partner shall have
the authority to enter into separate agreements with any Covered Person in order
to give effect to the obligations to indemnify pursuant to this Section 3.6(b).

(ii) (A) Notwithstanding anything to the contrary herein, for greater certainty,
it is understood and/or agreed that the Partnership’s obligations hereunder are
not intended to render the Partnership as a primary indemnitor for purposes of
the indemnification, advancement of expenses and related provisions under
applicable law governing BPPG, BPPI and/or a particular portfolio entity through
which an Investment is indirectly held. It is further understood and/or agreed
that a Covered Person shall first seek to be so indemnified and have such
expenses

 

30



--------------------------------------------------------------------------------

advanced in the following order of priority: first, out of proceeds available in
respect of applicable insurance policies maintained by the applicable portfolio
entity and/or BPPG or BPPI, as applicable; second, by the applicable portfolio
entity through which such investment is indirectly held and third, by BPPG or
BPPI, as applicable (only to the extent the foregoing sources are exhausted).

(B) The Partnership’s obligation, if any, to indemnify or advance expenses to
any Covered Person shall be reduced by any amount that such Covered Person may
collect as indemnification or advancement from, as applicable, BPPG, BPPI and/or
a portfolio entity (including by virtue of any applicable insurance policies
maintained thereby), and to the extent the Partnership (or any Affiliate
thereof) pays or causes to be paid any amounts that should have been paid by, as
applicable, BPPG, BPPI and/or a portfolio entity (including by virtue of any
applicable insurance policies maintained thereby), it is agreed among the
Partners that the Partnership shall have a subrogation claim against BPPG or
BPPI, as applicable, and/or such portfolio entity in respect of such advancement
or payments. The General Partner and the Partnership shall be specifically
empowered to structure any such advancement or payment as a loan or other
arrangement (except for a loan to an executive officer of The Blackstone Group
L.P. or any of its Affiliates, which shall not be permitted) as the General
Partner may determine necessary or advisable to give effect to or otherwise
implement the foregoing.

Section 3.7. Representations of Limited Partners.

(a) Each Limited Partner by execution of this Agreement (or by otherwise
becoming bound by the terms and conditions hereof as provided herein or in the
Partnership Act) represents and warrants to every other Partner and to the
Partnership, except as may be waived by the General Partner, that such Limited
Partner is acquiring each of such Limited Partner’s Interests for such Limited
Partner’s own account for investment and not with a view to resell or distribute
the same or any part hereof, and that no other person has any interest in any
such Interest or in the rights of such Limited Partner hereunder; provided, that
a Partner may choose to make transfers for estate and charitable planning
purposes (in accordance with the terms hereof). Each Limited Partner represents
and warrants that such Limited Partner understands that the Interests have not
been registered under the Securities Act, and therefore such Interests may not
be resold without registration under such Act or exemption from such
registration, and that accordingly such Limited Partner must bear the economic
risk of an investment in the Partnership for an indefinite period of time. Each
Limited Partner represents that such Limited Partner has such knowledge and
experience in financial and business matters that such Limited Partner is
capable of evaluating the merits and risks of an investment in the Partnership,
and that such Limited Partner is able to bear the economic risk of such
investment. Each Limited Partner represents that such Limited Partner’s overall
commitment to the Partnership and other investments which are not readily
marketable is not disproportionate to the Limited Partner’s net worth and the
Limited Partner has no need for liquidity in the Limited Partner’s investment in
Interests. Each Limited Partner represents that to the full satisfaction of the
Limited Partner, the Limited Partner has been furnished any materials that such
Limited Partner has requested relating to the Partnership, any Investment and
the offering of Interests and has been afforded the opportunity to ask questions
of representatives of the Partnership concerning the terms and conditions of the
offering of Interests and any matters pertaining to each Investment and to
obtain any other additional information relating thereto. Each Limited Partner
represents that the

 

31



--------------------------------------------------------------------------------

Limited Partner has consulted to the extent deemed appropriate by the Limited
Partner with the Limited Partner’s own advisers as to the financial, tax, legal
and related matters concerning an investment in Interests and on that basis
believes that an investment in the Interests is suitable and appropriate for the
Limited Partner.

(b) Each Partner agrees that the representations and warranties contained in
paragraph (a) above shall be true and correct as of any date that such Partner
(1) makes a capital contribution to the Partnership (whether as a result of Firm
Advances made to such Partner or otherwise) with respect to any Investment, and
such Partner hereby agrees that such capital contribution shall serve as
confirmation thereof and/or (2) repays any portion of the principal amount of a
Firm Advance, and such Partner hereby agrees that such repayment shall serve as
confirmation thereof.

Section 3.8. Tax Representation. Each Limited Partner certifies that (A) if the
Limited Partner is a United States person (as defined in the Code) (x) (i) the
Limited Partner’s name, social security number (or, if applicable, employer
identification number) and address provided to the Partnership and its
Affiliates pursuant to an IRS Form W-9, Request for Taxpayer Identification
Number Certification (“W-9”) or otherwise are correct and (ii) the Limited
Partner will complete and return a W-9 and (y) (i) the Limited Partner is a
United States person (as defined in the Code) and (ii) the Limited Partner will
notify the Partnership within 60 days of a change to foreign (non-United States)
status or (B) if the Limited Partner is not a United States person (as defined
in the Code) (x) (i) the information on the completed IRS Form W-8BEN,
Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Individuals) (“W-8BEN”), IRS Form W-8BEN-E,
Certificate of Status of Beneficial Owner for United States Tax Withholding and
Reporting (Entities) (“W-8BEN-E”), or other applicable form, including but not
limited to IRS Form W-8IMY, Certificate of Foreign Intermediary, Foreign
Flow-Through Entity, or Certain U.S. Branches for United States Tax Withholding
and Reporting (“W-8IMY”), or otherwise is correct and (ii) the Limited Partner
will complete and return the applicable IRS form, including but not limited to a
W-8BEN, W-8BEN-E or W-8IMY and (y) (i) the Limited Partner is not a United
States person (as defined in the Code) and (ii) the Limited Partner will notify
the Partnership within 60 days of any change of such status. The Limited Partner
agrees to properly execute and provide to the Partnership in a timely manner any
tax documentation that may be reasonably required by the Partnership or the
General Partner.

ARTICLE IV

CAPITAL OF THE PARTNERSHIP

Section 4.1. Capital Contributions by Partners. (a) Each Partner (other than the
Cayman GP) shall be required to make capital contributions to the Partnership
(“GP-Related Capital Contributions”) at such times and in such amounts (the
“GP-Related Required Amounts”) as are required to satisfy the Partnership’s
obligation to make capital contributions to BPPG and BPPI, as applicable, in
respect of the GP-Related BPPG/BPPI Interest with respect to any GP-Related
BPPG/BPPI Investment and as are otherwise determined by the General Partner from
time to time or as may be set forth in such Limited Partner’s Commitment
Agreement or SMD Agreement, if any; provided, that additional GP-Related Capital
Contributions in excess of

 

32



--------------------------------------------------------------------------------

the GP-Related Required Amounts may be made pro rata among the Partners (other
than the Cayman GP) based upon each Partner’s Carried Interest Sharing
Percentage. GP-Related Capital Contributions in excess of the GP-Related
Required Amounts which are to be used for ongoing business operations (as
distinct from financing, legal or other specific liabilities of the Partnership
(including those specifically set forth in Section 4.1(d) and Section 5.8(d))
shall be determined by the General Partner. Limited Partners shall not be
required to make additional GP-Related Capital Contributions to the Partnership
in excess of the GP-Related Required Amounts, except (i) as a condition of an
increase in such Limited Partner’s GP-Related Profit Sharing Percentage or
(ii) as specifically set forth in this Agreement; provided, that the General
Partner and any Limited Partner may agree from time to time that such Limited
Partner shall make an additional GP-Related Capital Contribution to the
Partnership; provided further, that each Investor Limited Partner shall maintain
its GP-Related Capital Accounts at an aggregate level equal to the product of
(i) its GP-Related Profit Sharing Percentage from time to time and (ii) the
total capital of the Partnership related to the GP-Related BPPG/BPPI Interest.

(b) The General Partner may elect on a case by case basis to (i) cause the
Partnership to loan any Partner (including any additional Partner admitted to
the Partnership pursuant to Section 6.1 but excluding any Partners who are also
executive officers of The Blackstone Group L.P. or any Affiliate thereof) the
amount of any GP-Related Capital Contribution required to be made by such
Partner or (ii) permit any Partner (including any additional Partner admitted to
the Partnership pursuant to Section 6.1 but excluding any Partners who are also
executive officers of The Blackstone Group L.P. or any Affiliate thereof) to
make a required GP-Related Capital Contribution to the Partnership in
installments, in each case on terms determined by the General Partner.

(c) Each GP-Related Capital Contribution by a Partner shall be credited to the
appropriate GP-Related Capital Account of such Partner in accordance with
Section 5.2, subject to Section 5.10.

(d) (i) The Partners and the Withdrawn Partners have entered into the Trust
Agreement, pursuant to which certain amounts of the distributions relating to
the Carried Interest will be paid to the Trustee(s) for deposit in the Trust
Account (such amounts to be paid to the Trustee(s) for deposit in the Trust
Account constituting a “Holdback”). The General Partner shall determine, as set
forth below, the percentage of each distribution of Carried Interest that shall
be withheld for any General Partner (including, without limitation, the Delaware
GP) and each Partner Category (such withheld percentage constituting a General
Partner’s and such Partner Category’s “Holdback Percentage”). The applicable
Holdback Percentages initially shall be 0% for any General Partner, 15% for
Existing Partners (other than any General Partner), 21% for Retaining Withdrawn
Partners (other than any General Partner) and 24% for Deceased Partners (the
“Initial Holdback Percentages”). Any provision of this Agreement to the contrary
notwithstanding, the Holdback Percentage for any General Partner (including,
without limitation, the Delaware GP) shall not be subject to change pursuant to
clause (ii), (iii) or (iv) of this Section 4.1(d).

(ii) The Holdback Percentage may not be reduced for any individual Partner as
compared to the other Partners in his or her Partner Category (except as
provided in clause (iv) below). The General Partner may only reduce the Holdback

 

33



--------------------------------------------------------------------------------

Percentages among the Partner Categories on a proportionate basis. For example,
if the Holdback Percentage for Existing Partners is decreased to 12.5%, the
Holdback Percentage for Retaining Withdrawn Partners and Deceased Partners shall
be reduced to 17.5% and 20%, respectively. Any reduction in the Holdback
Percentage for any Partner shall apply only to distributions relating to Carried
Interest made after the date of such reduction.

(iii) The Holdback Percentage may not be increased for any individual Partner as
compared to the other Partners in his or her Partner Category (except as
provided in clause (iv) below). The General Partner may not increase the
Retaining Withdrawn Partners’ Holdback Percentage beyond 21% unless the General
Partner concurrently increases the Existing Partners’ Holdback Percentage to
21%. The General Partner may not increase the Deceased Partners’ Holdback
Percentage beyond 24% unless the General Partner increases the Holdback
Percentage for both Existing Partners and Retaining Withdrawn Partners to 24%.
The General Partner may not increase the Holdback Percentage of any Partner
Category beyond 24% unless such increase applies equally to all Partner
Categories. Any increase in the Holdback Percentage for any Partner shall apply
only to distributions relating to Carried Interest made after the date of such
increase. The foregoing shall in no way prevent the General Partner from
proportionately increasing the Holdback Percentage of any Partner Category
(following a reduction of the Holdback Percentages below the Initial Holdback
Percentages), if the resulting Holdback Percentages are consistent with the
above. For example, if the General Partner reduces the Holdback Percentages for
Existing Partners, Retaining Withdrawn Partners and Deceased Partners to 12.5%,
17.5% and 20%, respectively, the General Partner shall have the right to
subsequently increase the Holdback Percentages to the Initial Holdback
Percentages.

(iv) (A) Notwithstanding anything contained herein to the contrary, the General
Partner may increase or decrease the Holdback Percentage for any Partner in any
Partner Category (in such capacity, the “Subject Partner”) pursuant to a
majority vote of the Limited Partners and the Delaware GP (a “Holdback Vote”);
provided, that, notwithstanding anything to the contrary contained herein, the
Holdback Percentage applicable to any General Partner shall not be increased or
decreased without its prior written consent; provided further, that a Subject
Partner’s Holdback Percentage shall not be (I) increased prior to such time as
such Subject Partner (x) is notified by the Partnership of the decision to
increase such Subject Partner’s Holdback Percentage and (y) has, if requested by
such Subject Partner, been given 30 days to gather and provide information to
the Partnership for consideration before a second Holdback Vote (requested by
the Subject Partner) or (II) decreased unless such decrease occurs subsequent to
an increase in a Subject Partner’s Holdback Percentage pursuant to a Holdback
Vote under this clause (iv); provided further, that such decrease shall not
exceed an amount such that such Subject Partner’s Holdback Percentage is less
than the prevailing Holdback Percentage for such Subject Partner’s Partner
Category; provided further, that a Partner shall not vote to increase a Subject
Partner’s Holdback Percentage unless such voting Partner determines, in such
Partner’s good faith judgment, that the facts and circumstances indicate that it
is reasonably likely that such Subject Partner, or any of such Subject Partner’s
successors or assigns (including such Subject Partner’s estate or heirs) who at
the time of such vote

 

34



--------------------------------------------------------------------------------

holds the GP-Related Partner Interest or otherwise has the right to receive
distributions relating thereto, will not be capable of satisfying any GP-Related
Recontribution Amounts that may become due.

(B) A Holdback Vote shall take place at a Partnership meeting. Each of the
Limited Partners and the Delaware GP shall be entitled to cast one vote with
respect to the Holdback Vote regardless of such Partner’s interest in the
Partnership. Such vote may be cast by any such Partner in person or by proxy.

(C) If the result of the second Holdback Vote is an increase in a Subject
Partner’s Holdback Percentage, such Subject Partner may submit the decision to
an arbitrator, the identity of which is mutually agreed upon by both the Subject
Partner and the Partnership; provided, that if the Partnership and the Subject
Partner cannot agree upon a mutually satisfactory arbitrator within 10 days of
the second Holdback Vote, each of the Partnership and the Subject Partner shall
request its candidate for arbitrator to select a third arbitrator satisfactory
to such candidates; provided further, that if such candidates fail to agree upon
a mutually satisfactory arbitrator within 30 days of such request, the then
sitting President of the American Arbitration Association shall unilaterally
select the arbitrator. Each Subject Partner that submits the decision of the
Partnership pursuant to the second Holdback Vote to arbitration and the
Partnership shall estimate their reasonably projected out-of-pocket expenses
relating thereto and each such party shall, to the satisfaction of the
arbitrator and prior to any determination being made by the arbitrator, pay the
total of such estimated expenses (i.e., both the Subject Partner’s and the
Partnership’s expenses) into an escrow account to be controlled by Simpson
Thacher & Bartlett LLP, as escrow agent (or such other comparable law firm as
the Partnership and the Subject Partner shall agree). The arbitrator shall
direct the escrow agent to pay out of such escrow account all expenses
associated with such arbitration (including costs leading thereto) and to return
to the “victorious” party the entire amount of funds such party paid into such
escrow account. If the amount contributed to the escrow account by the losing
party is insufficient to cover the expenses of such arbitration, such “losing”
party shall then provide any additional funds necessary to cover such costs to
such “victorious” party. For purposes hereof, the “victorious” party shall be
the Partnership, if the Holdback Percentage ultimately determined by the
arbitrator is closer to the percentage determined in the second Holdback Vote
than it is to the prevailing Holdback Percentage for the Subject Partner’s
Partner Category; otherwise, the Subject Partner shall be the “victorious”
party. The party that is not the “victorious” party shall be the “losing” party.

(D) In the event of a decrease in a Subject Partner’s Holdback Percentage
(1) pursuant to a Holdback Vote under this clause (iv), or (2) pursuant to a
decision of an arbitrator under paragraph (C) of this clause (iv), the General
Partner on behalf of the Partnership shall release and distribute to such
Subject Partner any Trust Amounts (and the Trust Income thereon (except as
expressly provided herein with respect to using Trust Income as Firm
Collateral)) which

 

35



--------------------------------------------------------------------------------

exceed the required Holdback of such Subject Partner (in accordance with such
Subject Partner’s reduced Holdback Percentage) as though such reduced Holdback
Percentage had applied since the increase of the Subject Partner’s Holdback
Percentage pursuant to a previous Holdback Vote under this clause (iv).

(v) (A) If a Partner’s Holdback Percentage exceeds 15% (such percentage in
excess of 15% constituting the “Excess Holdback Percentage”), such Partner may
satisfy the portion of his or her Holdback obligation in respect of his or her
Excess Holdback Percentage (such portion constituting such Partner’s “Excess
Holdback”), and such Partner (or a Withdrawn Partner with respect to amounts
contributed to the Trust Account while he or she was a Partner), to the extent
his or her Excess Holdback obligation has previously been satisfied in cash, may
obtain the release of the Trust Amounts (but not the Trust Income thereon which
shall remain in the Trust Account and allocated to such Partner or Withdrawn
Partner) satisfying such Partner’s or Withdrawn Partner’s Excess Holdback
obligation, by pledging, granting a security interest or otherwise making
available to the General Partner, on a first priority basis (except as provided
below), all or any portion of his or her Firm Collateral in satisfaction of his
or her Excess Holdback obligation. Any Partner seeking to satisfy all or any
portion of the Excess Holdback utilizing Firm Collateral shall sign such
documents and otherwise take such other action as is necessary or appropriate
(in the good faith judgment of the General Partner) to perfect a first priority
security interest in, and otherwise assure the ability of the Partnership to
realize on (if required), such Firm Collateral; provided, that in the case of
entities listed in the books and records of the Partnership, in which
Partners/members are permitted to pledge or grant a security interest over their
interests therein to finance all or a portion of their capital contributions
thereto (“Pledgable Blackstone Interests”), to the extent a first priority
security interest is unavailable because of an existing lien on such Firm
Collateral, the Partner or Withdrawn Partner seeking to utilize such Firm
Collateral shall grant the General Partner a second priority security interest
therein in the manner provided above; provided further, that (x) in the case of
Pledgable Blackstone Interests, to the extent that neither a first priority nor
a second priority security interest is available or (y) if the General Partner
otherwise determines in its good faith judgment that a security interest in Firm
Collateral (and the corresponding documents and actions) are not necessary or
appropriate, the Partner or Withdrawn Partner shall (in the case of either
clause (x) or (y) above) irrevocably instruct in writing the relevant
partnership, limited liability company or other entity listed in the books and
records of the Partnership to remit any and all net proceeds resulting from a
Firm Collateral Realization on such Firm Collateral to the Trustee(s) as more
fully provided in clause (B) below. The General Partner on behalf of the
Partnership shall, at the request of any Partner or Withdrawn Partner, assist
such Partner or Withdrawn Partner in taking such action as is necessary to
enable such Partner or Withdrawn Partner to use Firm Collateral as provided
hereunder.

(B) If upon a sale or other realization of all or any portion of any Firm
Collateral (a “Firm Collateral Realization”), the remaining Firm Collateral is
insufficient to cover any Partner’s or Withdrawn Partner’s Excess Holdback
requirement, then up to 100% of the net proceeds otherwise distributable to such
Partner or Withdrawn Partner from such Firm Collateral Realization (including
distributions subject to the repayment of financing sources

 

36



--------------------------------------------------------------------------------

as in the case of Pledgable Blackstone Interests) shall be paid into the Trust
Account to fully satisfy such Excess Holdback requirement (allocated to such
Partner or Withdrawn Partner) and shall be deemed to be Trust Amounts for
purposes hereunder. Any net proceeds from such Firm Collateral Realization in
excess of the amount necessary to satisfy such Excess Holdback requirement shall
be distributed to such Partner or Withdrawn Partner.

(C) Upon any valuation or revaluation of Firm Collateral that results in a
decreased valuation of such Firm Collateral so that such Firm Collateral is
insufficient to cover any Partner’s or Withdrawn Partner’s Excess Holdback
requirement (including upon a Firm Collateral Realization, if net proceeds
therefrom and the remaining Firm Collateral are insufficient to cover any
Partner’s or Withdrawn Partner’s Excess Holdback requirement), the General
Partner on behalf of the Partnership shall provide notice of the foregoing to
such Partner or Withdrawn Partner and such Partner or Withdrawn Partner shall,
within 30 days of receiving such notice, contribute cash (or additional Firm
Collateral) to the Trust Account in an amount necessary to satisfy his or her
Excess Holdback requirement. If any such Partner or Withdrawn Partner defaults
upon his or her obligations under this clause (C), then Section 5.8(d)(ii) shall
apply thereto; provided, that clause (A) of Section 5.8(d)(ii) shall be deemed
inapplicable to a default under this clause (C); provided further, that for
purposes of applying Section 5.8(d)(ii) to a default under this clause (C):
(I) the term “GP-Related Defaulting Party” where such term appears in such
Section 5.8(d)(ii) shall be construed as “defaulting party” for purposes hereof
and (II) the terms “Net GP-Related Recontribution Amount” and “GP-Related
Recontribution Amount” where such terms appear in such Section 5.8(d)(ii) shall
be construed as the amount due pursuant to this clause (C).

(vi) Any Limited Partner or Withdrawn Partner may (A) obtain the release of any
Trust Amounts (but not the Trust Income thereon which shall remain in the Trust
Account and allocated to such Partner or Withdrawn Partner) or Firm Collateral,
in each case, held in the Trust Account for the benefit of such Partner or
Withdrawn Partner or (B) require the General Partner on behalf of the
Partnership to distribute all or any portion of amounts otherwise required to be
placed in the Trust Account (whether cash or Firm Collateral), by obtaining a
letter of credit (an “L/C”) for the benefit of the Trustee(s) in such amounts.
Any Partner or Withdrawn Partner choosing to furnish an L/C to the Trustee(s)
(in such capacity, an “L/C Partner”) shall deliver to the Trustee(s) an
unconditional and irrevocable L/C from a commercial bank whose (x) short-term
deposits are rated at least A-1 by S&P and P-1 by Moody’s (if the L/C is for a
term of 1 year or less) or (y) long-term deposits are rated at least A+ by S&P
or A1 by Moody’s (if the L/C is for a term of 1 year or more) (each a “Required
Rating”). If the relevant rating of the commercial bank issuing such L/C drops
below the relevant Required Rating, the L/C Partner shall supply to the
Trustee(s), within 30 days of such occurrence, a new L/C from a commercial bank
whose relevant rating is at least equal to the relevant Required Rating, in lieu
of the insufficient L/C. In addition, if the L/C has a term expiring on a date
earlier than the latest possible termination date of BPPG or BPPI, as
applicable, the Trustee(s) shall be permitted to drawdown on such L/C if the L/C
Partner fails to provide a new L/C

 

37



--------------------------------------------------------------------------------

from a commercial bank whose relevant rating is at least equal to the relevant
Required Rating, at least 30 days prior to the stated expiration date of such
existing L/C. The Trustee(s) shall notify an L/C Partner 10 days prior to
drawing on any L/C. The Trustee(s) may (as directed by the General Partner on
behalf of the Partnership in the case of clause (I) below) draw down on an L/C
only if (I) such a drawdown is necessary to satisfy an L/C Partner’s obligation
relating to the Partnership’s obligations under the Clawback Provisions or (II)
an L/C Partner has not provided a new L/C from a commercial bank whose relevant
rating is at least equal to the relevant Required Rating (or the requisite
amount of cash and/or Firm Collateral (to the extent permitted hereunder)), at
least 30 days prior to the stated expiration of an existing L/C in accordance
with this clause (vi). The Trustee(s), as directed by the General Partner on
behalf of the Partnership, shall return to any L/C Partner his or her L/C upon
(1) the termination of the Trust Account and satisfaction of the Partnership’s
obligations, if any, in respect of the Clawback Provisions, (2) an L/C Partner
satisfying his or her entire Holdback obligation in cash and Firm Collateral (to
the extent permitted hereunder) or (3) the release, by the Trustee(s), as
directed by the General Partner on behalf of the Partnership, of all amounts in
the Trust Account to the Partners or Withdrawn Partners. If an L/C Partner
satisfies a portion of his or her Holdback obligation in cash and/or Firm
Collateral (to the extent permitted hereunder) or if the Trustee(s), as directed
by the General Partner on behalf of the Partnership, release a portion of the
amounts in the Trust Account to the Partners or Withdrawn Partners in the
Partner Category of such L/C Partner, the L/C of an L/C Partner may be reduced
by an amount corresponding to such portion satisfied in cash and/or Firm
Collateral (to the extent permitted hereunder) or such portion released by the
Trustee(s), as directed by the General Partner on behalf of the Partnership;
provided, that in no way shall the general release of any Trust Income cause an
L/C Partner to be permitted to reduce the amount of an L/C by any amount.

(vii) (A) Any in-kind distributions by the Partnership relating to Carried
Interest shall be made in accordance herewith as though such distributions
consisted of cash. The General Partner on behalf of the Partnership may direct
the Trustee(s) to dispose of any in-kind distributions held in the Trust Account
at any time. The net proceeds therefrom shall be treated as though initially
contributed to the Trust Account.

(B) In lieu of the foregoing, any Existing Partner may pledge with respect to
any in-kind distribution the Special Firm Collateral referred to in the
applicable category in the books and records of the Partnership; provided, that
the initial contribution of such Special Firm Collateral shall initially equal
130% of the required Holdback Amount for a period of 90 days, and thereafter
shall equal at least 115% of the required Holdback Amount. Paragraphs
4.1(d)(viii)(C) and (D) shall apply to such Special Firm Collateral. To the
extent such Special Firm Collateral exceeds the applicable minimum percentage of
the required Holdback Amount specified in the first sentence of this clause
(vii)(B), the related Partner may obtain a release of such excess amount from
the Trust Account.

(viii) (A) Any Limited Partner or Withdrawn Partner may satisfy all or any
portion of his or her Holdback (excluding any Excess Holdback), and such Partner
or a Withdrawn Partner may, to the extent his or her Holdback (excluding any
Excess

 

38



--------------------------------------------------------------------------------

Holdback) has been previously satisfied in cash or by the use of an L/C as
provided herein, obtain a release of Trust Amounts (but not the Trust Income
thereon which shall remain in the Trust Account and allocated to such Partner or
Withdrawn Partner) that satisfy such Partner’s or Withdrawn Partner’s Holdback
(excluding any Excess Holdback) by pledging or granting a security interest to
the Trustee(s) on a first priority basis all of his or her Special Firm
Collateral in a particular Qualifying Fund, which at all times must equal or
exceed the amount of the Holdback distributed to the Partner or Withdrawn
Partner (as more fully set forth below). Any Partner seeking to satisfy such
Partner’s Holdback utilizing Special Firm Collateral shall sign such documents
and otherwise take such other action as is necessary or appropriate (in the good
faith judgment of the General Partner) to perfect a first priority security
interest in, and otherwise assure the ability of the Trustee(s) to realize on
(if required), such Special Firm Collateral.

(B) If upon a distribution, withdrawal, sale, liquidation or other realization
of all or any portion of any Special Firm Collateral (a “Special Firm Collateral
Realization”), the remaining Special Firm Collateral (which shall not include
the amount of Firm Collateral that consists of a Qualifying Fund and is being
used in connection with an Excess Holdback) is insufficient to cover any
Partner’s or Withdrawn Partner’s Holdback (when taken together with other means
of satisfying the Holdback as provided herein (i.e., cash contributed to the
Trust Account or an L/C in the Trust Account)), then up to 100% of the net
proceeds otherwise distributable to such Partner or Withdrawn Partner from such
Special Firm Collateral Realization (which shall not include the amount of Firm
Collateral that consists of a Qualifying Fund or other asset and is being used
in connection with an Excess Holdback) shall be paid into the Trust (and
allocated to such Partner or Withdrawn Partner) to fully satisfy such Holdback
and shall be deemed thereafter to be Trust Amounts for purposes hereunder. Any
net proceeds from such Special Firm Collateral Realization in excess of the
amount necessary to satisfy such Holdback (excluding any Excess Holdback) shall
be distributed to such Partner or Withdrawn Partner. To the extent a Qualifying
Fund distributes Securities to a Partner or Withdrawn Partner in connection with
a Special Firm Collateral Realization, such Partner or Withdrawn Partner shall
be required to promptly fund such Partner’s or Withdrawn Partner’s deficiency
with respect to his or her Holdback in cash or an L/C.

(C) Upon any valuation or revaluation of the Special Firm Collateral and/or any
adjustment in the Applicable Collateral Percentage applicable to a Qualifying
Fund (as provided in the books and records of the Partnership), if such
Partner’s or Withdrawn Partner’s Special Firm Collateral valued at less than
such Partner’s Holdback (excluding any Excess Holdback) as provided in the books
and records of the Partnership, taking into account other permitted means of
satisfying the Holdback hereunder, the General Partner on behalf of the
Partnership shall provide notice of the foregoing to such Partner or Withdrawn
Partner and, within 10 Business Days of receiving such notice, such Partner or
Withdrawn Partner shall contribute cash or additional Special Firm Collateral to
the Trust Account in an amount necessary to make up such deficiency. If any such
Partner or Withdrawn Partner defaults upon his or her

 

39



--------------------------------------------------------------------------------

obligations under this clause (C), then Section 5.8(d)(ii) shall apply thereto;
provided, that clause (A) of Section 5.8(d)(ii) shall be deemed inapplicable to
such default; provided further, that for purposes of applying Section 5.8(d)(ii)
to a default under this clause (C): (I) the term “GP-Related Defaulting Party”
where such term appears in such Section 5.8(d)(ii) shall be construed as
“defaulting party” for purposes hereof and (II) the terms “Net GP-Related
Recontribution Amount” and “GP-Related Recontribution Amount” where such terms
appear in such Section 5.8(d)(ii) shall be construed as the amount due pursuant
to this clause (C).

(D) Upon a Partner becoming a Withdrawn Partner, at any time thereafter the
General Partner may revoke the ability of such Withdrawn Partner to use Special
Firm Collateral as set forth in this Section 4.1(d)(viii), notwithstanding
anything else in this Section 4.1(d)(viii). In that case the provisions of
clause (C) above shall apply to the Withdrawn Partner’s obligation to satisfy
the Holdback (except that 30 days’ notice of such revocation shall be given),
given that the Special Firm Collateral is no longer available to satisfy any
portion of the Holdback (excluding any Excess Holdback).

(E) Nothing in this Section 4.1(d)(viii) shall prevent any Partner or Withdrawn
Partner from using any amount of such Partner’s interest in a Qualifying Fund as
Firm Collateral; provided, that at all times Section 4.1(d)(v) and this
Section 4.1(d)(viii) are each satisfied.

Section 4.2. Interest. Interest on the balances of the Partners’ capital related
to the Partners’ GP-Related Partner Interests (excluding capital invested in
GP-Related Investments and, if deemed appropriate by the General Partner,
capital invested in any other investment of the Partnership) shall be credited
to the Partners’ GP-Related Capital Accounts at the end of each accounting
period pursuant to Section 5.2, or at any other time as determined by the
General Partner, at rates determined by the General Partner from time to time,
and shall be charged as an expense of the Partnership.

Section 4.3. Withdrawals of Capital. No Partner may withdraw capital related to
such Partner’s GP-Related Partner Interests from the Partnership except (i) for
distributions of cash or other property pursuant to Section 5.8, (ii) as
otherwise expressly provided in this Agreement or (iii) as determined by the
General Partner.

ARTICLE V

PARTICIPATION IN PROFITS AND LOSSES

Section 5.1. General Accounting Matters.

(a) GP-Related Net Income (Loss) shall be determined by the General Partner at
the end of each accounting period and shall be allocated as described in
Section 5.4.

 

40



--------------------------------------------------------------------------------

(b) “GP-Related Net Income (Loss)” from any activity of the Partnership related
to the GP-Related BPPG/BPPI Interest for any accounting period means (i) the
gross income realized by the Partnership from such activity during such
accounting period less (ii) all expenses of the Partnership, and all other items
that are deductible from gross income, for such accounting period that are
allocable to such activity (determined as provided below).

“GP-Related Net Income (Loss)” from any GP-Related Investment for any accounting
period in which such GP-Related Investment has not been sold or otherwise
disposed of means (i) the gross amount of dividends, interest or other income
received by the Partnership from such GP-Related Investment during such
accounting period less (ii) all expenses of the Partnership for such accounting
period that are allocable to such GP-Related Investment (determined as provided
below).

“GP-Related Net Income (Loss)” from any GP-Related Investment for the accounting
period in which such GP-Related Investment is sold or otherwise disposed of
means (i) the sum of the gross proceeds from the sale or other disposition of
such GP-Related Investment and the gross amount of dividends, interest or other
income received by the Partnership from such GP-Related Investment during such
accounting period less (ii) the sum of the cost or other basis to the
Partnership of such GP-Related Investment and all expenses of the Partnership
for such accounting period that are allocable to such GP-Related Investment.

GP-Related Net Income (Loss) shall be determined in accordance with the
accounting method used by the Partnership for U.S. federal income tax purposes
with the following adjustments: (i) any income of the Partnership that is exempt
from U.S. federal income taxation and not otherwise taken into account in
computing GP-Related Net Income (Loss) shall be added to such taxable income or
loss; (ii) if any asset has a value on the books of the Partnership that differs
from its adjusted tax basis for U.S. federal income tax purposes, any
depreciation, amortization or gain resulting from a disposition of such asset
shall be calculated with reference to such value; (iii) upon an adjustment to
the value of any asset on the books of the Partnership pursuant to Treasury
Regulations Section 1.704-1(b)(2), the amount of the adjustment shall be
included as gain or loss in computing such taxable income or loss; (iv) any
expenditures of the Partnership not deductible in computing taxable income or
loss, not properly capitalizable and not otherwise taken into account in
computing GP-Related Net Income (Loss) pursuant to this definition shall be
treated as deductible items; (v) any income from a GP-Related Investment that is
payable to Partnership employees in respect of “phantom interests” in such
GP-Related Investment awarded by the General Partner to employees shall be
included as an expense in the calculation of GP-Related Net Income (Loss) from
such GP-Related Investment and (vi) items of income and expense (including
interest income and overhead and other indirect expenses) of the Partnership and
Affiliates of the Partnership shall be allocated among the Partnership and such
Affiliates, among various Partnership activities and GP-Related Investments and
between accounting periods, in each case as determined by the General Partner.
Any adjustments to GP-Related Net Income (Loss) by the General Partner,
including adjustments for items of income accrued but not yet received,
unrealized gains, items of expense accrued but not yet paid, unrealized losses,
reserves (including reserves for taxes, bad debts, actual or threatened
litigation, or any other expenses, contingencies or obligations) and other
appropriate items, shall be made in accordance with GAAP; provided, that the
General Partner shall not be required to make any such adjustment.

 

41



--------------------------------------------------------------------------------

(c) An accounting period shall be a Fiscal Year except that, at the option of
the General Partner, an accounting period will terminate and a new accounting
period will begin on the admission date of an additional Partner or the
Settlement Date of a Withdrawn Partner, if any such date is not the first day of
a Fiscal Year. If any event referred to in the preceding sentence occurs and the
General Partner does not elect to terminate an accounting period and begin a new
accounting period, then the General Partner may make such adjustments as it
deems appropriate to the Partners’ GP-Related Profit Sharing Percentages for the
accounting period in which such event occurs (prior to any allocations of
GP-Related Unallocated Percentages or adjustments to GP-Related Profit Sharing
Percentages pursuant to Section 5.3) to reflect the Partners’ average GP-Related
Profit Sharing Percentages during such accounting period; provided, that the
GP-Related Profit Sharing Percentages of Partners in GP-Related Net Income
(Loss) from GP-Related Investments acquired during such accounting period will
be based on GP-Related Profit Sharing Percentages in effect when each such
GP-Related Investment was acquired.

(d) In establishing GP-Related Profit Sharing Percentages and allocating
GP-Related Unallocated Percentages pursuant to Section 5.3, the General Partner
may consider such factors as it deems appropriate.

(e) All determinations, valuations and other matters of judgment required to be
made for accounting purposes under this Agreement shall be made by the General
Partner and approved by the Partnership’s independent accountants. Such approved
determinations, valuations and other accounting matters shall be conclusive and
binding on all Partners, all Withdrawn Partners, their successors, heirs,
estates or legal representatives and any other person, and to the fullest extent
permitted by law no such person shall have the right to an accounting or an
appraisal of the assets of the Partnership or any successor thereto.

Section 5.2. GP-Related Capital Accounts.

(a) There shall be established for each Partner on the books of the Partnership,
to the extent and at such times as may be appropriate, one or more capital
accounts as the General Partner may deem to be appropriate for purposes of
accounting for such Partner’s interests in the capital of the Partnership
related to the GP-Related BPPG/BPPI Interest and the GP-Related Net Income
(Loss) of the Partnership (each a “GP-Related Capital Account”).

(b) As of the end of each accounting period or, in the case of a contribution to
the Partnership by one or more of the Partners with respect to such Partner or
Partners’ GP-Related Partner Interests or a distribution by the Partnership to
one or more of the Partners with respect to such Partner or Partners’ GP-Related
Partner Interests, at the time of such contribution or distribution, (i) the
appropriate GP-Related Capital Accounts of each Partner shall be credited with
the following amounts: (A) the amount of cash and the value of any property
contributed by such Partner to the capital of the Partnership related to the
GP-Related BPPG/BPPI Interest during such accounting period, (B) the GP-Related
Net Income allocated to such Partner for such accounting period and (C) the
interest credited on the balance of such Partner’s capital related to such
Partner’s GP-Related Partner Interest for such accounting period pursuant to
Section 4.2; and (ii) the appropriate GP-Related Capital Accounts of each
Partner shall be debited with the following amounts: (x) the amount of cash, the
principal amount of any subordinated promissory

 

42



--------------------------------------------------------------------------------

note of the Partnership referred to in Section 6.5 (as such amount is paid) and
the value of any property distributed to such Partner during such accounting
period with respect to such Partner’s GP-Related Partner Interest and (y) the
GP-Related Net Loss allocated to such Partner for such accounting period.

Section 5.3. GP-Related Profit Sharing Percentages.

(a) Prior to the beginning of each annual accounting period, the General Partner
shall establish the profit sharing percentage (the “GP-Related Profit Sharing
Percentage”) of each Partner in each category of GP-Related Net Income (Loss)
for such annual accounting period pursuant to Section 5.1(a) taking into account
such factors as the General Partner deems appropriate; provided, however, that
(i) the General Partner may elect to establish GP-Related Profit Sharing
Percentages in GP-Related Net Income (Loss) from any GP-Related Investment
acquired by the Partnership during such accounting period at the time such
GP-Related Investment is acquired in accordance with paragraph (d) below and
(ii) GP-Related Net Income (Loss) for such accounting period from any GP-Related
Investment shall be allocated in accordance with the GP-Related Profit Sharing
Percentages in such GP-Related Investment established in accordance with
paragraph (d) below. The General Partner may establish different GP-Related
Profit Sharing Percentages for any Partner in different categories of GP-Related
Net Income (Loss). In the case of the Withdrawal of a Partner, such former
Partner’s GP-Related Profit Sharing Percentages shall be allocated by the
General Partner to one or more of the remaining Partners as the General Partner
shall determine. In the case of the admission of any Partner to the Partnership
as an additional Partner, the GP-Related Profit Sharing Percentages of the other
Partners shall be reduced by an amount equal to the GP-Related Profit Sharing
Percentage allocated to such new Partner pursuant to Section 6.1(b); such
reduction of each other Partner’s GP-Related Profit Sharing Percentage shall be
pro rata based upon such Partner’s GP-Related Profit Sharing Percentage as in
effect immediately prior to the admission of the new Partner. Notwithstanding
the foregoing, the General Partner may also adjust the GP-Related Profit Sharing
Percentage of any Partner for any annual accounting period at the end of such
annual accounting period in its sole discretion.

(b) The General Partner may elect to allocate to the Partners less than 100% of
the GP-Related Profit Sharing Percentages of any category for any annual
accounting period at the time specified in Section 5.3(a) for the annual fixing
of GP-Related Profit Sharing Percentages (any remainder of such GP-Related
Profit Sharing Percentages being called a “GP-Related Unallocated Percentage”);
provided, that any GP-Related Unallocated Percentage in any category of
GP-Related Net Income (Loss) for any annual accounting period that is not
allocated by the General Partner within 90 days after the end of such accounting
period shall be deemed to be allocated among all the Partners (including the
Delaware GP, but excluding the Cayman GP) in the manner determined by the
General Partner in its sole discretion.

(c) Unless otherwise determined by the General Partner in a particular case,
(i) GP-Related Profit Sharing Percentages in GP-Related Net Income (Loss) from
any GP-Related Investment shall be allocated in proportion to the Partners’
respective GP-Related Capital Contributions in respect of such GP-Related
Investment and (ii) GP-Related Profit Sharing Percentages in GP-Related Net
Income (Loss) from each GP-Related Investment shall be fixed at the time such
GP-Related Investment is acquired and shall not thereafter change, subject to
any repurchase rights established by the General Partner pursuant to
Section 5.7. The Cayman GP shall have no GP-Related Profit Sharing Percentage.

 

43



--------------------------------------------------------------------------------

Section 5.4. Allocations of GP-Related Net Income (Loss).

(a) Except as provided in Section 5.4(d), GP-Related Net Income of the
Partnership for each GP-Related Investment shall be allocated to the GP-Related
Capital Accounts related to such GP-Related Investment of all the Partners
participating in such GP-Related Investment (including the Delaware GP, but
excluding the Cayman GP): first, in proportion to and to the extent of the
amount of Non-Carried Interest (other than amounts representing a return of
GP-Related Capital Contributions) or Carried Interest distributed to the
Partners, second, to Partners that received Non-Carried Interest (other than
amounts representing a return of GP-Related Capital Contributions) or Carried
Interest in years prior to the years such GP-Related Net Income is being
allocated to the extent such Non-Carried Interest (other than amounts
representing a return of GP-Related Capital Contributions) or Carried Interest
exceeded GP-Related Net Income allocated to such Partners in such earlier years;
and third, to the Partners in the same manner that such Non-Carried Interest
(other than amounts representing a return of GP-Related Capital Contributions)
or Carried Interest would have been distributed if cash were available to
distribute with respect thereto.

(b) GP-Related Net Loss of the Partnership shall be allocated as follows:
(i) GP-Related Net Loss relating to realized losses suffered by BPPG or BPPI, as
applicable, and allocated to the Partnership with respect to its pro rata share
thereof (based on capital contributions made by the Partnership to BPPG or BPPI,
as applicable, with respect to the GP-Related BPPG/BPPI Interest) shall be
allocated to the Partners in accordance with each Partner’s Non-Carried Interest
Sharing Percentage with respect to the GP-Related Investment giving rise to such
loss suffered by BPPG or BPPI, as applicable, and (ii) GP-Related Net Loss
relating to realized losses suffered by BPPG or BPPI, as applicable, and
allocated to the Partnership with respect to the Carried Interest shall be
allocated in accordance with a Partner’s (including a Withdrawn Partner’s)
Carried Interest Give Back Percentage (as of the date of such loss) (subject to
adjustment pursuant to Section 5.8(e)). Withdrawn Partners shall remain Partners
for purposes of allocating such GP-Related Net Loss with respect to Carried
Interest.

(c) Notwithstanding Section 5.4(a) above, GP-Related Net Income relating to
Carried Interest allocated after the allocation of a GP-Related Net Loss
pursuant to clause (ii) of Section 5.4(b) shall be allocated in accordance with
such Carried Interest Give Back Percentages until such time as the Partners have
been allocated GP-Related Net Income relating to Carried Interest equal to the
aggregate amount of GP-Related Net Loss previously allocated in accordance with
clause (ii) of Section 5.4(b).

(d) To the extent the Partnership has any GP-Related Net Income (Loss) for any
accounting period unrelated to BPPG or BPPI, as applicable, such GP-Related Net
Income (Loss) will be allocated in accordance with GP-Related Profit Sharing
Percentages prevailing at the beginning of such accounting period.

(e) The General Partner may authorize from time to time advances to Partners
(including any additional Partner admitted to the Partnership pursuant to
Section 6.1 but excluding any Partners who are also executive officers of The
Blackstone Group L.P. or any Affiliate thereof) against their allocable shares
of GP-Related Net Income (Loss).

 

44



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, the General Partner may make such allocations
as it deems reasonably necessary to give economic effect to the provisions of
this Agreement, taking into account facts and circumstances as the General
Partner deems reasonably necessary for this purpose.

Section 5.5. Liability of General Partners. General Partners shall have
unlimited liability for the satisfaction and discharge of all losses,
liabilities and expenses of the Partnership.

Section 5.6. Liability of Limited Partners. Each Limited Partner and former
Limited Partner shall be liable for the satisfaction and discharge of all
losses, liabilities and expenses of the Partnership allocable to him or her
pursuant to Section 5.4 or Section 7.3, but only to the extent required by
applicable law, subject to the Partnership Act. Except as otherwise provided in
the following sentence, in no event shall any Limited Partner or former Limited
Partner be obligated to make any additional capital contribution to the
Partnership in excess of his or her aggregate GP-Related Capital Contributions
and Capital Commitment-Related Capital Contributions pursuant to Section 4.1 and
Section 7.1, or have any liability in excess of such aggregate GP-Related
Capital Contributions and Capital Commitment-Related Capital Contributions for
the satisfaction and discharge of the losses, liabilities and expenses of the
Partnership. In no way does any of the foregoing limit any Partner’s obligations
under Section 5.8(d) or
Section 7.4(g) or otherwise to make capital contributions as provided hereunder.

Section 5.7. Repurchase Rights, etc. The General Partner may from time to time
establish such repurchase rights and/or other requirements with respect to the
Partners’ GP-Related Partner Interests relating to GP-Related BPPG/BPPI
Investments as the General Partner may determine. The General Partner shall have
authority to (a) withhold any distribution otherwise payable to any Partner
until any such repurchase rights have lapsed or any such requirements have been
satisfied, (b) pay any distribution to any Partner that is Contingent as of the
distribution date and require the refund of any portion of such distribution
that is Contingent as of the Withdrawal Date of such Partner, (c) amend any
previously established repurchase rights or other requirements from time to time
and (d) make such exceptions thereto as it may determine on a case by case
basis.

Section 5.8. Distributions.

(a) (i) The General Partner on behalf of the Partnership shall make
distributions of available cash (subject to reserves and other adjustments as
provided herein) or other property to Partners with respect to such Partners’
GP-Related Partner Interests at such times and in such amounts as are determined
by the General Partner. The General Partner shall, if it deems it appropriate,
determine the availability for distribution of, and distribute, cash or other
property separately for each category of GP-Related Net Income (Loss)
established pursuant to Section 5.1(a). Distributions of cash or other property
with respect to Non-Carried Interest shall be made among the Partners in
accordance with their respective Non-Carried Interest Sharing Percentages, and,
subject to Section 4.1(d) and Section 5.8(e), distributions of cash or other
property with respect to Carried Interest shall be made among Partners in
accordance with their respective Carried Interest Sharing Percentages.

 

45



--------------------------------------------------------------------------------

(ii) At any time that a sale, exchange, transfer or other disposition by BPPG or
BPPI, as applicable, of a portion of a GP-Related Investment is being considered
by the Partnership (a “GP-Related Disposable Investment”), at the election of
the General Partner each Partner’s GP-Related Partner Interest with respect to
such GP-Related Investment shall be vertically divided into two separate
GP-Related Partner Interests, a GP-Related Partner Interest attributable to the
GP-Related Disposable Investment (a Partner’s “GP-Related Class B Interest”),
and a GP-Related Partner Interest attributable to such GP-Related Investment
excluding the GP-Related Disposable Investment (a Partner’s “GP-Related Class A
Interest”). Distributions (including those resulting from a sale, transfer,
exchange or other disposition by BPPG or BPPI, as applicable) relating to a
GP-Related Disposable Investment (with respect to both Carried Interest and
Non-Carried Interest) shall be made only to holders of GP-Related Class B
Interests with respect to such GP-Related Investment in accordance with their
GP-Related Profit Sharing Percentages relating to such GP-Related Class B
Interests, and distributions (including those resulting from the sale, transfer,
exchange or other disposition by BPPG or BPPI, as applicable) relating to a
GP-Related Investment excluding such GP-Related Disposable Investment (with
respect to both Carried Interest and Non-Carried Interest) shall be made only to
holders of GP-Related Class A Interests with respect to such GP-Related
Investment in accordance with their respective GP-Related Profit Sharing
Percentages relating to such GP-Related Class A Interests. Except as provided
above, distributions of cash or other property with respect to each category of
GP-Related Net Income (Loss) shall be allocated among the Partners in the same
proportions as the allocations of GP-Related Net Income (Loss) of each such
category.

(b) Subject to the Partnership’s having sufficient available cash in the
reasonable judgment of the General Partner, the General Partner on behalf of the
Partnership shall make cash distributions to each Partner with respect to each
Fiscal Year of the Partnership in an aggregate amount at least equal to the
total U.S. federal, New York State and New York City income and other taxes that
would be payable by such Partner with respect to all categories of GP-Related
Net Income (Loss) allocated to such Partner for such Fiscal Year, the amount of
which shall be calculated (i) on the assumption that each Partner is an
individual subject to the then prevailing maximum U.S. federal, New York State
and New York City income and other tax rates, (ii) taking into account the
deductibility of state and local income and other taxes for U.S. federal income
tax purposes and (iii) taking into account any differential in applicable rates
due to the type and character of GP-Related Net Income (Loss) allocated to such
Partner. Notwithstanding the provisions of the foregoing sentence, the General
Partner may refrain from making any distribution if, in the reasonable judgment
of the General Partner, such distribution is prohibited by the Partnership Act.

(c) The General Partner may provide that the GP-Related Partner Interest of any
Partner or employee (including such Partner’s or employee’s right to
distributions and investments of the Partnership related thereto) may be subject
to repurchase by the Partnership during such period as the General Partner shall
determine (a “Repurchase Period”). Any Contingent distributions from GP-Related
Investments subject to repurchase rights will be withheld by the Partnership and
will be distributed to the recipient thereof (together with interest thereon at
rates determined by the General Partner from time to time) as the recipient’s
rights to

 

46



--------------------------------------------------------------------------------

such distributions become Non-Contingent (by virtue of the expiration of the
applicable Repurchase Period or otherwise). The General Partner may elect in an
individual case to have the Partnership distribute any Contingent distribution
to the applicable recipient thereof irrespective of whether the applicable
Repurchase Period has lapsed. If a Partner Withdraws from the Partnership for
any reason other than his or her death, Total Disability or Incompetence, the
undistributed share of any GP-Related Investment that remains Contingent as of
the applicable Withdrawal Date shall be repurchased by the General Partner on
behalf of the Partnership at a purchase price determined at such time by the
General Partner. Unless determined otherwise by the General Partner, the
repurchased portion thereof will be allocated among the remaining Partners with
interests in such GP-Related Investment in proportion to their respective
percentage interests in such GP-Related Investment, or if no other Partner has a
percentage interest in such specific GP-Related Investment, to the Delaware GP;
provided, that the General Partner may allocate the Withdrawn Partner’s share of
unrealized investment income from a repurchased GP-Related Investment
attributable to the period after the Withdrawn Partner’s Withdrawal Date on any
basis it may determine, including to existing or new Partners who did not
previously have interests in such GP-Related Investment, except that, in any
event, each Investor Limited Partner shall be allocated a share of such
unrealized investment income equal to its respective GP-Related Profit Sharing
Percentage of such unrealized investment income.

(d) (i)(A) If the Partnership is obligated under the Clawback Provisions or
Giveback Provisions to contribute to BPPG or BPPI a Clawback Amount or a
Giveback Amount (other than a Capital Commitment Giveback Amount) in respect of
the GP-Related BPPG/BPPI Interest (the amount of any such obligation of the
Partnership with respect to such a Giveback Amount being herein called a
“GP-Related Giveback Amount”), the General Partner shall call for such amounts
as are necessary to satisfy such obligations of the Partnership, as determined
by the General Partner, in which case each Partner and Withdrawn Partner shall
contribute to the Partnership, in cash, when and as called by the General
Partner, such an amount of prior distributions by the Partnership (and the Other
Fund GPs) with respect to Carried Interest (and/or Non-Carried Interest in the
case of a GP-Related Giveback Amount) (the “GP-Related Recontribution Amount”)
which equals (I) the product of (a) a Partner’s or Withdrawn Partner’s Carried
Interest Give Back Percentage and (b) the aggregate Clawback Amount payable by
the Partnership, in the case of Clawback Amounts and (II) with respect to a
GP-Related Giveback Amount, such Partner’s pro rata share of prior distributions
of Carried Interest and/or Non-Carried Interest in connection with (a) the
GP-Related BPPG/BPPI Investment giving rise to the GP-Related Giveback Amount,
(b) if the amounts contributed pursuant to clause (II)(a) above are insufficient
to satisfy such GP-Related Giveback Amount, GP-Related BPPG/BPPI Investments
other than the one giving rise to such obligation, but only those amounts
received by the Partners with an interest in the GP-Related BPPG/BPPI Investment
referred to in clause (II)(a) above and (c) if the GP-Related Giveback Amount is
unrelated to a specific GP-Related BPPG/BPPI Investment, all GP-Related
BPPG/BPPI Investments. Each Partner and Withdrawn Partner shall promptly
contribute to the Partnership, along with satisfying his or her comparable
obligations to the Other Fund GPs, if any, upon such call, such Partner’s or
Withdrawn Partner’s GP-Related Recontribution Amount, less the amount paid out
of the Trust Account on behalf of such Partner or Withdrawn Partner by the
Trustee(s) pursuant to written instructions from the General Partner, or if
applicable, any of the Other Fund GPs with respect to Carried Interest (and/or
Non-Carried Interest in the case of GP-Related Giveback Amounts) (the “Net
GP-Related Recontribution

 

47



--------------------------------------------------------------------------------

Amount”), irrespective of the fact that the amounts in the Trust Account may be
sufficient on an aggregate basis to satisfy the Partnership’s and the Other Fund
GPs’ obligation under the Clawback Provisions and/or Giveback Provisions;
provided, that to the extent a Partner’s or Withdrawn Partner’s share of the
amount paid with respect to the Clawback Amount and/or the GP-Related Giveback
Amount exceeds his or her GP-Related Recontribution Amount, such excess shall be
repaid to such Partner or Withdrawn Partner as promptly as reasonably
practicable, subject to clause (ii) below; provided further, that such written
instructions from the General Partner shall specify each Partner’s and Withdrawn
Partner’s GP-Related Recontribution Amount. Prior to such time, the General
Partner may, in its discretion (but shall be under no obligation to), provide
notice that in the General Partner’s judgment, the potential obligations in
respect of the Clawback Provisions or the Giveback Provisions will probably
materialize (and an estimate of the aggregate amount of such obligations);
provided further, that any amount from a Partner’s Trust Account used to pay any
part of any GP-Related Giveback Amount (or such lesser amount as may be required
by the General Partner) shall be contributed by such Partner to such Partner’s
Trust Account no later than 30 days after the Net GP-Related Recontribution
Amount is paid with respect to such GP-Related Giveback Amount. Solely to the
extent required by the BPPG Agreements and the BPPI Agreements, as applicable,
each member of the General Partner shall have the same obligations as a Partner
(which obligations shall be subject to the same limitations as the obligations
of a Partner) under this Section 5.8(d)(i)(A) and under Section 5.8(d)(ii)(A)
solely with respect to such member’s pro rata share of any Clawback Amount (for
purpose of this sentence, as defined in paragraph 9.2.8(b) of the BPPG
Partnership Agreement or BPPI Partnership Agreement, as applicable) and solely
to the extent the Partnership has insufficient funds to meet the Partnership’s
obligations under paragraph 9.2.8(a) of, as applicable, the BPPG Partnership
Agreement and/or the corresponding provisions under any other BPPG Agreement, or
the BPPI Partnership Agreement and/or the corresponding provisions under any
other BPPI Agreement.

 

  (B) To the extent any Partner or Withdrawn Partner has satisfied any Holdback
obligation with Firm Collateral, such Partner or Withdrawn Partner shall, within
10 days of the General Partner’s call for GP-Related Recontribution Amounts,
make a cash payment into the Trust Account in an amount equal to the amount of
the Holdback obligation satisfied with such Firm Collateral, or such lesser
amount such that the amount in the Trust Account allocable to such Partner or
Withdrawn Partner equals the sum of (I) such Partner’s or Withdrawn Partner’s
GP-Related Recontribution Amount and (II) any similar amounts payable to any of
the Other Fund GPs. Immediately upon receipt of such cash, the Trustee(s) shall
take such steps as are necessary to release such Firm Collateral of such Partner
or Withdrawn Partner equal to the amount of such cash payment. If the amount of
such cash payment is less than the amount of Firm Collateral of such Partner or
Withdrawn Partner, the balance of such Firm Collateral if any, shall be retained
to secure the payment of GP-Related Deficiency Contributions, if any, and shall
be fully released upon the satisfaction of the Partnership’s and the Other Fund
GPs’ obligation to pay the Clawback Amount. The failure of any Partner or
Withdrawn Partner to make a cash payment in accordance with this clause (B) (to
the extent applicable) shall constitute a default under Section 5.8(d)(ii) as if
such cash payment hereunder constitutes a Net GP-Related Recontribution Amount
under Section 5.8(d)(ii).

 

48



--------------------------------------------------------------------------------

(ii) (A) In the event any Partner or Withdrawn Partner (a “GP-Related Defaulting
Party”) fails to recontribute all or any portion of such GP-Related Defaulting
Party’s Net GP-Related Recontribution Amount for any reason, the General Partner
shall require all other Partners and Withdrawn Partners to contribute, on a pro
rata basis (based on each of their respective Carried Interest Give Back
Percentages in the case of Clawback Amounts, and GP-Related Profit Sharing
Percentages in the case of GP-Related Giveback Amounts (as more fully described
in clause (II) of Section 5.8(d)(i)(A) above)), such amounts as are necessary to
fulfill the GP-Related Defaulting Party’s obligation to pay such GP-Related
Defaulting Party’s Net GP-Related Recontribution Amount (a “GP-Related
Deficiency Contribution”) if the General Partner determines in its good faith
judgment that the Partnership (or an Other Fund GP) will be unable to collect
such amount in cash from such GP-Related Defaulting Party for payment of the
Clawback Amount or GP-Related Giveback Amount, as the case may be, at least 20
Business Days prior to the latest date that the Partnership, and the Other Fund
GPs, if applicable, are permitted to pay the Clawback Amount or GP-Related
Giveback Amount, as the case may be; provided, that, subject to Section 5.8(e),
no Partner or Withdrawn Partner shall as a result of such GP-Related Deficiency
Contribution be required to contribute an amount in excess of 150% of the amount
of the Net GP-Related Recontribution Amount initially requested from such
Partner or Withdrawn Partner in respect of such default.

(B) Thereafter, the General Partner shall determine in its good faith judgment
that the Partnership should either (1) not attempt to collect such amount in
light of the costs associated therewith, the likelihood of recovery and any
other factors considered relevant in the good faith judgment of the General
Partner or (2) pursue any and all remedies (at law or equity) available to the
Partnership against the GP-Related Defaulting Party, the cost of which shall be
a Partnership expense to the extent not ultimately reimbursed by the GP-Related
Defaulting Party. It is agreed that the Partnership shall have the right
(effective upon such GP-Related Defaulting Party becoming a GP-Related
Defaulting Party) to set-off as appropriate and apply against such GP-Related
Defaulting Party’s Net GP-Related Recontribution Amount any amounts otherwise
payable to the GP-Related Defaulting Party by the Partnership or any Affiliate
thereof (including amounts unrelated to Carried Interest, such as returns of
capital and profit thereon). Each Partner and Withdrawn Partner hereby grants to
the General Partner a security interest, effective upon such Partner or
Withdrawn Partner becoming a GP-Related Defaulting Party, in all accounts
receivable and other rights to receive payment from any Affiliate of the
Partnership and agrees that, upon the effectiveness of such security interest,
the General Partner may sell, collect or otherwise realize upon such collateral.
In furtherance of the foregoing, each Partner and Withdrawn Partner hereby
appoints the Delaware GP as its true and lawful attorney-in-fact with full
irrevocable power and authority, in the name of such Partner or Withdrawn
Partner or in the name of the Delaware GP, to take any actions which may be
necessary to accomplish the intent of the immediately preceding sentence. The
General Partner shall be entitled to collect interest on the Net GP-Related
Recontribution Amount of a GP-Related Defaulting Party from the date such Net
GP-Related Recontribution Amount was required to be contributed to the
Partnership at a rate equal to the Default Interest Rate.

 

49



--------------------------------------------------------------------------------

(C) Any Partner’s or Withdrawn Partner’s failure to make a GP-Related Deficiency
Contribution shall cause such Partner or Withdrawn Partner to be a GP-Related
Defaulting Party with respect to such amount. The Partnership shall first seek
any remaining Trust Amounts (and Trust Income thereon) allocated to such Partner
or Withdrawn Partner to satisfy such Partner’s or Withdrawn Partner’s obligation
to make a GP-Related Deficiency Contribution before seeking cash contributions
from such Partner or Withdrawn Partner in satisfaction of such Partner’s or
Withdrawn Partner’s obligation to make a GP-Related Deficiency Contribution.

(iii) A Partner’s or Withdrawn Partner’s obligation to make contributions to the
Partnership under this Section 5.8(d) shall survive the termination of the
Partnership.

(e) The Partners acknowledge that the General Partner will (and is hereby
authorized to) take such steps as it deems appropriate, in its good faith
judgment, to further the objective of providing for the fair and equitable
treatment of all Partners, including by allocating Net Losses on Writedowns and
Losses (each as defined in the BPPG Agreements and BPPI Agreements, as
applicable) on GP-Related BPPG/BPPI Investments that have been the subject of a
Writedown and/or Losses (each, a “Loss Investment”) to those Partners who
participated in such Loss Investments based on their Carried Interest Sharing
Percentage therein to the extent that such Partners receive or have received
Carried Interest distributions from other GP-Related BPPG/BPPI Investments.
Consequently and notwithstanding anything herein to the contrary, adjustments to
Carried Interest distributions shall be made as set forth in this
Section 5.8(e).

(i) At the time the Partnership is making Carried Interest distributions in
connection with a GP-Related BPPG/BPPI Investment (the “Subject Investment”)
that have been reduced under any BPPG Agreement or BPPI Agreement, as
applicable, as a result of one or more Loss Investments, the General Partner
shall calculate amounts distributable to or due from each such Partner as
follows:

(A) determine each Partner’s share of each such Loss Investment based on his or
her Carried Interest Sharing Percentage in each such Loss Investment (which may
be zero) to the extent such Loss Investment has reduced the Carried Interest
distributions otherwise available for distribution to all Partners (indirectly
through the Partnership from BPPG or BPPI, as applicable) from the Subject
Investment (such reduction, the “Loss Amount”);

(B) determine the amount of Carried Interest distributions otherwise
distributable to such Partner with respect to the Subject Investment (indirectly
through the Partnership from BPPG or BPPI, as applicable) before any reduction
in respect of the amount determined in clause (A) above (the “Unadjusted Carried
Interest Distributions”); and

(C) subtract (I) the Loss Amounts relating to all Loss Investments from (II) the
Unadjusted Carried Interest Distributions for such Partner, to determine the
amount of Carried Interest distributions to actually be paid to such Partner
(“Net Carried Interest Distribution”).

 

50



--------------------------------------------------------------------------------

To the extent that the Net Carried Interest Distribution for a Partner as
calculated in this clause (i) is a negative number, the General Partner shall
(I) notify such Partner, at or prior to the time such Carried Interest
distributions are actually made to the Partners, of his or her obligation to
recontribute to the Partnership prior Carried Interest distributions (a “Net
Carried Interest Distribution Recontribution Amount”), up to the amount of such
negative Net Carried Interest Distribution and (II) to the extent amounts
recontributed pursuant to clause (I) are insufficient to satisfy such negative
Net Carried Interest Distribution amount, reduce future Carried Interest
distributions otherwise due such Partner, up to the amount of such remaining
negative Net Carried Interest Distribution. If a Partner’s (x) Net Carried
Interest Distribution Recontribution Amount exceeds (y) the aggregate amount of
prior Carried Interest distributions less the amount of tax thereon, calculated
based on the Assumed Tax Rate (as defined in the BPPG Partnership Agreement and
the BPPI Partnership Agreement, as applicable) in effect in the Fiscal Years of
such distributions (the “Excess Tax-Related Amount”), then such Partner may, in
lieu of paying such Partner’s Excess Tax-Related Amount, defer such amounts as
set forth below. Such deferred amount shall accrue interest at the Prime Rate.
Such deferred amounts shall be reduced and repaid by the amount of Carried
Interest otherwise distributable to such Partner in connection with future
Carried Interest distributions until such balance is reduced to zero. Any
deferred amounts shall be payable in full upon the earlier of (i) such time as
the Clawback Amount is determined (as provided herein) and (ii) such time as the
Partner becomes a Withdrawn Partner.

To the extent there is an amount of negative Net Carried Interest Distribution
with respect to a Partner remaining after the application of this clause (i),
notwithstanding clause (II) of the preceding paragraph, such remaining amount of
negative Net Carried Interest Distribution shall be allocated to the other
Partners pro rata based on each of their Carried Interest Sharing Percentages in
the Subject Investment.

A Partner who fails to pay a Net Carried Interest Distribution Recontribution
Amount promptly upon notice from the General Partner (as provided above) shall
be deemed a GP-Related Defaulting Party for all purposes hereof.

A Partner may satisfy in part any Net Carried Interest Distribution
Recontribution Amount from cash that is then subject to a Holdback, to the
extent that the amounts that remain subject to a Holdback satisfy the Holdback
requirements hereof as they relate to the reduced amount of aggregate Carried
Interest distributions received by such Partner (taking into account any Net
Carried Interest Distribution Recontribution Amount contributed to the
Partnership by such Partner).

Any Net Carried Interest Distribution Recontribution Amount contributed by a
Partner, including amounts of cash subject to a Holdback as provided above,
shall increase the amount available for distribution to the other Partners as
Carried Interest distributions with respect to the Subject Investment; provided,
that any such amounts then subject to a Holdback may be so distributed to the
other Partners to the extent a Partner receiving such distribution has satisfied
the Holdback requirements with respect to such distribution (taken together with
the other Carried Interest distributions received by such Partner to date).

 

51



--------------------------------------------------------------------------------

(ii) In the case of Clawback Amounts which are required to be contributed to the
Partnership as otherwise provided herein, the obligation of the Partners with
respect to any Clawback Amount shall be adjusted by the General Partner as
follows:

(A) determine each Partner’s share of any Losses in any GP-Related BPPG/BPPI
Investments which gave rise to the Clawback Amount (i.e., the Losses that
followed the last GP-Related BPPG/BPPI Investment with respect to which Carried
Interest distributions were made), based on such Partner’s Carried Interest
Sharing Percentage in such GP-Related BPPG/BPPI Investments;

(B) determine each Partner’s obligation with respect to the Clawback Amount
based on such Partner’s Carried Interest Give Back Percentage as otherwise
provided herein; and

(C) subtract the amount determined in clause (B) above from the amount
determined in clause (A) above with respect to each Partner to determine the
amount of adjustment to each Partner’s share of the Clawback Amount (a Partner’s
“Clawback Adjustment Amount”).

A Partner’s share of the Clawback Amount shall for all purposes hereof be
decreased by such Partner’s Clawback Adjustment Amount, to the extent it is a
negative number (except to the extent expressly provided below). A Partner’s
share of the Clawback Amount shall for all purposes hereof be increased by such
Partner’s Clawback Adjustment Amount (to the extent it is a positive number);
provided, that in no way shall a Partner’s aggregate obligation to satisfy a
Clawback Amount as a result of this clause (ii) exceed the aggregate Carried
Interest distributions received by such Partner. To the extent a positive
Clawback Adjustment Amount remains after the application of this clause
(ii) with respect to a Partner, such remaining Clawback Adjustment Amount shall
be allocated to the Partners (including any Partner whose Clawback Amount was
increased pursuant to this clause (ii)) pro rata based on their Carried Interest
Give Back Percentages (determined without regard to this clause (ii)).

Any distribution or contribution adjustments pursuant to this Section 5.8(e) by
the General Partner shall be based on its good faith judgment, and no Partner
shall have any claim against the Partnership, the General Partner or any other
Partners as a result of any adjustment made as set forth above. This
Section 5.8(e) applies to all Partners, including Withdrawn Partners.

It is agreed and acknowledged that this Section 5.8(e) is an agreement among the
Partners and in no way modifies the obligations of each Partner regarding the
Clawback Amount as provided in the BPPG Partnership Agreement and the BPPI
Partnership Agreement, as applicable.

Section 5.9. Business Expenses. The Partnership shall reimburse the Partners for
reasonable travel, entertainment and miscellaneous expenses incurred by them in
the conduct of the Partnership’s business in accordance with rules and
regulations established by the General Partner from time to time.

 

52



--------------------------------------------------------------------------------

Section 5.10. Tax Capital Accounts; Tax Allocations.

(a) For U.S. federal income tax purposes, there shall be established for each
Partner a single capital account combining such Partner’s Capital Commitment
Capital Account and GP-Related Capital Account, with such adjustments as the
General Partner determines are appropriate so that such single capital account
is maintained in compliance with the principles and requirements of
Section 704(b) of the Code and the Treasury Regulations thereunder.

(b) All items of income, gain, loss, deduction and credit of the Partnership
shall be allocated among the Partners for U.S. federal, state and local income
tax purposes in the same manner as such items of income, gain, loss, deduction
and credit shall be allocated among the Partners pursuant to this Agreement,
except as may otherwise be provided herein or by the Code or other applicable
law. In the event there is a net decrease in partnership minimum gain or partner
nonrecourse debt minimum gain (determined in accordance with the principles of
Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during any taxable year
of the Partnership, each Partner shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to its respective share of such net decrease during such
year, determined pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5). The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f). In addition, this Agreement shall
be considered to contain a “qualified income offset” as provided in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d). Notwithstanding the foregoing, the
General Partner in its sole discretion shall make allocations for tax purposes
as may be needed to ensure that allocations are in accordance with the interests
of the Partners within the meaning of the Code and the Treasury Regulations.

(c) For U.S. federal, state and local income tax purposes only, Partnership
income, gain, loss, deduction or expense (or any item thereof) for each Fiscal
Year shall be allocated to and among the Partners in a manner corresponding to
the manner in which corresponding items are allocated among the Partners
pursuant to the other provisions of this Section 5.10; provided, that the
General Partner may in its sole discretion make such allocations for tax
purposes as it determines are appropriate so that allocations have substantial
economic effect or are in accordance with the interests of the Partners, within
the meaning of the Code and the Treasury Regulations thereunder.

ARTICLE VI

ADDITIONAL PARTNERS; WITHDRAWAL OF PARTNERS;

SATISFACTION AND DISCHARGE OF

PARTNERSHIP INTERESTS; TERMINATION

Section 6.1. Additional Partners.

(a) Effective on the first day of any month (or on such other date as shall be
determined by the General Partner in its sole discretion), the General Partner
shall have the right to admit one or more additional or substitute persons into
the Partnership as General Partners or Limited Partners. Each such person shall
make the representations and certifications with respect to itself set forth in
Section 3.7 and Section 3.8. The General Partner shall determine and

 

53



--------------------------------------------------------------------------------

negotiate with the additional Partner all terms of such additional Partner’s
participation in the Partnership, including the additional Partner’s initial
GP-Related Capital Contribution, Capital Commitment-Related Capital
Contribution, GP-Related Profit Sharing Percentage and Capital Commitment Profit
Sharing Percentage. Each additional Partner shall have such voting rights as may
be determined by the General Partner from time to time unless, upon the
admission to the Partnership of any Limited Partner, the General Partner shall
designate that such Limited Partner shall not have such voting rights (any such
Limited Partner being called a “Nonvoting Limited Partner”). Any additional
Partner shall, as a condition to becoming a Partner, agree to become a party to,
and be bound by the terms and conditions of, the Trust Agreement. If Blackstone
or another or subsequent holder of an Investor Note approved by the General
Partner for purposes of this Section 6.1(a) shall foreclose upon a Limited
Partner’s Investor Note issued to finance such Limited Partner’s purchase of his
or her Capital Commitment Interests, Blackstone or such other or subsequent
holder shall succeed to such Limited Partner’s Capital Commitment Interests and
shall be deemed to have become a Limited Partner to such extent. Any additional
Partner may have a GP-Related Partner Interest or a Capital Commitment Partner
Interest, without having the other such interest.

(b) The GP-Related Profit Sharing Percentages, if any, to be allocated to an
additional Partner as of the date such Partner is admitted to the Partnership,
together with the pro rata reduction in all other Partners’ GP-Related Profit
Sharing Percentages as of such date, shall be established by the General Partner
pursuant to Section 5.3. The Capital Commitment Profit Sharing Percentages, if
any, to be allocated to an additional Partner as of the date such Partner is
admitted to the Partnership, together with the pro rata reduction in all other
Partners’ Capital Commitment Profit Sharing Percentages as of such date, shall
be established by the General Partner.

(c) An additional Partner shall be required to contribute to the Partnership his
or her pro rata share of the Partnership’s total capital, excluding capital in
respect of GP-Related Investments and Capital Commitment Investments in which
such Partner does not acquire any interests, at such times and in such amounts
as shall be determined by the General Partner in accordance with Section 4.1 and
Section 7.1.

(d) The admission of an additional Partner will be evidenced by (i) the
execution of a deed of adherence to this Agreement by such additional Partner,
(ii) the execution of an amendment to this Agreement by the General Partner and
the additional Partner, as determined by the General Partner or (iii) the
execution by such additional Partner of any other writing evidencing the intent
of such person to become a substitute or additional Limited Partner and to be
bound by the terms of this Agreement and such writing being accepted by the
General Partner on behalf of the Partnership. In addition, each additional
Partner shall sign a counterpart copy of the Trust Agreement or any other
writing evidencing the intent of such person to become a party to the Trust
Agreement.

Section 6.2. Withdrawal of Partners.

(a) Any Partner may Withdraw voluntarily from the Partnership subject to the
prior written consent of the General Partner. The General Partner generally
intends to permit voluntary Withdrawals on the last day of any calendar month
(or on such other date as shall be

 

54



--------------------------------------------------------------------------------

determined by the General Partner in its sole discretion), on not less than 15
days’ prior written notice by such Partner to the General Partner (or on such
shorter notice period as may be mutually agreed upon between such Partner and
the General Partner); provided, that a Partner may not voluntarily Withdraw
without the consent of the General Partner if such Withdrawal would (i) cause
the Partnership to be in default under any of its contractual obligations or
(ii) in the reasonable judgment of the General Partner, have a material adverse
effect on the Partnership or its business; provided further, that a Partner may
Withdraw from the Partnership with respect to such Partner’s GP-Related Partner
Interest without Withdrawing from the Partnership with respect to such Partner’s
Capital Commitment Partner Interest, and a Partner may Withdraw from the
Partnership with respect to such Partner’s Capital Commitment Partner Interest
without Withdrawing from the Partnership with respect to such Partner’s
GP-Related Partner Interest.

(b) Upon the Withdrawal of any Partner, including by the occurrence of any
withdrawal event under the Partnership Act with respect to any Partner, such
Partner shall thereupon cease to be a Partner, except as expressly provided
herein.

(c) Upon the Total Disability of a Limited Partner, such Partner shall thereupon
cease to be a Limited Partner with respect to such Partner’s GP-Related Partner
Interest; provided, however, that the General Partner may elect to admit such
Withdrawn Partner to the Partnership as a Nonvoting Limited Partner with respect
to such Partner’s GP-Related Partner Interest, with such GP-Related Partner
Interest as the General Partner may determine. The determination of whether any
Partner has suffered a Total Disability shall be made by the General Partner in
its sole discretion after consultation with a qualified medical doctor. In the
absence of agreement between the General Partner and such Partner, each party
shall nominate a qualified medical doctor and the two doctors shall select a
third doctor, who shall make the determination as to Total Disability.

(d) If the General Partner determines that it shall be in the best interests of
the Partnership for any Partner (including any Partner who has given notice of
voluntary Withdrawal pursuant to paragraph (a) above) to Withdraw from the
Partnership (whether or not Cause exists) with respect to such Partner’s
GP-Related Partner Interest and/or with respect to such Partner’s Capital
Commitment Partner Interest, such Partner, upon written notice by the General
Partner to such Partner, shall be required to Withdraw with respect to such
Partner’s GP-Related Partner Interest and/or with respect to such Partner’s
Capital Commitment Partner Interest, as of a date specified in such notice,
which date shall be on or after the date of such notice. If the General Partner
requires any Partner to Withdraw for Cause with respect to such Partner’s
GP-Related Partner Interest and/or with respect to such Partner’s Capital
Commitment Partner Interest, such notice shall state that it has been given for
Cause and shall describe the particulars thereof in reasonable detail.

(e) The Withdrawal from the Partnership of any Partner shall not, in and of
itself, affect the obligations of the other Partners to continue the Partnership
during the remainder of its term. A Withdrawn General Partner shall remain
liable for all obligations of the Partnership incurred while it was a General
Partner and resulting from its acts or omissions as a General Partner to the
fullest extent provided by law.

Section 6.3. GP-Related Partner Interests Not Transferable.

 

55



--------------------------------------------------------------------------------

(a) No Partner may sell, assign, pledge, grant a security interest over or
otherwise transfer or encumber all or any portion of such Partner’s GP-Related
Partner Interest without the prior written consent of the General Partner;
provided, that, subject to the Partnership Act, this Section 6.3 shall not
impair transfers by operation of law, transfers by will or by other testamentary
instrument occurring by virtue of the death or dissolution of a Partner, or
transfers required by trust agreements; provided further, that, subject to the
prior written consent of the General Partner, which shall not be unreasonably
withheld, a Limited Partner may transfer, for estate planning purposes, up to
25% of his or her GP-Related Profit Sharing Percentage to any estate planning
trust, limited partnership or limited liability company with respect to which
such Limited Partner controls investments related to any interest in the
Partnership held therein (an “Estate Planning Vehicle”). Each Estate Planning
Vehicle will be a Nonvoting Limited Partner. Such Limited Partner and the
Nonvoting Limited Partner shall be jointly and severally liable for all
obligations of both such Limited Partner and such Nonvoting Limited Partner with
respect to the interest transferred (including the obligation to make additional
GP-Related Capital Contributions). The General Partner may at its sole option
exercisable at any time require such Estate Planning Vehicle to Withdraw from
the Partnership on the terms of this Article VI. Except as provided in the
second proviso to the first sentence of this Section 6.3(a), no assignee,
legatee, distributee, heir or transferee (by conveyance, operation of law or
otherwise) of the whole or any portion of any Partner’s GP-Related Partner
Interest shall have any right to be a General Partner or Limited Partner without
the prior written consent of the General Partner (which consent may be given or
withheld in its sole discretion without giving any reason therefor).
Notwithstanding the granting of a security interest in the entire partnership
interest of any Partner, such Partner shall continue to be a partner of the
Partnership.

(b) Notwithstanding any provision hereof to the contrary, no sale or transfer of
any GP-Related Partner Interest in the Partnership may be made except in
compliance with the Partnership Act, the laws of the Cayman Islands and all U.S.
federal, state and other applicable laws, including U.S. federal and state
securities laws.

Section 6.4. General Partner Withdrawal; Transfer of General Partner’s Interest.

(a) Subject to the Partnership Act, no General Partner may transfer or assign
its interest as a General Partner in the Partnership or its right to manage the
affairs of the Partnership, except that the General Partner may, subject to the
Partnership Act, with the prior written approval of a Majority in Interest of
the Partners, admit another person as an additional or substitute General
Partner who makes such representations with respect to itself as the General
Partner deems necessary or appropriate (with regard to compliance with
applicable law or otherwise); provided, however, that the General Partner may,
in its sole discretion, transfer all or part of its interest in the Partnership
to a person who makes such representations with respect to itself as the General
Partner deems necessary or appropriate (with regard to compliance with
applicable law or otherwise) and who owns, directly or indirectly, the principal
part of the business then conducted by the General Partner in connection with
any liquidation, dissolution or reorganization of the General Partner, and, upon
the assumption by such person of liability for all the obligations of the
General Partner under this Agreement and the filing of a statement pursuant to
Section 10(2) of the Partnership Act, such person shall be admitted as the
General Partner. A person who is so admitted as an additional or substitute
General Partner shall thereby become a General Partner and shall have the right
to manage the affairs of the Partnership and to

 

56



--------------------------------------------------------------------------------

vote as a Partner to the extent of the interest in the Partnership so acquired.
The General Partner shall not cease to be the general partner of the Partnership
upon the collateral assignment of or the pledging or granting of a security
interest in its entire Interest in the Partnership.

(b) Except as contemplated by Section 6.4(a) above, Withdrawal by a General
Partner is not permitted. The Withdrawal of a General Partner shall not dissolve
the Partnership if at the time of such Withdrawal there are one or more
remaining General Partners satisfying the requirements of the Partnership Act,
and any one or more of such remaining General Partners continue the business of
the Partnership (any and all such remaining General Partners being hereby
authorized to continue the business of the Partnership without dissolution and
hereby agreeing to do so). If upon the Withdrawal of a General Partner there
shall be no remaining General Partner, the Partnership nonetheless shall not be
wound up and subsequently dissolved if, within 90 days of the occurrence of such
event of Withdrawal, all remaining Limited Partners (excluding Withdrawn
Partners) agree in writing to continue the business of the Partnership and to
the appointment, effective as of the date of such Withdrawal, of one or more
General Partners satisfying the requirement of the Partnership Act.

Section 6.5. Satisfaction and Discharge of a Withdrawn Partner’s GP-Related
Partner Interest.

(a) The terms of this Section 6.5 shall apply to the GP-Related Partner Interest
of a Withdrawn Partner, but, except as otherwise expressly provided in this
Section 6.5, shall not apply to the Capital Commitment Partner Interest of a
Withdrawn Partner. For purposes of this Section 6.5, the term “Settlement Date”
means the date as of which a Withdrawn Partner’s GP-Related Partner Interest in
the Partnership is settled as determined under paragraph (b) below.
Notwithstanding the foregoing, any Limited Partner who Withdraws from the
Partnership, and all or any portion of whose GP-Related Partner Interest is
retained as a Limited Partner, shall be considered a Withdrawn Partner for all
purposes hereof.

(b) Except where a later date for the settlement of a Withdrawn Partner’s
GP-Related Partner Interest in the Partnership may be agreed to by the General
Partner and a Withdrawn Partner, a Withdrawn Partner’s Settlement Date shall be
his or her Withdrawal Date; provided, that if a Withdrawn Partner’s Withdrawal
Date is not the last day of a month, then the General Partner may elect for such
Withdrawn Partner’s Settlement Date to be the last day of the month in which his
or her Withdrawal Date occurs. During the interval, if any, between a Withdrawn
Partner’s Withdrawal Date and Settlement Date, such Withdrawn Partner shall have
the same rights and obligations with respect to GP-Related Capital
Contributions, interest on capital, allocations of GP-Related Net Income (Loss)
and distributions as would have applied had such Withdrawn Partner remained a
Partner of the Partnership during such period.

(c) In the event of the Withdrawal of a Partner with respect to such Withdrawn
Partner’s GP-Related Partner Interest, the General Partner shall, promptly after
such Withdrawn Partner’s Settlement Date, (i) determine and allocate to the
Withdrawn Partner’s GP-Related Capital Accounts such Withdrawn Partner’s
allocable share of the GP-Related Net Income (Loss) of the Partnership for the
period ending on such Settlement Date in accordance with Article V and
(ii) credit the Withdrawn Partner’s GP-Related Capital Accounts with interest in
accordance with Section 5.2. In making the foregoing calculations, the General
Partner shall

 

57



--------------------------------------------------------------------------------

be entitled to establish such reserves (including reserves for taxes, bad debts,
unrealized losses, actual or threatened litigation or any other expenses,
contingencies or obligations) as it deems appropriate. Unless otherwise
determined by the General Partner in a particular case, a Withdrawn Partner
shall not be entitled to receive any GP-Related Unallocated Percentage in
respect of the accounting period during which such Partner Withdraws from the
Partnership (whether or not previously awarded or allocated) or any GP-Related
Unallocated Percentage in respect of prior accounting periods that have not been
paid or allocated (whether or not previously awarded) as of such Withdrawn
Partner’s Withdrawal Date.

(d) From and after the Settlement Date of the Withdrawn Partner, the Withdrawn
Partner’s GP-Related Profit Sharing Percentages shall, unless otherwise
allocated by the General Partner pursuant to Section 5.3(a), be deemed to be
GP-Related Unallocated Percentages (except for GP-Related Profit Sharing
Percentages with respect to GP-Related Investments as provided in paragraph
(f) below).

(e) (i) Upon the Withdrawal from the Partnership of a Partner with respect to
such Partner’s GP-Related Partner Interest, such Withdrawn Partner thereafter
shall not, except as expressly provided in this Section 6.5, have any rights of
a Partner (including voting rights) with respect to such Partner’s GP-Related
Partner Interest, and, except as expressly provided in this Section 6.5, such
Withdrawn Partner shall not have any interest in the Partnership’s GP-Related
Net Income (Loss) or in distributions related to such Partner’s GP-Related
Partner Interest, GP-Related Investments or other assets related to such
Partner’s GP-Related Partner Interest. If a Partner Withdraws from the
Partnership with respect to such Partner’s GP-Related Partner Interest for any
reason other than for Cause pursuant to Section 6.2, then the Withdrawn Partner
shall be entitled to receive, at the time or times specified in Section 6.5(i)
below, in satisfaction and discharge in full of the Withdrawn Partner’s
GP-Related Partner Interest in the Partnership, (x) payment equal to the
aggregate credit balance, if any, as of the Settlement Date of the Withdrawn
Partner’s GP-Related Capital Accounts, (excluding any GP-Related Capital Account
or portion thereof attributable to any GP-Related Investment) and (y) the
Withdrawn Partner’s percentage interest attributable to each GP-Related
Investment in which the Withdrawn Partner has an interest as of the Settlement
Date as provided in paragraph (f) below (which shall be settled in accordance
with paragraph (f) below), subject to all the terms and conditions of paragraphs
(a)-(p) of this Section 6.5. If the amount determined pursuant to clause
(x) above is an aggregate negative balance, the Withdrawn Partner shall pay the
amount thereof to the Partnership upon demand by the General Partner on or after
the date of the statement referred to in Section 6.5(i) below; provided, that if
the Withdrawn Partner was solely a Limited Partner (other than a Special Limited
Partner) on his or her Withdrawal Date, such payment shall be required only to
the extent of any amounts payable to such Withdrawn Partner pursuant to this
Section 6.5. Any aggregate negative balance in the GP-Related Capital Accounts
of a Withdrawn Partner who was solely a Limited Partner (other than a Special
Limited Partner), upon the settlement of such Withdrawn Partner’s GP-Related
Partner Interest in the Partnership pursuant to this Section 6.5, shall be
allocated among the other Partners’ GP-Related Capital Accounts in accordance
with their respective GP-Related Profit Sharing Percentages in the categories of
GP-Related Net Income (Loss) giving rise to such negative balance as determined
by the General Partner as of such Withdrawn Partner’s Settlement Date. In the
settlement of any Withdrawn Partner’s GP-Related Partner Interest in the
Partnership, no value shall be ascribed to goodwill, the Partnership name or the
anticipation of any value the Partnership or any successor thereto might have in
the event the Partnership or any interest therein were to be sold in whole or in
part.

 

58



--------------------------------------------------------------------------------

(ii) Notwithstanding clause (i) of this Section 6.5(e), in the case of a Partner
whose Withdrawal with respect to such Partner’s GP-Related Partner Interest
resulted from such Partner’s death or Incompetence, such Partner’s estate or
legal representative, as the case may be, may elect, at the time described
below, to receive a Nonvoting Limited Partner GP-Related Partner Interest and
retain such Partner’s GP-Related Profit Sharing Percentage in all (but not less
than all) illiquid investments of the Partnership in lieu of a cash payment (or
Note) in settlement of that portion of the Withdrawn Partner’s GP-Related
Partner Interest. The election referred to above shall be made within 60 days
after the Withdrawn Partner’s Settlement Date, based on a statement of the
settlement of such Withdrawn Partner’s GP-Related Partner Interest in the
Partnership pursuant to this Section 6.5.

(f) For purposes of clause (y) of paragraph (e)(i) above, a Withdrawn Partner’s
“percentage interest” means his or her GP-Related Profit Sharing Percentage as
of the Settlement Date in the relevant GP-Related Investment. The Withdrawn
Partner shall retain his or her percentage interest in such GP-Related
Investment and shall retain his or her GP-Related Capital Account or portion
thereof attributable to such GP-Related Investment, in which case such Withdrawn
Partner (a “Retaining Withdrawn Partner”) shall become and remain a Limited
Partner for such purpose (and, if the General Partner so designates, such
Limited Partner shall be a Nonvoting Limited Partner). The GP-Related Partner
Interest of a Retaining Withdrawn Partner pursuant to this paragraph (f) shall
be subject to the terms and conditions applicable to GP-Related Partner
Interests of any kind hereunder and such other terms and conditions as are
established by the General Partner. At the option of the General Partner in its
sole discretion, the General Partner and the Retaining Withdrawn Partner may
agree to have the Partnership acquire such GP-Related Partner Interest without
the approval of the other Partners; provided, that the General Partner shall
reflect in the books and records of the Partnership the terms of any acquisition
pursuant to this sentence.

(g) The General Partner may elect, in lieu of payment in cash of any amount
payable to a Withdrawn Partner pursuant to paragraph (e) above, to have the
Partnership issue to the Withdrawn Partner a subordinated promissory note and/or
to distribute in kind to the Withdrawn Partner such Withdrawn Partner’s pro rata
share (as determined by the General Partner) of any securities or other
investments of the Partnership in relation to such Partner’s GP-Related Partner
Interest. If any securities or other investments are distributed in kind to a
Withdrawn Partner under this paragraph (g), the amount described in clause
(x) of paragraph (e)(i) shall be reduced by the value of such distribution as
valued on the latest balance sheet of the Partnership in accordance with
generally accepted accounting principles or, if not appearing on such balance
sheet, as reasonably determined by the General Partner.

(h) [Intentionally omitted].

(i) Within 120 days after each Settlement Date, the General Partner shall submit
to the Withdrawn Partner a statement of the settlement of such Withdrawn
Partner’s GP-Related Partner Interest in the Partnership pursuant to this
Section 6.5 together with any cash

 

59



--------------------------------------------------------------------------------

payment, subordinated promissory note and in kind distributions to be made to
such Partner as shall be determined by the General Partner. The General Partner
shall submit to the Withdrawn Partner supplemental statements with respect to
additional amounts payable to or by the Withdrawn Partner in respect of the
settlement of his or her GP-Related Partner Interest in the Partnership (e.g.,
payments in respect of GP-Related Investments pursuant to paragraph (f) above or
adjustments to reserves pursuant to paragraph (j) below) promptly after such
amounts are determined by the General Partner. To the fullest extent permitted
by law, such statements and the valuations on which they are based shall be
accepted by the Withdrawn Partner without examination of the accounting books
and records of the Partnership or other inquiry. Any amounts payable by the
Partnership to a Withdrawn Partner pursuant to this Section 6.5 shall be
subordinate in right of payment and subject to the prior payment or provision
for payment in full of claims of all present or future creditors of the
Partnership or any successor thereto arising out of matters occurring prior to
the applicable date of payment or distribution; provided, that such Withdrawn
Partner shall otherwise rank pari passu in right of payment (x) with all persons
who become Withdrawn Partners and whose Withdrawal Date is within one year
before the Withdrawal Date of the Withdrawn Partner in question and (y) with all
persons who become Withdrawn Partners and whose Withdrawal Date is within one
year after the Withdrawal Date of the Withdrawn Partner in question.

(j) If the aggregate reserves established by the General Partner as of the
Settlement Date in making the foregoing calculations should prove, in the
determination of the General Partner, to be excessive or inadequate, the General
Partner may elect, but shall not be obligated, to pay the Withdrawn Partner or
his or her estate such excess, or to charge the Withdrawn Partner or his or her
estate such deficiency, as the case may be.

(k) Any amounts owed by the Withdrawn Partner to the Partnership at any time on
or after the Settlement Date (e.g., outstanding Partnership loans or advances to
such Withdrawn Partner) shall be offset against any amounts payable or
distributable by the Partnership to the Withdrawn Partner at any time on or
after the Settlement Date or shall be paid by the Withdrawn Partner to the
Partnership, in each case as determined by the General Partner. All cash amounts
payable by a Withdrawn Partner to the Partnership under this Section 6.5 shall
bear interest from the due date to the date of payment at a floating rate equal
to the lesser of (x) the Prime Rate or (y) the maximum rate of interest
permitted by applicable law. The “due date” of amounts payable by a Withdrawn
Partner pursuant to Section 6.5(i) above shall be 120 days after a Withdrawn
Partner’s Settlement Date. The “due date” of amounts payable to or by a
Withdrawn Partner in respect of GP-Related Investments for which the Withdrawn
Partner has retained a percentage interest in accordance with paragraph
(f) above shall be 120 days after realization with respect to such GP-Related
Investment. The “due date” of any other amounts payable by a Withdrawn Partner
shall be 60 days after the date such amounts are determined to be payable.

(l) At the time of the settlement of any Withdrawn Partner’s GP-Related Partner
Interest in the Partnership pursuant to this Section 6.5, the General Partner
may, to the fullest extent permitted by applicable law, impose any restrictions
it deems appropriate on the assignment, pledge, encumbrance or other transfer by
such Withdrawn Partner of any interest in any GP-Related Investment retained by
such Withdrawn Partner, any securities or other investments distributed in kind
to such Withdrawn Partner or such Withdrawn Partner’s right to any payment from
the Partnership.

 

60



--------------------------------------------------------------------------------

(m) If a Partner is required to Withdraw from the Partnership with respect to
such Partner’s GP-Related Partner Interest for Cause pursuant to Section 6.2(d),
then his or her GP-Related Partner Interest shall be settled in accordance with
paragraphs (a)-(r) of this Section 6.5; provided, however, that the General
Partner may elect (but shall not be required) to apply any or all the following
terms and conditions to such settlement:

(i) In settling the Withdrawn Partner’s interest in any GP-Related Investment in
which he or she has an interest as of his or her Settlement Date, the General
Partner may elect to (A) determine the GP-Related Unrealized Net Income (Loss)
attributable to each such GP-Related Investment as of the Settlement Date and
allocate to the appropriate GP-Related Capital Account of the Withdrawn Partner
his or her allocable share of such GP-Related Unrealized Net Income (Loss) for
purposes of calculating the aggregate balance of such Withdrawn Partner’s
GP-Related Capital Account pursuant to clause (x) of paragraph (e)(i) above,
(B) credit or debit, as applicable, the Withdrawn Partner with the balance of
his or her GP-Related Capital Account or portion thereof attributable to each
such GP-Related Investment as of his or her Settlement Date without giving
effect to the GP-Related Unrealized Net Income (Loss) from such GP-Related
Investment as of his or her Settlement Date, which shall be forfeited by the
Withdrawn Partner or (C) apply the provisions of paragraph (f) above; provided,
that the maximum amount of GP-Related Net Income (Loss) allocable to such
Withdrawn Partner with respect to any GP-Related Investment shall equal such
Partner’s percentage interest of the GP-Related Unrealized Net Income, if any,
attributable to such GP-Related Investment as of the Settlement Date (the
balance of such GP-Related Net Income (Loss), if any, shall be allocated as
determined by the General Partner). The Withdrawn Partner shall not have any
continuing interest in any GP-Related Investment to the extent an election is
made pursuant to (A) or (B) above.

(ii) Any amounts payable by the Partnership to the Withdrawn Partner pursuant to
this Section 6.5 shall be subordinate in right of payment and subject to the
prior payment in full of claims of all present or future creditors of the
Partnership or any successor thereto arising out of matters occurring prior to
or on or after the applicable date of payment or distribution.

(n) The payments to a Withdrawn Partner pursuant to this Section 6.5 may be
conditioned on the compliance by such Withdrawn Partner with any lawful and
reasonable (under the circumstances) restrictions against engaging or investing
in a business competitive with that of the Partnership or any of its
subsidiaries and Affiliates for a period not exceeding two years determined by
the General Partner. Upon written notice to the General Partner, any Withdrawn
Partner who is subject to noncompetition restrictions established by the General
Partner pursuant to this paragraph (o) may elect to forfeit the principal amount
payable in the final installment of his or her subordinated promissory note,
together with interest to be accrued on such installment after the date of
forfeiture, in lieu of being bound by such restrictions.

 

61



--------------------------------------------------------------------------------

(o) In addition to the foregoing, the General Partner shall have the right to
pay a Withdrawn Partner (other than the Cayman GP or the Delaware GP) a
discretionary additional payment in an amount and based upon such circumstances
and conditions as it determines to be relevant. The provisions of this
Section 6.5 shall apply to any Investor Limited Partner relating to another
Limited Partner, and to any transferee of any GP-Related Partner Interest of
such Partner pursuant to Section 6.3, if such Partner Withdraws from the
Partnership.

(p) (i) The Partnership will assist a Withdrawn Partner or his or her estate or
guardian, as the case may be, in the settlement of the Withdrawn Partner’s
GP-Related Partner Interest in the Partnership. Third party costs incurred by
the Partnership in providing this assistance will be borne by the Withdrawn
Partner or his or her estate.

(ii) The General Partner may reasonably determine in good faith to retain
outside professionals to provide the assistance to Withdrawn Partners or their
estates or guardians, as referred to above. In such instances, the General
Partner will obtain the prior approval of a Withdrawn Partner or his or her
estate or guardian, as the case may be, prior to engaging such professionals. If
the Withdrawn Partner (or his or her estate or guardian) declines to incur such
costs, the General Partner will provide such reasonable assistance as and when
it can so as not to interfere with the Partnership’s day-to-day operating,
financial, tax and other related responsibilities to the Partnership and the
Partners.

(q) Each Partner (other than the General Partners) hereby irrevocably appoints
each General Partner as such Partner’s true and lawful agent, representative and
attorney-in-fact, each acting alone, in such Partner’s name, place and stead, to
make, execute, sign and file, on behalf of such Partner, any and all agreements,
instruments, consents, ratifications, documents and certificates which such
General Partner deems necessary or advisable in connection with any transaction
or matter contemplated by or provided for in this Section 6.5, including,
without limitation, the performance of any obligation of such Partner or the
Partnership or the exercise of any right of such Partner or the Partnership.
Such power of attorney is intended to secure a proprietary interest of the
General Partner or to secure the performance of an obligation owed to the
General Partner and shall survive and continue in full force and effect
notwithstanding the Withdrawal from the Partnership of any Partner for any
reason and shall not be affected by the death, disability or incapacity of such
Partner.

Section 6.6. Termination of the Partnership. The General Partner may wind up and
subsequently dissolve the Partnership at any time on not less than 60 days’
notice of the dissolution date given to the other Partners. Upon the winding up
of the Partnership, and following the payment of creditors of the Partnership
and the making of provisions for the payment of any contingent, conditional or
unmatured claims known to the Partnership, the Partners’ respective interests in
the Partnership shall be valued and settled in accordance with the procedures
set forth in Section 6.5, which provides for allocations to the GP-Related
Capital Accounts of the Partners and distributions in accordance with the
capital account balances of the Partners. The General Partner shall be the
liquidator (the “Liquidator”). In the event that the General Partner is unable
to serve as Liquidator, a liquidating trustee shall be chosen by affirmative
vote of a Majority in Interest of the Partners (excluding Nonvoting Limited
Partners).

 

62



--------------------------------------------------------------------------------

Section 6.7. Certain Tax Matters. (a) The General Partner shall determine all
matters concerning allocations for tax purposes not expressly provided for
herein in its sole discretion.

(b) The General Partner shall cause to be prepared all U.S. federal, state and
local tax returns of the Partnership for each year for which such returns are
required to be filed and, after approval of such returns by the General Partner,
shall cause such returns to be timely filed. The General Partner shall determine
the appropriate treatment of each item of income, gain, loss, deduction and
credit of the Partnership and the accounting methods and conventions under the
tax laws of the United States, the several States and other relevant
jurisdictions as to the treatment of any such item or any other method or
procedure related to the preparation of such tax returns. The General Partner
may cause the Partnership to make or refrain from making any and all elections
permitted by such tax laws. Each Partner agrees that he or she shall not, unless
he or she provides prior notice of such action to the Partnership, (i) treat, on
his or her individual income tax returns, any item of income, gain, loss,
deduction or credit relating to his or her interest in the Partnership in a
manner inconsistent with the treatment of such item by the Partnership as
reflected on the Form K-1 or other information statement furnished by the
Partnership to such Partner for use in preparing his or her income tax returns
or (ii) file any claim for refund relating to any such item based on, or which
would result in, such inconsistent treatment. In respect of an income tax audit
of any tax return of the Partnership, the filing of any amended return or claim
for refund in connection with any item of income, gain, loss, deduction or
credit reflected on any tax return of the Partnership, or any administrative or
judicial proceedings arising out of or in connection with any such audit,
amended return, claim for refund or denial of such claim, (A) the Tax Matters
Partner (as defined below) shall be authorized to act for, and his or her
decision shall be final and binding upon, the Partnership and all Partners
except to the extent a Partner shall properly elect to be excluded from such
proceeding pursuant to the Code, (B) all expenses incurred by the Tax Matters
Partner in connection therewith (including, without limitation, attorneys’,
accountants’ and other experts’ fees and disbursements) shall be expenses of the
Partnership and (C) no Partner shall have the right to (1) participate in the
audit of any Partnership tax return, (2) file any amended return or claim for
refund in connection with any item of income, gain, loss, deduction or credit
reflected on any tax return of the Partnership (unless he or she provides prior
notice of such action to the Partnership as provided above), (3) participate in
any administrative or judicial proceedings conducted by the Partnership or the
Tax Matters Partner arising out of or in connection with any such audit, amended
return, claim for refund or denial of such claim or (4) appeal, challenge or
otherwise protest any adverse findings in any such audit conducted by the
Partnership or the Tax Matters Partner or with respect to any such amended
return or claim for refund filed by the Partnership or the Tax Matters Partner
or in any such administrative or judicial proceedings conducted by the
Partnership or the Tax Matters Partner. The General Partner on behalf of the
Partnership and each Partner hereby designate any Partner selected by the
General Partner as the “tax matters partner” or “partnership representative”
(each as defined under the Code), as applicable (the “Tax Matters Partner”). To
the fullest extent permitted by applicable law, each Partner agrees to indemnify
and hold harmless the Partnership and all other Partners from and against any
and all liabilities, obligations, damages, deficiencies and expenses resulting
from any breach or violation by such Partner of the provisions of this
Section 6.7 and from all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses, including reasonable attorneys’ fees and
disbursements, incident to any such breach or violation.

 

63



--------------------------------------------------------------------------------

(c) Each individual Partner shall provide to the Partnership copies of each U.S.
federal, state and local income tax return of such Partner (including any
amendment thereof) within 30 days after filing such return.

Section 6.8. Special Basis Adjustments. In connection with any assignment or
transfer of a Partnership interest permitted by the terms of this Agreement, the
General Partner may cause the Partnership, on behalf of the Partners and at the
time and in the manner provided in Treasury Regulations Section 1.754-1(b), to
make an election to adjust the basis of the Partnership’s property in the manner
provided in Sections 734(b) and 743(b) of the Code.

ARTICLE VII

CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS;

ALLOCATIONS; DISTRIBUTIONS

Section 7.1. Capital Commitment Interests, etc.

(a) (i) This Article VII and Article VIII hereof set forth certain terms and
conditions with respect to the Capital Commitment Partner Interests and the
Capital Commitment BPPG/BPPI Interest and matters related to the Capital
Commitment Partner Interests and the Capital Commitment BPPG/BPPI Interest.
Except as otherwise expressly provided in this Article VII or in Article VIII,
the terms and provisions of this Article VII and Article VIII shall not apply to
the GP-Related Partner Interests or the GP-Related BPPG/BPPI Interest.

(ii) Each Partner (other than the Cayman GP) severally, agrees to make
contributions of capital to the Partnership (“Capital Commitment-Related Capital
Contributions”) as required to fund the Partnership’s direct or indirect capital
contributions to BPPG or BPPI, as applicable, in respect of the Capital
Commitment BPPG/BPPI Interest, if any, and the related Capital Commitment
BPPG/BPPI Commitment, if any. No Partner shall be obligated to make Capital
Commitment-Related Capital Contributions to the Partnership in an amount in
excess of such Partner’s Capital Commitment-Related Commitment. The Commitment
Agreements and SMD Agreements, if any, of the Partners may include provisions
with respect to the foregoing matters. It is understood that a Partner will not
necessarily participate in each Capital Commitment Investment (which may include
additional amounts invested in an existing Capital Commitment Investment) nor
will a Partner necessarily have the same Capital Commitment Profit Sharing
Percentage with respect to (i) the Partnership’s portion of the Capital
Commitment BPPG/BPPI Commitment, if any or (ii) the making of each Capital
Commitment Investment in which such Partner participates; provided, that this in
no way limits the terms of any Commitment Agreement or SMD Agreement. In
addition, nothing contained herein shall be construed to give any Partner the
right to obtain financing with respect to the purchase of any Capital Commitment
Interest, and nothing contained herein shall limit or dictate the terms upon
which the General Partner and its Affiliates may provide such financing. The
acquisition of a Capital Commitment Interest by a Partner shall be evidenced by
receipt by the Partnership of funds equal to such Partner’s Capital
Commitment-Related Commitment then due with respect to such Capital Commitment
Interest and such appropriate documentation as the General Partner may submit to
the Partners from time to time.

 

64



--------------------------------------------------------------------------------

(b) The General Partner or one of its Affiliates (in such capacity, the
“Advancing Party”) may in its sole discretion advance to any Limited Partner
(including any additional Partner admitted to the Partnership pursuant to
Section 6.1 but excluding any Partners that are also executive officers of
Blackstone) all or any portion of the Capital Commitment-Related Capital
Contributions due to the Partnership from such Limited Partner with respect to
any Capital Commitment Investment (“Firm Advances”). Each such Limited Partner
shall pay to the Advancing Party interest on each Firm Advance from the date of
such Firm Advance until the repayment thereof by such Limited Partner. Each Firm
Advance shall be repayable in full, including accrued interest to the date of
such repayment, upon prior written notice by the Advancing Party. The making and
repayment of each Firm Advance shall be recorded in the books and records of the
Partnership, and such recording shall be conclusive evidence of each such Firm
Advance, binding on the Limited Partner and the Advancing Party absent manifest
error. Except as provided below, the interest rate applicable to a Firm Advance
shall equal the cost of funds of the Advancing Party at the time of the making
of such Firm Advance. The Advancing Party shall inform any Limited Partner of
such rate upon such Limited Partner’s request; provided, that such interest rate
shall not exceed the maximum interest rate allowable by applicable law; provided
further, that amounts that are otherwise payable to such Limited Partner
pursuant to Section 7.4(a) shall be used to repay such Firm Advance (including
interest thereon). The Advancing Party may, in its sole discretion, change the
terms of Firm Advances (including the terms contained herein) and/or discontinue
the making of Firm Advances; provided, that (i) the Advancing Party shall notify
the relevant Limited Partners of any material changes to such terms and (ii) the
interest rate applicable to such Firm Advances and overdue amounts thereon shall
not exceed the maximum interest rate allowable by applicable law.

(c) The Cayman GP shall have no Capital Commitment-Related Commitment and no
Capital Commitment Profit Sharing Percentage. The Capital Commitment Profit
Sharing Percentage of the Delaware GP with respect to any Capital Commitment
Investment will rank pari passu with those of the Limited Partners participating
in the same Capital Commitment Investment.

Section 7.2. Capital Commitment Capital Accounts.

(a) There shall be established for each Partner (other than the Cayman GP) on
the books of the Partnership as of the date of formation of the Partnership, or
such later date on which such Partner is admitted to the Partnership, and on
each such other date as such Partner first acquires a Capital Commitment
Interest in a particular Capital Commitment Investment, a Capital Commitment
Capital Account for each Capital Commitment Investment in which such Partner
acquires a Capital Commitment Interest on such date. Each Capital
Commitment-Related Capital Contribution of a Partner shall be credited to the
appropriate Capital Commitment Capital Account of such Partner on the date such
Capital Commitment-Related Capital Contribution is paid to the Partnership.
Capital Commitment Capital Accounts shall be adjusted to reflect any transfer of
a Partner’s interest in the Partnership related to his or her Capital Commitment
Partner Interest, as provided in this Agreement.

 

65



--------------------------------------------------------------------------------

(b) A Partner shall not have any obligation to the Partnership or to any other
Partner to restore any negative balance in the Capital Commitment Capital
Account of such Partner. Until distribution of any such Partner’s interest in
the Partnership with respect to a Capital Commitment Interest as a result of the
disposition by the Partnership of the related Capital Commitment Investment and
in whole upon the winding up and dissolution of the Partnership, neither such
Partner’s Capital Commitment Capital Accounts nor any part thereof shall be
subject to withdrawal or redemption except with the consent of the General
Partner.

Section 7.3. Allocations.

(a) Capital Commitment Net Income (Loss) of the Partnership for each Capital
Commitment Investment shall be allocated to the related Capital Commitment
Capital Accounts of all the Partners (including the Delaware GP, but excluding
the Cayman GP) participating in such Capital Commitment Investment in proportion
to their respective Capital Commitment Profit Sharing Percentages for such
Capital Commitment Investment. Capital Commitment Net Income (Loss) on any
Unallocated Capital Commitment Interest shall be allocated to each Partner in
the proportion which such Partner’s aggregate Capital Commitment Capital
Accounts bear to the aggregate Capital Commitment Capital Accounts of all
Partners; provided, that if any Partner makes the election provided for in
Section 7.6, Capital Commitment Net Income (Loss) of the Partnership for each
Capital Commitment Investment shall be allocated to the related Capital
Commitment Capital Accounts of all the Partners participating in such Capital
Commitment Investment who do not make such election in proportion to their
respective Capital Commitment Profit Sharing Percentages for such Capital
Commitment Investment.

(b) Any special costs relating to distributions pursuant to Section 7.6 or
Section 7.7 shall be specially allocated to the electing Limited Partner.

(c) Notwithstanding the foregoing, the General Partner may make such allocations
as it deems reasonably necessary to give economic effect to the provisions of
this Agreement, taking into account facts and circumstances as the General
Partner deems reasonably necessary for this purpose.

Section 7.4. Distributions.

(a) Each Limited Partner’s allocable portion of Capital Commitment Net Income
received from his or her Capital Commitment Investments, distributions to such
Limited Partner that constitute returns of capital, and other Capital Commitment
Net Income of the Partnership (including without limitation Capital Commitment
Net Income attributable to Unallocated Capital Commitment Interests) during a
Fiscal Year of the Partnership will be credited to payment of the Investor Notes
to the extent required below as of the last day of such Fiscal Year (or on such
earlier date as related distributions are made in the sole discretion of the
General Partner) with any cash amount distributable to such Limited Partner
pursuant to clauses (ii) and (vii) below to be distributed within 45 days after
the end of each Fiscal Year of the Partnership (or in each case on such earlier
date as selected by the General Partner in its sole discretion) as follows
(subject to Section 7.4(c) below):

 

66



--------------------------------------------------------------------------------

(i) First, to the payment of interest then due on all Investor Notes (relating
to Capital Commitment Investments or otherwise) of such Limited Partner (to the
extent Capital Commitment Net Income and distributions or payments from Other
Sources do not equal or exceed all interest payments due, the selection of those
of such Limited Partner’s Investor Notes upon which interest is to be paid and
the division of payments among such Investor Notes to be determined by the
Lender or Guarantor);

(ii) Second, to distribution to the Limited Partner of an amount equal to the
U.S. federal, state and local income taxes on income of the Partnership
allocated to such Limited Partner for such year in respect of such Limited
Partner’s Capital Commitment Partner Interest (the aggregate amount of any such
distribution shall be determined by the General Partner, subject to the
limitation that the minimum aggregate amount of such distribution be the tax
that would be payable if the taxable income of the Partnership related to all
Partners’ Capital Commitment Partner Interests were all allocated to an
individual subject to the then-prevailing maximum U.S. federal, New York State
and New York City tax rates (including, without limitation, the “medicare” tax
imposed under Section 1411 of the Code and taking into account the extent to
which such taxable income allocated by the Partnership was composed of long-term
capital gains and the deductibility of state and local income taxes for U.S.
federal income tax purposes)); provided, that additional amounts shall be paid
to the Limited Partner pursuant to this clause (ii) to the extent that such
amount reduces the amount otherwise distributable to the Limited Partner
pursuant to a comparable provision in any other BCE Agreement and there are not
sufficient amounts to fully satisfy such provision from the relevant partnership
or other entity; provided further, that amounts paid pursuant to the provisions
in such other BCE Agreements comparable to the immediately preceding proviso
shall reduce those amounts otherwise distributable to the Limited Partner
pursuant to provisions in such other BCE Agreements that are comparable to this
clause (ii);

(iii) Third, to the payment in full of the principal amount of the Investor Note
financing (A) any Capital Commitment Investment disposed of during or prior to
such Fiscal Year or (B) any BCE Investments (other than Capital Commitment
Investments) disposed of during or prior to such Fiscal Year, to the extent not
repaid from Other Sources;

(iv) Fourth, to the return to such Limited Partner of (A) all Capital
Commitment-Related Capital Contributions made in respect of the Capital
Commitment Interest to which any Capital Commitment Investment disposed of
during or prior to such Fiscal Year relates or (B) all capital contributions
made to any Blackstone Collateral Entity (other than the Partnership) in respect
of interests therein relating to BCE Investments (other than Capital Commitment
Investments) disposed of during or prior to such Fiscal Year (including all
principal paid on the related Investor Notes), to the extent not repaid from
amounts of Other Sources (other than amounts of CC Carried Interest);

(v) Fifth, to the payment of principal (including any previously deferred
amounts) then owing under all other Investor Notes of such Limited Partner
(including those unrelated to the Partnership), the selection of those of such
Limited Partner’s Investor Notes to be repaid and the division of payments among
such Investor Notes to be determined by the Lender or Guarantor;

 

67



--------------------------------------------------------------------------------

(vi) Sixth, up to 50% of any Capital Commitment Net Income remaining after
application pursuant to clauses (i) through (v) above shall be applied pro rata
to prepayment of principal of all remaining Investor Notes of such Limited
Partner (including those unrelated to the Partnership), the selection of those
of such Limited Partner’s Investor Notes to be repaid, the division of payments
among such Investor Notes and the percentage of remaining Capital Commitment Net
Income to be applied thereto to be determined by the Lender or Guarantor; and

(vii) Seventh, to such Limited Partner to the extent of any amount of Capital
Commitment Net Income remaining after making the distributions in clauses
(i) through (vi) above, and such amount is not otherwise required to be applied
to Investor Notes pursuant to the terms thereof.

To the extent there is a partial disposition of a Capital Commitment Investment
or any other BCE Investment, as applicable, the payments in clauses (iii) and
(iv) above shall be based on that portion of the Capital Commitment Investment
or other BCE Investment, as applicable, disposed of, and the principal amount
and related interest payments of such Investor Note shall be adjusted to reflect
such partial payment so that there are equal payments over the remaining term of
the related Investor Note. For a Limited Partner who is no longer an employee or
officer of Blackstone, distributions shall be made pursuant to clauses
(i) through (iii) above, and then, unless the General Partner or its Affiliate
has exercised its rights pursuant to Section 8.1 hereof, any remaining income or
other distribution in respect of such Limited Partner’s Capital Commitment
Partner Interest shall be applied to the prepayment of the outstanding Investor
Notes of such Limited Partner, until all such Limited Partner’s Investor Notes
have been repaid in full, with any such income or other distribution remaining
thereafter distributed to such Limited Partner.

Distributions of Capital Commitment Net Income may be made at any other time at
the discretion of the General Partner. At the General Partner’s discretion, any
amounts distributed to a Limited Partner in respect of such Limited Partner’s
Capital Commitment Partner Interest will be net of any interest and principal
payable on his or her Investor Notes for the full period in respect of which the
distribution is made. A distribution of Capital Commitment Net Income to the
Delaware GP shall be made contemporaneously with each distribution of Capital
Commitment Net Income to or for the accounts of the Limited Partners.

(b) [Intentionally omitted.]

(c) To the extent that the foregoing Partnership distributions and distributions
and payments from Other Sources are insufficient to satisfy any principal and/or
interest due on Investor Notes, and to the extent that the General Partner in
its sole discretion elects to apply this paragraph (c) to any individual
payments due, such unpaid interest will be added to the remaining principal
amount of such Investor Notes and shall be payable on the next scheduled
principal payment date (along with any deferred principal and any principal and
interest due on such date); provided, that such deferral shall not apply to a
Limited Partner that is no longer an employee or officer of Blackstone. All
unpaid interest on such Investor Notes shall accrue interest at the interest
rate then in effect for such Investor Notes.

 

68



--------------------------------------------------------------------------------

(d) [Intentionally omitted.]

(e) The Capital Commitment Capital Account of each Partner shall be reduced by
the amount of any distribution to such Partner pursuant to Section 7.4(a).

(f) At any time that a sale, exchange, transfer or other disposition of a
portion of a Capital Commitment Investment is being considered by the
Partnership, BPPG or BPPI (a “Capital Commitment Disposable Investment”), at the
election of the General Partner each Partner’s Capital Commitment Interest with
respect to such Capital Commitment Investment shall be vertically divided into
two separate Capital Commitment Interests, a Capital Commitment Interest
attributable to the Capital Commitment Disposable Investment (a Partner’s
“Capital Commitment Class B Interest”), and a Capital Commitment Interest
attributable to such Capital Commitment Investment excluding the Capital
Commitment Disposable Investment (a Partner’s “Capital Commitment Class A
Interest”). Distributions (including those resulting from a direct or indirect
sale, transfer, exchange or other disposition by the Partnership) relating to a
Capital Commitment Disposable Investment shall be made only to holders of
Capital Commitment Class B Interests with respect to such Capital Commitment
Investment in accordance with their respective Capital Commitment Profit Sharing
Percentages relating to such Capital Commitment Class B Interests, and
distributions (including those resulting from the direct or indirect sale,
transfer, exchange or other disposition by the Partnership) relating to a
Capital Commitment Investment excluding such Capital Commitment Disposable
Investment shall be made only to holders of Capital Commitment Class A Interests
with respect to such Capital Commitment Investment in accordance with their
respective Capital Commitment Profit Sharing Percentages relating to such
Capital Commitment Class A Interests.

(g) (i) If the Partnership is obligated under the Giveback Provisions to
contribute to BPPG or BPPI, as applicable, all or a portion of a Giveback Amount
with respect to the Capital Commitment BPPG/BPPI Interest (the amount of any
such obligation of the Partnership being herein called a “Capital Commitment
Giveback Amount”), the General Partner shall call for such amounts as are
necessary to satisfy such obligation of the Partnership, as determined by the
General Partner, in which case each Partner and Withdrawn Partner shall
contribute to the Partnership, in cash, when and as called by the General
Partner, such an amount of prior distributions by the Partnership with respect
to the Capital Commitment BPPG/BPPI Interest (the “Capital Commitment
Recontribution Amount”) which equals such Partner’s pro rata share of prior
distributions in connection with (a) the Capital Commitment BPPG/BPPI Investment
giving rise to the Capital Commitment Giveback Amount or (b) if the amounts
contributed pursuant to clause (a) above are insufficient to satisfy such
Capital Commitment Giveback Amount, Capital Commitment BPPI/BPPG Investments
other than the one giving rise to such obligation. Each Partner shall promptly
contribute to the Partnership upon notice thereof such Partner’s Capital
Commitment Recontribution Amount. Prior to such time, the General Partner may,
in the General Partner’s discretion (but shall be under no obligation to),
provide notice that in the General Partner’s judgment, the potential obligations
in respect of the Capital Commitment Giveback Amount will probably materialize
(and an estimate of the aggregate amount of such obligations).

 

69



--------------------------------------------------------------------------------

(ii) (A) In the event any Partner (a “Capital Commitment Defaulting Party”)
fails to recontribute all or any portion of such Capital Commitment Defaulting
Party’s Capital Commitment Recontribution Amount for any reason, the General
Partner shall require all other Partners and Withdrawn Partners to contribute,
on a pro rata basis (based on each of their respective Capital Commitment Profit
Sharing Percentages), such amounts as are necessary to fulfill the Capital
Commitment Defaulting Party’s obligation to pay such Capital Commitment
Defaulting Party’s Capital Commitment Recontribution Amount (a “Capital
Commitment Deficiency Contribution”) if the General Partner determines in its
good faith judgment that the Partnership will be unable to collect such amount
in cash from such Capital Commitment Defaulting Party for payment of the Capital
Commitment Giveback Amount at least 20 Business Days prior to the latest date
that the Partnership is permitted to pay the Capital Commitment Giveback Amount;
provided, that no Partner shall as a result of such Capital Commitment
Deficiency Contribution be required to contribute an amount in excess of 150% of
the amount of the Capital Commitment Recontribution Amount initially requested
from such Partner in respect of such default. Thereafter, the General Partner
shall determine in its good faith judgment that the Partnership should either
(1) not attempt to collect such amount in light of the costs associated
therewith, the likelihood of recovery and any other factors considered relevant
in the good faith judgment of the General Partner or (2) pursue any and all
remedies (at law or equity) available to the Partnership against the Capital
Commitment Defaulting Party, the cost of which shall be a Partnership expense to
the extent not ultimately reimbursed by the Capital Commitment Defaulting Party.
It is agreed that the Partnership shall have the right (effective upon such
Capital Commitment Defaulting Party becoming a Capital Commitment Defaulting
Party) to set-off as appropriate and apply against such Capital Commitment
Defaulting Party’s Capital Commitment Recontribution Amount any amounts
otherwise payable to the Capital Commitment Defaulting Party by the Partnership
or any Affiliate thereof. Each Partner hereby grants to the General Partner a
security interest, effective upon such Partner becoming a Capital Commitment
Defaulting Party, in all accounts receivable and other rights to receive payment
from the Partnership or any Affiliate of the Partnership and agrees that, upon
the effectiveness of such security interest, the General Partner may sell,
collect or otherwise realize upon such collateral. In furtherance of the
foregoing, each Partner hereby appoints the Delaware GP as its true and lawful
attorney-in-fact with full irrevocable power and authority, in the name of such
Partner or in the name of the Partnership, to take any actions which may be
necessary to accomplish the intent of the immediately preceding sentence. The
General Partner shall be entitled to collect interest on the Capital Commitment
Recontribution Amount of a Capital Commitment Defaulting Party from the date
such Capital Commitment Recontribution Amount was required to be contributed to
the Partnership at a rate equal to the Default Interest Rate.

(B) Any Partner’s failure to make a Capital Commitment Deficiency Contribution
shall cause such Partner to be a Capital Commitment Defaulting Party with
respect to such amount.

(iii) A Partner’s obligation to make contributions to the Partnership under this
Section 7.4(g) shall survive the termination of the Partnership.

 

70



--------------------------------------------------------------------------------

Section 7.5. Valuations. Capital Commitment Investments shall be valued annually
as of the end of each year (and at such other times as deemed appropriate by the
General Partner) in accordance with the principles utilized by the Partnership
(or any Affiliate of the Partnership that is a general partner of BPPG or BPPI,
as applicable) in valuing investments of BPPG and BPPI, as applicable, or, in
the case of investments not held by BPPG and BPPI, as applicable, in the good
faith judgment of the General Partner, subject in each case to the second
proviso of the immediately succeeding sentence. The value of any Capital
Commitment Interest as of any date (the “Capital Commitment Value”) shall be
based on the value of the underlying Capital Commitment Investment as set forth
above; provided, that the Capital Commitment Value may be determined as of an
earlier date if determined appropriate by the General Partner in good faith;
provided further, that such value may be adjusted by the General Partner to take
into account factors relating solely to the value of a Capital Commitment
Interest (as compared to the value of the underlying Capital Commitment
Investment), such as restrictions on transferability, the lack of a market for
such Capital Commitment Interest and lack of control of the underlying Capital
Commitment Investment. To the full extent permitted by applicable law such
valuations shall be final and binding on all Partners; provided further, that
the immediately preceding proviso shall not apply to any Capital Commitment
Interests held by a person who is or was at any time a direct member of a
General Partner.

Section 7.6. Disposition Election.

(a) At any time prior to the date of the Partnership’s execution of a definitive
agreement to dispose of a Capital Commitment Investment, the General Partner may
in its sole discretion permit a Partner to retain all or any portion of its pro
rata share of such Capital Commitment Investment (as measured by such Partner’s
Capital Commitment Profit Sharing Percentage in such Capital Commitment
Investment). If the General Partner so permits, such Partner shall instruct the
General Partner in writing prior to such date (i) not to dispose of all or any
portion of such Partner’s pro rata share of such Capital Commitment Investment
(the “Retained Portion”) and (ii) either to (A) distribute such Retained Portion
to such Partner on the closing date of such disposition or (B) retain such
Retained Portion in the Partnership on behalf of such Partner until such time as
such Partner shall instruct the General Partner upon 5 days’ notice to
distribute such Retained Portion to such Partner. Such Partner’s Capital
Commitment Capital Account shall not be adjusted in any way to reflect the
retention in the Partnership of such Retained Portion or the Partnership’s
disposition of other Partners’ pro rata shares of such Capital Commitment
Investment; provided, that such Partner’s Capital Commitment Capital Account
shall be adjusted upon distribution of such Retained Portion to such Partner or
upon distribution of proceeds with respect to a subsequent disposition thereof
by the Partnership.

(b) No distribution of such Retained Portion shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such distribution.

Section 7.7. Capital Commitment Special Distribution Election.

(a) From time to time during the term of this Agreement, the General Partner may
in its sole discretion, upon receipt of a written request from a Partner,
distribute to such Partner any portion of its pro rata share of a Capital
Commitment Investment (as measured by

 

71



--------------------------------------------------------------------------------

such Partner’s Capital Commitment Profit Sharing Percentage in such Capital
Commitment Investment) (a “Capital Commitment Special Distribution”). Such
Partner’s Capital Commitment Capital Account shall be adjusted upon distribution
of such Capital Commitment Special Distribution.

(b) No Capital Commitment Special Distributions shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such Capital Commitment Special Distribution.

ARTICLE VIII

WITHDRAWAL; ADMISSION OF NEW PARTNERS

Section 8.1. Limited Partner Withdrawal; Repurchase of Capital Commitment
Interests.

(a) Capital Commitment Interests (or a portion thereof) that were financed by
Investor Notes will be treated as Non-Contingent for purposes hereof based upon
the proportion of (a) the sum of Capital Commitment-Related Capital
Contributions not financed by an Investor Note with respect to each Capital
Commitment Interest and principal payments on the related Investor Note to
(b) the sum of the Capital Commitment-Related Capital Contributions not financed
by an Investor Note with respect to such Capital Commitment Interest, the
original principal amount of such Investor Note and all deferred amounts of
interest which from time to time comprise part of the principal amount of the
Investor Note. A Limited Partner may prepay a portion of any outstanding
principal on the Investor Notes; provided, that in the event that a Limited
Partner prepays all or any portion of the principal amount of the Investor Notes
within nine months prior to the date on which such Limited Partner is no longer
an employee or officer of Blackstone, the Partnership (or its designee) shall
have the right, in its sole discretion, to purchase the Capital Commitment
Interest that became Non-Contingent as a result of such prepayment; provided
further, that the purchase price for such Capital Commitment Interest shall be
determined in accordance with the determination of the purchase price of a
Limited Partner’s Contingent Capital Commitment Interests as set forth in
paragraph (b) below. Prepayments made by a Limited Partner shall apply pro rata
against all of such Limited Partner’s Investor Notes; provided, that such
Limited Partner may request that such prepayments be applied only to Investor
Notes related to BCE Investments that are related to one or more Blackstone
Collateral Entities specified by such Limited Partner. Except as expressly
provided herein, Capital Commitment Interests that were not financed in any
respect with Investor Notes shall be treated as Non-Contingent Capital
Commitment Interests.

(b) Upon a Limited Partner ceasing to be an officer or employee of the General
Partner or any of its Affiliates, other than as a result of such Limited Partner
dying or suffering a Total Disability, such Limited Partner (the “Withdrawn
Partner”) and the General Partner on behalf of the Partnership or any other
person designated by the General Partner shall each have the right (exercisable
by the Withdrawn Partner within 30 days and by the Partnership or its
designee(s) within 45 days of such Limited Partner’s ceasing to be such an
officer or employee) or any time thereafter, upon 30 days’ notice, but not the
obligation, to require the General Partner on behalf of the Partnership, subject
to the Partnership Act, to buy (in the case of

 

72



--------------------------------------------------------------------------------

exercise of such right by such Withdrawn Partner) or the Withdrawn Partner to
sell (in the case of exercise of such right by the Partnership or its
designee(s)) all (but not less than all) such Withdrawn Partner’s Contingent
Capital Commitment Interests. The purchase price for each such Contingent
Capital Commitment Interest shall be an amount equal to (i) the outstanding
principal amount of the related Investor Note plus accrued interest thereon to
the date of purchase (such portion of the purchase price to be paid in cash) and
(ii) an additional amount (the “Adjustment Amount”) equal to (x) all interest
paid by the Limited Partner on the portion of the principal amount of the
Investor Note relating to the portion of the related Capital Commitment Interest
remaining Contingent plus (y) all Capital Commitment Net Losses allocated to the
Withdrawn Partner on the Contingent portion of such Capital Commitment Interest,
minus (z) all Capital Commitment Net Income allocated to the Withdrawn Partner
on the Contingent portion of such Capital Commitment Interest; provided, that,
if the Withdrawn Partner was terminated from employment or his or her position
as an officer for Cause, the amounts referred to in clause (x) or (y) of the
Adjustment Amount, in the General Partner’s sole discretion, may be deemed to
equal zero. The Adjustment Amount shall, if positive, be payable by the holders
of the purchased Capital Commitment Interests to the Withdrawn Partner from the
next Capital Commitment Net Income received by such holders on the Contingent
portion of such Withdrawn Partner’s Capital Commitment Interests at the time
such Capital Commitment Net Income is received. If the Adjustment Amount
resulting from an exchange is negative, it shall be payable to the holders of
the purchased Capital Commitment Interest by the Withdrawn Partner at the time
such Capital Commitment Net Income is received by the Withdrawn Partner from the
next Capital Commitment Net Income on the Non-Contingent portion of the
Withdrawn Partner’s Capital Commitment Interests or, if the Partnership or its
designee(s) elect to purchase such Withdrawn Partner’s Non-Contingent Capital
Commitment Interests, in cash by the Withdrawn Partner at the time of such
purchase; provided, that the General Partner and its Affiliates may offset any
amounts otherwise owing to a Withdrawn Partner against any Adjustment Amount
owed by such Withdrawn Partner. Until so paid, such remaining Adjustment Amount
will not itself bear interest. At the time of such purchase of the Withdrawn
Partner’s Contingent Capital Commitment Interests, his or her related Investor
Note shall be payable in full. If neither the Withdrawn Partner nor the
Partnership nor its designee(s) exercises the right to require repurchase of
such Contingent Capital Commitment Interests, then the Withdrawn Partner shall
retain the Contingent portion of his or her Capital Commitment Interests and the
Investor Notes shall remain outstanding, shall become fully recourse to the
Withdrawn Partner in his or her individual capacity, shall be payable in
accordance with their remaining original maturity schedules and shall be
prepayable at any time by the Withdrawn Partner at his or her option, and the
General Partner shall apply such prepayments against outstanding Investor Notes
on a pro rata basis. To the extent that another Partner purchases a portion of a
Capital Commitment Interest of a Withdrawn Partner, the purchasing Partner’s
Capital Commitment Capital Account and Capital Commitment Profit Sharing
Percentage for such Capital Commitment Investment shall be correspondingly
increased.

(c) Upon the occurrence of a Final Event with respect to any Limited Partner,
such Limited Partner shall thereupon cease to be a Partner with respect to such
Limited Partner’s Capital Commitment Partner Interest. If such a Final Event
shall occur, no Successor in Interest to any such Limited Partner shall for any
purpose hereof become or be deemed to become a Partner. The sole right, as
against the Partnership and the remaining Partners, acquired hereunder by, or
resulting hereunder to, a Successor in Interest to any Partner shall be to
receive

 

73



--------------------------------------------------------------------------------

any distributions and allocations with respect to such Limited Partner’s Capital
Commitment Partner Interest pursuant to Article VII and this Article VIII
(subject to the right of the Partnership to purchase the Capital Commitment
Interests of such former Partner pursuant to Section 8.1(b) or Section 8.1(d)),
to the extent, at the time, in the manner and in the amount otherwise payable to
such Limited Partner had such a Final Event not occurred, and no other right
shall be acquired hereunder by, or shall result hereunder to, a Successor in
Interest to such Partner, whether by operation of law or otherwise. Until
distribution of any such Partner’s interest in the Partnership upon the winding
up of the Partnership as provided in Section 9.2, neither his or her Capital
Commitment Capital Accounts nor any part thereof shall be subject to withdrawal
or redemption without the consent of the General Partner. The General Partner
shall be entitled to treat any Successor in Interest to such Partner as the only
person entitled to receive distributions and allocations hereunder with respect
to such Partner’s Capital Commitment Partner Interest.

(d) If a Limited Partner dies or suffers a Total Disability, all Contingent
Capital Commitment Interests of such Partner shall be purchased by the General
Partner on behalf of the Partnership or its designee (within 30 days of the
first date on which the Partnership knows or has reason to know of such Limited
Partner’s death or Total Disability) as provided in Section 8.1(b) (except that
any Adjustment Amount shall be payable by or to the estate, personal
representative or other Successor in Interest, in cash), and any Investor Notes
financing such Contingent Capital Commitment Interests shall thereupon be
prepaid as provided in Section 8.1(b). In addition, in the case of the death or
Total Disability of a Limited Partner, if the estate, personal representative or
other Successor in Interest of such Limited Partner so requests in writing
within 180 days of the Limited Partner’s death or ceasing to be an employee or
member (directly or indirectly) of the General Partner or any of its Affiliates
by reason of Total Disability (such requests shall not exceed one per calendar
year), the Partnership or its designee may but is not obligated to purchase for
cash all (but not less than all) Non-Contingent Capital Commitment Interests of
such Limited Partner as of the last day of the Partnership’s then current Fiscal
Year at a price equal to the Capital Commitment Value thereof. Each Limited
Partner shall be required to include appropriate provisions in his or her will
to reflect such provisions of this Agreement. In addition, the General Partner
on behalf of the Partnership may, in the sole discretion of the General Partner,
upon notice to the estate, personal representative or other Successor in
Interest of such Limited Partner, within 30 days of the first date on which the
General Partner knows or has reason to know of such Limited Partner’s death or
Total Disability, determine either (i) to distribute Securities or other
property to the estate, personal representative or other Successor in Interest,
in exchange for such Non-Contingent Capital Commitment Interests as provided in
Section 8.1(e) or (ii) to require sale of such Non-Contingent Capital Commitment
Interests to the Partnership or its designee as of the last day of any Fiscal
Year of the Partnership (or earlier period, as determined by the General Partner
in its sole discretion) for an amount in cash equal to the Capital Commitment
Value thereof.

(e) In lieu of retaining a Withdrawn Partner as a Limited Partner with respect
to any Non-Contingent Capital Commitment Interests, the General Partner may, in
its sole discretion, by notice to such Withdrawn Partner within 45 days of his
or her ceasing to be an employee or officer of the General Partner or any of its
Affiliates, or at any time thereafter, upon 30 days written notice, determine
(1) to distribute to such Withdrawn Partner the pro rata portion of the
Securities or other property underlying such Withdrawn Partner’s Non-Contingent
Capital

 

74



--------------------------------------------------------------------------------

Commitment Interests, subject to any restrictions on distributions associated
with the Securities or other property, in satisfaction of his or her
Non-Contingent Capital Commitment Interests in the Partnership or (2) to cause,
as of the last day of any Fiscal Year of the Partnership (or earlier period, as
determined by the General Partner in its sole discretion), the Partnership or
another person designated by the General Partner (who may be itself another
Limited Partner or another Affiliate of the General Partner) to purchase all
(but not less than all) of such Withdrawn Partner’s Non-Contingent Capital
Commitment Interests for a price equal to the Capital Commitment Value thereof.
The General Partner shall condition any distribution or purchase of voting
Securities pursuant to paragraph (d) above or this paragraph (e) upon the
Withdrawn Partner’s execution and delivery to the Partnership of an appropriate
irrevocable proxy, in favor of the General Partner or its nominee, relating to
such Securities.

(f) The General Partner on behalf of the Partnership may subsequently transfer
any Unallocated Capital Commitment Interest or portion thereof which is
purchased by it as described above to any other person approved by the General
Partner. In connection with such purchase or transfer or the purchase of a
Capital Commitment Interest or portion thereof by the General Partner’s
designee(s), Blackstone may loan all or a portion of the purchase price of the
transferred or purchased Capital Commitment Interest to the Partnership, the
transferee or the designee-purchaser(s), as applicable (excluding any of the
foregoing who is an executive officer of Blackstone). To the extent that a
Withdrawn Partner’s Capital Commitment Interests (or portions thereof) are
repurchased by the General Partner on behalf of the Partnership and not
transferred to or purchased by another person, all or any portion of such
repurchased Capital Commitment Interests may, in the sole discretion of the
General Partner, (i) be allocated to each Partner already participating in the
Capital Commitment Investment to which the repurchased Capital Commitment
Interest relates, (ii) be allocated to each Partner in the Partnership, whether
or not already participating in such Capital Commitment Investment and/or
(iii) continue to be held by the Partnership itself as an unallocated Capital
Commitment Investment (such Capital Commitment Interests being herein called
“Unallocated Capital Commitment Interests”). To the extent that a Capital
Commitment Interest is allocated to Partners as provided in clause (i) and/or
(ii) above, any indebtedness incurred by the Partnership to finance such
repurchase shall also be allocated to such Partners. All such Capital Commitment
Interests allocated to Limited Partners shall be deemed to be Contingent and
shall become Non-Contingent as and to the extent that the principal amount of
such related indebtedness is repaid. The Limited Partners receiving such
allocations shall be responsible for such related indebtedness only on a
nonrecourse basis to the extent appropriate as provided in this Agreement,
except as such Limited Partners and the General Partner shall otherwise agree.
If the indebtedness financing such repurchased interests is not so limited, the
General Partner on behalf of the Partnership may require an assumption by the
Limited Partners of such indebtedness on the terms thereof as a precondition to
allocation of the related Capital Commitment Interests to such Limited Partners;
provided, that a Limited Partner shall not, except as set forth in his or her
Investor Note, be obligated to accept any personally recourse obligation, unless
his or her prior consent is obtained. So long as the Partnership itself retains
the Unallocated Capital Commitment Interests pursuant to clause (iii) above,
such Unallocated Capital Commitment Interests shall belong to the Partnership
and any indebtedness financing the Unallocated Capital Commitment Interests
shall be an obligation of the Partnership to which all income of the Partnership
is subject except as otherwise agreed by the lender of such indebtedness. Any
Capital Commitment Net Income (Loss) on an Unallocated Capital Commitment
Interest shall be allocated to each Partner in the proportion his or her
aggregate

 

75



--------------------------------------------------------------------------------

Capital Commitment Capital Accounts bear to the aggregate Capital Commitment
Capital Accounts of all Partners; debt service on such related financing will be
an expense of the Partnership allocable to all Partners in such proportions.

(g) If a Partner is required to Withdraw from the Partnership with respect to
such Partner’s Capital Commitment Partner Interest for Cause, then his or her
Capital Commitment Interest shall be settled in accordance with paragraphs
(a)-(f) and (j) of this Section 8.1; provided, that if such Partner was not at
any time a direct member of a General Partner, the General Partner may elect
(but shall not be required) to apply any or all the following terms and
conditions to such settlement:

(i) purchase for cash all of such Withdrawn Partner’s Non-Contingent Capital
Commitment Interests. The purchase price for each such Non-Contingent Capital
Commitment Interest shall be the lower of (A) the original cost of such
Non-Contingent Capital Commitment Interest or (B) an amount equal to the Capital
Commitment Value thereof;

(ii) allow the Withdrawn Partner to retain such Non-Contingent Capital
Commitment Interests; provided, that the maximum amount of Capital Commitment
Net Income allocable to such Withdrawn Partner with respect to any Capital
Commitment Investment shall equal the amount of Capital Commitment Net Income
that would have been allocated to such Withdrawn Partner if such Capital
Commitment Investment had been sold as of the Settlement Date at the then
prevailing Capital Commitment Value thereof; or

(iii) in lieu of cash, purchase such Non-Contingent Capital Commitment Interests
by providing the Withdrawn Partner with a promissory note in the amount
determined in (i) above. Such promissory note shall have a maximum term of ten
(10) years with interest at the Federal Funds Rate.

(h) The General Partner on behalf of the Partnership will assist a Withdrawn
Partner or his or her estate or guardian, as the case may be, in the settlement
of the Withdrawn Partner’s Capital Commitment Partner Interest in the
Partnership. Third party costs incurred by the Partnership in providing this
assistance will be borne by the Withdrawn Partner or his or her estate.

(i) The General Partner may reasonably determine in good faith to retain outside
professionals to provide the assistance to Withdrawn Partners or their estates
or guardians, as referred to above. In such instances, the General Partner will
obtain the prior approval of a Withdrawn Partner or his or her estate or
guardian, as the case may be, prior to engaging such professionals. If the
Withdrawn Partner (or his or her estate or guardian) declines to incur such
costs, the General Partner will provide such reasonable assistance as and when
it can so as not to interfere with the Partnership’s day-to-day operating,
financial, tax and other related responsibilities to the Partnership and the
Partners.

(j) To the extent permitted by applicable law, each Limited Partner hereby
irrevocably appoints each General Partner as such Limited Partner’s true and
lawful agent,

 

76



--------------------------------------------------------------------------------

representative and attorney-in-fact, each acting alone, in such Limited
Partner’s name, place and stead, to make, execute, sign and file, on behalf of
such Limited Partner, any and all agreements, instruments, consents,
ratifications, documents and certificates which such General Partner deems
necessary or advisable in connection with any transaction or matter contemplated
by or provided for in this Section 8.1, including, without limitation, the
performance of any obligation of such Limited Partner or the Partnership or the
exercise of any right of such Limited Partner or the Partnership. Such power of
attorney is intended to secure an interest in property, and, in addition, the
obligations of each relevant Limited Partner under this Agreement and, to the
extent permitted by applicable law, shall survive and continue in full force and
effect notwithstanding the Withdrawal from the Partnership of any Limited
Partner for any reason and shall not be affected by the death, disability or
incapacity of such Limited Partner.

Section 8.2. Transfer of Limited Partner’s Capital Commitment Interest. Without
the prior written consent of the General Partner, no Limited Partner or former
Limited Partner shall have the right to sell, assign, mortgage, pledge, grant a
security interest over or otherwise dispose of or transfer (“Transfer”) all or
part of any such Partner’s Capital Commitment Partner Interest in the
Partnership; provided, that this Section 8.2 shall in no way impair
(i) Transfers as permitted in Section 8.1 above and subject to the Partnership
Act, in the case of the purchase of a Withdrawn Partner’s or deceased or Totally
Disabled Limited Partner’s Capital Commitment Interests, (ii) with the prior
written consent of the General Partner, which shall not be unreasonably
withheld, Transfers by a Limited Partner to another Limited Partner of
Non-Contingent Capital Commitment Interests, (iii) Transfers with the prior
written consent of the General Partner, which consent may be granted or withheld
in its sole discretion without giving any reason therefor and (iv) with the
prior written consent of the General Partner, which shall not be unreasonably
withheld, Transfers, for estate planning purposes, of up to 25% of a Limited
Partner’s Capital Commitment Partner Interest to an Estate Planning Vehicle (it
being understood that it shall not be unreasonable for the General Partner to
condition any Transfer of an Interest pursuant to this clause (iv) on the
satisfaction of certain conditions and/or requirements imposed by the General
Partner in connection with any such Transfer, including, for example, a
requirement that any transferee of an Interest hold such Interest as a passive,
non-voting interest in the Partnership). Each Estate Planning Vehicle will be a
Nonvoting Limited Partner. Such Limited Partner and the Nonvoting Limited
Partner shall be jointly and severally liable for all obligations of both such
Limited Partner and such Nonvoting Limited Partner with respect to the interest
transferred (including the obligation to make additional Capital
Commitment-Related Capital Contributions). The General Partner may at its sole
option exercisable at any time require such Estate Planning Vehicle to Withdraw
from the Partnership on the terms of Section 8.1 and Article VI. No person
acquiring an interest in the Partnership pursuant to this Section 8.2 shall
become a Limited Partner of the Partnership, or acquire such Partner’s right to
participate in the affairs of the Partnership, unless such person shall be
admitted as a Limited Partner pursuant to Section 6.1. A Limited Partner shall
not cease to be a limited partner of the Partnership upon the collateral
assignment of, or the pledging or granting of a security interest in, its entire
limited partner interest in the Partnership in accordance with the provisions of
this Agreement.

Section 8.3. Compliance with Law. Notwithstanding any provision hereof to the
contrary, no Transfer of a Capital Commitment Interest in the Partnership may be
made except in compliance with the Partnership Act, the laws of the Cayman
Islands and all U.S. federal, state and other applicable laws, including U.S.
federal and state securities laws.

 

77



--------------------------------------------------------------------------------

ARTICLE IX

DISSOLUTION

Section 9.1. Dissolution

(a) The Partnership shall be terminated, wound up and subsequently dissolved
pursuant to the Partnership Act:

(i) pursuant to Section 6.6;

(ii) upon the expiration of the term of the Partnership; or

(iii) upon the occurrence of a Disabling Event with respect to the last
remaining General Partner; provided, that the Partnership shall not be dissolved
if, within 90 days after the Disabling Event, the Limited Partners entitled to
vote thereon as provided herein who, as of the last day of the most recent
accounting period ending on or prior to the date of the Disabling Event, have
aggregate GP-Related Capital Account balances representing at least a majority
in amount of the total GP-Related Capital Account balances of all the persons
who are Limited Partners entitled to vote thereon as provided herein agree in
writing to continue the business of the Partnership and to the appointment,
effective as of the date of the Disabling Event, of another General Partner.

Each of the events causing a winding up of the Partnership set forth in clause
(i), (ii) or (iii) of this Section 9.1(a) is herein called a “Winding Up Event.”

Section 9.2. Final Distribution.

(a) Subject to the Partnership Act, within 120 calendar days of a Winding Up
Event, the assets of the Partnership shall be distributed in accordance with the
Partnership Act in the following manner and order and subsequently the General
Partner shall file a final notice of dissolution with the Registrar of Exempted
Limited Partnerships in the Cayman Islands pursuant to the Partnership Act:

(i) to the payment of the expenses of the winding-up, liquidation and
dissolution of the Partnership;

(ii) to pay all creditors of the Partnership, other than Partners, either by the
payment thereof or the making of reasonable provision therefor;

(iii) to establish reserves, in amounts established by the General Partner or
the Liquidator, to meet other liabilities of the Partnership; and

 

78



--------------------------------------------------------------------------------

(iv) to pay, in accordance with the terms agreed among them and otherwise on a
pro rata basis, all creditors of the Partnership that are Partners, either by
the payment thereof or the making of reasonable provision therefor.

(b) The remaining assets of the Partnership shall be applied and distributed
among the Partners as follows:

(i) With respect to each Partner’s GP-Related Partner Interest, the remaining
assets of the Partnership shall be applied and distributed to such Partner in
accordance with the procedures set forth in Section 6.5 which provide for
allocations to the capital accounts of the Partners and distributions in
accordance with the capital account balances of the Partners; and for purposes
of the application of this Section 9.2(b)(i), determining GP-Related Capital
Accounts on liquidation, all unrealized gains, losses and accrued income and
deductions of the Partnership shall be treated as realized and recognized
immediately before the date of distribution; and

(ii) With respect to each Partner’s Capital Commitment Partner Interest, an
amount shall be paid to such Partner in cash or Securities in an amount equal to
such Partner’s respective Capital Commitment Liquidating Share for each Capital
Commitment Investment; provided, that if the remaining assets relating to any
Capital Commitment Investment shall not be equal to or exceed the aggregate
Capital Commitment Liquidating Shares for such Capital Commitment Investment, to
each Partner in proportion to its Capital Commitment Liquidating Share for such
Capital Commitment Investment; and the remaining assets of the Partnership
related to the Partners’ Capital Commitment Partner Interests shall be paid to
the Partners in cash or Securities in proportion to their respective Capital
Commitment Profit Sharing Percentages for each Capital Commitment Investment
from which such cash or Securities are derived.

Section 9.3. Amounts Reserved Related to Capital Commitment Partner Interests.

(a) If there are any Securities or other property or other investments or
securities related to the Partners’ Capital Commitment Partner Interests which,
in the judgment of the Liquidator, cannot be sold, or properly distributed in
kind in the case of dissolution, without sacrificing a significant portion of
the value thereof, the value of a Partner’s interest in each such Security or
other investment or security may be excluded from the amount distributed to the
Partners participating in the related Capital Commitment Investment pursuant to
clause (ii) of Section 9.2(b). Any interest of a Partner, including his or her
pro rata interest in any gains, losses or distributions, in Securities or other
property or other investments or securities so excluded shall not be paid or
distributed until such time as the Liquidator shall determine.

(b) If there is any pending transaction, contingent liability or claim by or
against the Partnership related to the Partners’ Capital Commitment Partner
Interests as to which the interest or obligation of any Partner therein cannot,
in the judgment of the Liquidator, be then ascertained, the value thereof or
probable loss therefrom may be deducted from the amount distributable to such
Partner pursuant to clause (ii) of Section 9.2(b). No amount shall be paid or

 

79



--------------------------------------------------------------------------------

charged to any such Partner on account of any such transaction or claim until
its final settlement or such earlier time as the Liquidator shall determine. The
Partnership may meanwhile retain from other sums due such Partner in respect of
such Partner’s Capital Commitment Partner Interest an amount which the
Liquidator estimates to be sufficient to cover the share of such Partner in any
probable loss or liability on account of such transaction or claim.

(c) Upon determination by the Liquidator that circumstances no longer require
the exclusion of any Securities or other property or retention of sums as
provided in paragraphs (a) and (b) of this Section 9.3, the Liquidator shall, at
the earliest practicable time, distribute as provided in clause (ii) of
Section 9.2(b) such sums or such Securities or other property or the proceeds
realized from the sale of such Securities or other property to each Partner from
whom such sums or Securities or other property were withheld.

ARTICLE X

MISCELLANEOUS

Section 10.1. Submission to Jurisdiction; Waiver of Jury Trial. (a) Any and all
disputes which cannot be settled amicably, including any ancillary claims of any
party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision) shall be finally settled by arbitration conducted by a single
arbitrator in New York, New York U.S.A. in accordance with the then-existing
Rules of Arbitration of the International Chamber of Commerce. If the parties to
the dispute fail to agree on the selection of an arbitrator within thirty
(30) days of the receipt of the request for arbitration, the International
Chamber of Commerce shall make the appointment. The arbitrator shall be a lawyer
and shall conduct the proceedings in the English language. Performance under
this Agreement shall continue if reasonably possible during any arbitration
proceedings. Notwithstanding the provisions of paragraph (a), the General
Partner may bring, or may cause the Partnership to bring, on behalf of the
General Partner or the Partnership or on behalf of one or more Partners, an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each Partner (i) expressly consents
to the application of paragraph (c) of this Section 10.1 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate and (iii) irrevocably appoints the
General Partner as such Partner’s agent for service of process in connection
with any such action or proceeding and agrees that service of process upon any
such agent, who shall promptly advise such Partner of any such service of
process, shall be deemed in every respect effective service of process upon the
Partner in any such action or proceeding.

(c) (i) EACH PARTNER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 10.1, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED

 

80



--------------------------------------------------------------------------------

ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such
ancillary judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the forum(s) designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c)(i) of this Section 10.1 and
such parties agree not to plead or claim the same.

(d) Notwithstanding any provision of this Agreement to the contrary, this
Section 10.1 shall be construed to the maximum extent possible to comply with
the laws of the State of Delaware, including the Delaware Uniform Arbitration
Act (10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If,
nevertheless, it shall be determined by a court of competent jurisdiction that
any provision or wording of this Section 10.1, including any rules of the
International Chamber of Commerce, shall be invalid or unenforceable under the
Delaware Arbitration Act, or other applicable law, such invalidity shall not
invalidate all of this Section 10.1. In that case, this Section 10.1 shall be
construed so as to limit any term or provision so as to make it valid or
enforceable within the requirements of the Delaware Arbitration Act or other
applicable law, and, in the event such term or provision cannot be so limited,
this Section 10.1 shall be construed to omit such invalid or unenforceable
provision.

Section 10.2. Ownership and Use of the Firm Name. The Partnership acknowledges
that Blackstone TM L.L.C. (“TM”), a Delaware limited liability company with a
principal place of business at 345 Park Avenue, New York, New York 10154 U.S.A.,
(or its successors or assigns) is the sole and exclusive owner of the mark and
name BLACKSTONE and that the ownership of, and the right to use, sell or
otherwise dispose of, the firm name or any abbreviation or modification thereof
which consists of or includes BLACKSTONE, shall belong exclusively to TM, which
company (or its predecessors, successors or assigns) has licensed the
Partnership to use BLACKSTONE in its name. The Partnership acknowledges that TM
owns the service mark BLACKSTONE for various services and that the Partnership
is using the BLACKSTONE mark and name on a non-exclusive, non-sublicensable and
non-assignable basis in connection with its business and authorized activities
with the permission of TM. All services rendered by the Partnership under the
BLACKSTONE mark and name will be rendered in a manner and with quality levels
that are consistent with the high reputation heretofore developed for the
BLACKSTONE mark by TM and its Affiliates and licensees. The Partnership
understands that TM may terminate its right to use BLACKSTONE at any time in
TM’s sole discretion by giving the Partnership written notice of termination.
Promptly following any such termination, the Partnership will take all steps
necessary to change its partnership name to one which does not include
BLACKSTONE or any confusingly similar term and cease all use of BLACKSTONE or
any term confusingly similar thereto as a service mark or otherwise.

 

81



--------------------------------------------------------------------------------

Section 10.3. Written Consent. Subject to applicable law, any action required or
permitted to be taken by a vote of Partners at a meeting may be taken without a
meeting if a Majority in Interest of the Partners consent thereto in writing.

Section 10.4. Letter Agreements; Schedules. The General Partner may, or may
cause the Partnership to, enter or has previously entered, into separate letter
agreements with individual Partners with respect to GP-Related Profit Sharing
Percentages, Capital Commitment Profit Sharing Percentages or any other matter.
The General Partner may from time to time execute and deliver to the Partners
Schedules which set forth the then current capital balances, GP-Related Profit
Sharing Percentages and Capital Commitment Profit Sharing Percentages of the
Partners and any other matters deemed appropriate by the General Partner. Such
Schedules shall be for information purposes only and shall not be deemed to be
part of this Agreement for any purpose whatsoever; provided, that this in no way
limits the effectiveness of any Commitment Agreement.

Section 10.5. Governing Law. Except as expressly provided in Section 10.1
(subject to applicable law), this Agreement shall be governed by and construed
in accordance with the laws of the Cayman Islands, without regard to principles
of conflicts of law. In particular, the Partnership has been formed and
registered pursuant to the Partnership Act, and the rights, duties and
liabilities of the Partners shall be as provided therein, except as herein
otherwise expressly provided. If any provision of this Agreement shall be held
to be invalid, such provision shall be given its meaning to the maximum extent
permitted by law and the remainder of this Agreement shall not be affected
thereby. Unless the context otherwise requires, any reference to any law,
regulation, governmental entity or agency or such survivor concepts shall be
with respect to any jurisdiction, whether Cayman Islands, U.S. or otherwise.

Section 10.6. Successors and Assigns; Third Party Beneficiaries. This Agreement
shall be binding upon and shall, subject to the penultimate sentence of
Section 6.3(a), inure to the benefit of the parties hereto, their respective
heirs and personal representatives, and any successor to a trustee of a trust
which is or becomes a party hereto; provided, that no person claiming by,
through or under a Partner (whether such Partner’s heir, personal representative
or otherwise), as distinct from such Partner itself, shall have any rights as,
or in respect to, a Partner (including the right to approve or vote on any
matter or to notice thereof) except the right to receive only those
distributions expressly payable to such person pursuant to Article VI and
Article VIII. Any Partner or Withdrawn Partner shall remain liable for the
obligations under this Agreement (including any Net GP-Related Recontribution
Amounts and any Capital Commitment Recontribution Amounts) of any transferee of
all or any portion of such Partner’s or Withdrawn Partner’s interest in the
Partnership, unless waived by the General Partner. The Partnership shall, if the
General Partner determines, in its good faith judgment, based on the standards
set forth in Section 5.8(d)(ii)(A) and Section 7.4(g)(ii)(A), to pursue such
transferee, pursue payment (including any Net GP-Related Recontribution Amounts
and/or any Capital Commitment Recontribution Amounts) from the transferee with
respect to any such obligations. Nothing in this Agreement is intended, nor
shall anything herein be construed, to confer any rights, legal or equitable, on
any person other than the Partners and their respective legal representatives,
heirs, successors and permitted assigns. Notwithstanding the foregoing, and
subject to and in accordance with the Contracts (Rights of Third Parties) Law,
2014, solely to the extent required by the BPPG Agreements and the BPPI
Agreements, as applicable, (x) the

 

82



--------------------------------------------------------------------------------

limited partner in BPPG and the limited partners in BPPI, as applicable, shall
be third-party beneficiaries of the provisions of Sections 5.8(d)(i)(A) and
Section 5.8(d)(ii)(A) (and the definitions relating thereto), solely as they
relate to any Clawback Amount (for purpose of this sentence, as defined in
paragraph 9.2.8(b) of the BPPG Partnership Agreement and the BPPI Partnership
Agreement, as applicable), and (y) the amendment of the provisions of Sections
5.8(d)(i)(A) and Section 5.8(d)(ii)(A) (and the definitions related thereto),
solely as they relate to any Clawback Amount (for purpose of this sentence, as
defined in paragraph 9.2.8(b) of the BPPG Partnership Agreement and the BPPI
Partnership Agreement, as applicable), shall be effective against such limited
partners only with, as applicable, Consent (as such term is defined in the BPPG
Partnership Agreement) or the Combined Limited Partner Consent (as such term is
defined in the BPPI Partnership Agreement). Notwithstanding any other term of
this Agreement, the consent of any person who is not a party to this Agreement
(including any beneficiary under this Section 10.6) is not required for any
variation of, amendment to, or release, rescission or termination of, this
Agreement.

Section 10.7. Partner’s Will. Each Limited Partner and Withdrawn Partner shall
include in his or her will a provision that addresses certain matters in respect
of his or her obligation relating to the Partnership that is satisfactory to the
General Partner, and each such Limited Partner and Withdrawn Partner shall
confirm annually to the Partnership, in writing, that such provision remains in
his or her current will. Where applicable, any estate planning trust of such
Partner or Withdrawn Partner to which a portion of such Limited Partner’s or
Withdrawn Partner’s Interest is transferred shall include a provision
substantially similar to such provision and the trustee of such trust shall
confirm annually to the Partnership, in writing, that such provision or its
substantial equivalent remains in such trust. In the event any Limited Partner
or Withdrawn Partner fails to comply with the provisions of this Section 10.7
after the Partnership has notified such Limited Partner or Withdrawn Partner of
his or her failure to so comply and such failure to so comply is not cured
within 30 days of such notice, the Partnership may withhold any and all
distributions to such Limited Partner or Withdrawn Partner until the time at
which such party complies with the requirements of this Section 10.7.

Section 10.8. Confidentiality. By executing this Agreement, each Partner
expressly agrees, at all times during the term of the Partnership and thereafter
and whether or not at the time a Partner of the Partnership, to maintain the
confidentiality of, and not to disclose to any person other than the
Partnership, another Partner or a person designated by the Partnership, any
information relating to the business, financial structure, financial position or
financial results, clients or affairs of the Partnership that shall not be
generally known to the public or the securities industry, except as otherwise
required by law or by any regulatory or self-regulatory organization having
jurisdiction; provided, however, that any corporate Partner may disclose any
such information it is required by law, rule, regulation or custom to disclose.
Notwithstanding anything in this Agreement to the contrary, to comply with
Treasury Regulations Section 1.6011-4(b)(3)(i), each Partner (and any employee,
representative or other agent of such Partner) may disclose to any and all
persons, without limitation of any kind, the U.S. federal income tax treatment
and tax structure of the Partnership, it being understood and agreed, for this
purpose, (1) the name of, or any other identifying information regarding (a) the
Partners or any existing or future investor (or any Affiliate thereof) in any of
the Partners, or (b) any investment or transaction entered into by the Partners;
(2) any performance information relating to any of the Partners or their
investments; and (3) any performance or other information relating to previous
funds or investments sponsored by any of the Partners, does not constitute such
tax treatment or tax structure information.

 

83



--------------------------------------------------------------------------------

Section 10.9. Notices. Whenever notice is required or permitted by this
Agreement to be given, such notice shall be in writing (including telecopy or
similar writing) and shall be given by hand delivery (including any courier
service) or telecopy to any Partner at its address or telecopy number shown in
the books and records of the Partnership or, if given to the General Partner or
the Partnership, at the address or telecopy number of the Partnership in New
York City. Each such notice shall be effective (i) if given by telecopy, upon
dispatch and (ii) if given by hand delivery, when delivered to the address of
such Partner or the General Partner or the Partnership specified as aforesaid.
Sections 8 and 19(3) of the Electronic Transactions Law (2003 Revision) of the
Cayman Islands shall not apply to this Agreement.

Section 10.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute a single instrument.

Section 10.11. Power of Attorney. Each Partner hereby irrevocably appoints the
General Partner as such Partner’s true and lawful representative and
attorney-in-fact, each acting alone, in such Partner’s name, place and stead, to
make, execute, sign and file all instruments, documents and certificates which,
from time to time, may be required to set forth any amendment to this Agreement
or may be required by this Agreement or by the laws of the United States of
America, the State of Delaware or any other state in which the Partnership shall
determine to do business, or any political subdivision or agency thereof, to
execute, implement and continue the valid and subsisting existence of the
Partnership. Such power of attorney is intended to secure an interest in
property and, in addition, the obligation of each relevant Limited Partner under
this Agreement and shall survive and continue in full force and effect
notwithstanding the subsequent Withdrawal from the Partnership of any Partner
for any reason and shall not be affected by the subsequent disability or
incapacity of such Partner.

Section 10.12. Cumulative Remedies. Rights and remedies under this Agreement are
cumulative and do not preclude use of other rights and remedies available under
applicable law.

Section 10.13. Legal Fees. Except as more specifically provided herein, in the
event of a legal dispute (including litigation, arbitration or mediation)
between any Partner or Withdrawn Partner and the Partnership, arising in
connection with any party seeking to enforce Section 4.1(d) or any other
provision of this Agreement relating to the Holdback, the Clawback Amount, the
GP-Related Giveback Amount, the Capital Commitment Giveback Amount, the Net
GP-Related Recontribution Amount or the Capital Commitment Recontribution
Amount, the “losing” party to such dispute shall promptly reimburse the
“victorious party” for all reasonable legal fees and expenses incurred in
connection with such dispute (such determination to be made by the relevant
adjudicator). Any amounts due under this Section 10.13 shall be paid within 30
days of the date upon which such amounts are due to be paid and such amounts
remaining unpaid after such date shall accrue interest at the Default Interest
Rate.

 

84



--------------------------------------------------------------------------------

Section 10.14. Entire Agreement. (a) This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, representations,
warranties, covenants or undertakings, other than those expressly set forth or
referred to herein. Subject to Section 10.4, this Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and unconditionally delivered this
Agreement as a deed on the day and year written above. In the event that it is
impracticable to obtain the signature of any one or more of the Partners to this
Agreement, this Agreement shall be binding among the other Partners executing
the same.

 

GENERAL PARTNERS: BLACKSTONE PROPERTY INTERNATIONAL-NQ L.L.C. By:  

/s/ John G. Finley

  Name: John G. Finley   Title:  Chief Legal Officer

Witnessed by:  

/s/ Margaret Rudick

  Name: Margaret Rudick BLACKSTONE PROPERTY INTERNATIONAL LTD. By: Blackstone
Real Estate Holdings Director L.L.C. By:  

/s/ John G. Finley

  Name: John G. Finley   Title:  Chief Legal Officer

Witnessed by:  

/s/ Margaret Rudick

  Name: Margaret Rudick

[Signature Page to Blackstone Property Associates International-NQ A&R LPA]



--------------------------------------------------------------------------------

INITIAL LIMITED PARTNER:

 

MAPCAL LIMITED,

As Initial Limited Partner, solely to reflect its Withdrawal from the
Partnership

By:  

/s/ David Marshall

  Name: David Marshall   Title: Duly Authorized Signatory

Witnessed by:  

/s/ Bryony Robottom

  Name: Bryony Robottom

[Signature Page to Blackstone Property Associates International-NQ A&R LPA]

 

2